 


 

Exhibit 10.1

 

BUILDING LOAN AGREEMENT

Dated as of December 21, 2007

 

 

ALEXANDER’S OF REGO PARK II, INC.
a Delaware Corporation
As Borrower

 

PB CAPITAL CORPORATION

As Lender

 

NORDDEUTSCHE LANDESBANK GIROZENTRALE
New York Branch

As Lender

 

WELLS FARGO BANK
National Association

As Lender

 

LANDESBANK BADEN-WURTEMBERG
New York Branch

As Lender

 

BANK OF IRELAND
Connecticut Branch

As Lender

 

PB CAPITAL CORPORATION

As Administrative Agent

 

PB CAPITAL CORPORATION and
NORDDEUTSCHE LANDESBANK GIROZENTRALE
New York Branch

As Co-Arrangers

 

 


 

LOCATION OF PREMISES

 

 

Block:

2080

Lot:

101

County:

Queens

Address:

31-01 / 61-27 Junction Boulevard

 

Queens, New York

 





BUILDING LOAN AGREEMENT ("this Agreement") dated as of December 21, 2007 by and
among ALEXANDER'S OF REGO PARK II, INC., a Delaware corporation ("Borrower"), PB
CAPITAL CORPORATION (in its individual capacity and not as Administrative Agent,
"PB Capital"), NORDDEUTSCHE LANDESBANK GIROZENTRALE, NEW YORK BRANCH ("NordLB"),
WELLS FARGO BANK, NATIONAL ASSOCIATION ("Wells Fargo"), LANDESBANK
BADEN-WÜRTTEMBERG, NEW YORK BRANCH ("LBBW") and BANK OF IRELAND, CONNECTICUT
BRANCH ("Bank of Ireland"; PB Capital, NordLB, Wells Fargo, LBBW, Bank of
Ireland and each other lender who may become a Lender pursuant to Section 3.05,
Section 7.20 or Section 8.13, each, a "Lender" and collectively, "Lenders") and
PB CAPITAL CORPORATION, as Administrative Agent for Lenders (together with its
successors in such capacity, "Administrative Agent").

Borrower desires that Lenders extend credit as provided herein, and Lenders are
prepared to extend such credit on the terms and conditions hereinafter set
forth.

NOW, THEREFORE, in consideration of the mutual promises and agreements herein
contained, Borrower, Administrative Agent and Lenders hereby agree as follows:

ARTICLE I

PARTICULAR TERMS, DEFINITIONS AND RULES OF CONSTRUCTION

Particular Terms. As used in this Agreement, the following terms shall have the
respective meanings indicated opposite each of them.

"Aggregate Change Order Amount" -- $5,000,000.

"Borrower's Architects" -- 1 SCLE Architects, LLP.

"Borrower's Interest in the Premises" - Fee.

"Change Order Amount" -- $2,000,000.

"Completion Date" -- (i) With respect to that portion of the Improvements
constituting "Pre-Possession Work" under the Lease with Home Depot (the "Home
Depot Lease"), June 30, 2009, (ii) with respect to that portion of the
Improvements constituting "Pre-Possession Work" under the Lease with Kohl's (the
"Kohl's Lease") required to be completed by October 1, 2009, October 1, 2009,
(iii) with respect to that portion of the Improvements constituting
"Pre-Possession Work" under the Lease with Century 21 (the "Century 21 Lease"),
June 30, 2009 and (iv) with respect to that portion of the Improvements
constituting "Post-Possession Work" under any of the Home Depot Lease, the
Kohl's Lease or the Century 21 Lease and, with respect to the balance of the
Improvements not otherwise described above, the earliest date required for
completion of "Post-Possession Work" under any of such Leases, but in no event
later than December 31, 2009, in each case, subject to the extension by one day
for each day a Force Majeure Event exists so long as during the period of any
such extension the failure to complete does not give rise to (x) the right of
any of Century 21, Home Depot or Kohl's under its Lease to cancel its Lease
and/or (y) penalties and/or damages being owed by Borrower to any of Century 21,
Home Depot or Kohl's under its Lease (whether as a direct payment obligation, an
offset or otherwise) and subject, further, to the provisions of Section 9.04(b).

"Construction Consultant" -- Inspection & Valuation International, Inc., or
other firm designated by Administrative Agent.

"Construction Manager" -- Bovis Lend Lease LMB, Inc. and any successors thereof
as selected by Borrower and reasonably approved by Administrative Agent.

"Guarantor" (of Payment and Completion Costs) -- Jointly and severally,
Alexander's, Inc. and any other Person(s) who may hereafter become a guarantor
of any or all of Borrower's obligations in respect of the Loan and the Other
Loan.

"Improvements" -- A retail center containing approximately 618,000 rentable
square feet in an approximately 1,281,000 gross square foot building, together
with a parking garage containing approximately 1,391 parking spots and a
vehicular and pedestrian bridge over 62nd Drive.

"Loan Amount" -- $251,785,000.

"Maturity Date" -- December 21, 2010, subject to the extension option contained
in Section 9.04.

_________________________

1 architects and/or engineers responsible for preparing the Plans and
supervising construction of the Improvements, and any successor engaged with
Administrative Agent's consent.



Definitions.

The following terms, as used herein, shall have the following meanings:

"Additional Costs" -- Any out-of-pocket costs, losses or expenses actually
incurred by any Lender which it determines are attributable to its making or
maintaining its Pro Rata Share of the Loan, or its obligation to make any Loan
advances, or any reduction in any amount receivable by any Lender under the Loan
or its Note.

"Administrative Agent" -- Has the meaning specified in the preamble.

"Administrative Agent's Office" -- Administrative Agent's Office as set forth on
its signature page of this Agreement, or such other address in the United States
as Administrative Agent may designate by notice to Borrower and Lenders.

"Affected Lender" -- Has the meaning specified in Section 3.05.

"Affiliate" -- With respect to any Person, any other Person:

(A) which directly or indirectly through one or more intermediaries controls, or
is controlled by, or is under common control with, such Person; or

(B) which, directly or indirectly, beneficially owns or holds five percent (5%)
or more of any class of stock or any other ownership interest in such Person
(but specifically excluding limited partners); or

(C) five percent (5%) or more of the direct or indirect ownership of which is
beneficially owned or held by such Person (but specifically excluding limited
partners); or

(D) which is a member of the family (as defined in Section 267(c)(4) of the
Code) of such Person or which is a trust or estate, the beneficial owners of
which are members of the family (as defined in Section 267(c)(4) of the Code) of
such Person; or

(E) which directly or indirectly is a general partner (but specifically
excluding limited partners), controlling shareholder, managing member or
director of such Person.

For purposes of this definition, the term "control" (and its correlative
meanings) means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of stock, by contract or otherwise.

"Agreement" -- Has the meaning specified in the preamble.

"Agreement Regarding Instructions" -- The Agreement Regarding Instructions Given
by Telephone, Email or Facsimile between Borrower and Administrative Agent,
dated the date hereof.

"Applicable Lending Office" -- For each Lender and for its Base Rate Loan or
LIBOR Loan, as applicable, the lending office of such Lender (or of an affiliate
of such Lender) designated as such on the signature page hereof or in the
applicable Assignment and Assumption Agreement, or such other office of such
Lender (or of an affiliate of such Lender) as such Lender may from time to time
specify to Administrative Agent and Borrower as the office by which its Base
Rate Loan or LIBOR Loan, as applicable, is to be made and maintained.

"Approved Lease" and "Approved Leases" -- Any Lease with respect to space in the
Improvements which (i) is fully subordinate by its terms to the lien of the
Mortgage and the Other Mortgage or with respect to which a subordination and
attornment agreement with the tenant under said Lease, in form and substance
reasonably acceptable to Administrative Agent has been fully executed and
delivered to Administrative Agent, subject to the requirement that
Administrative Agent grant non-disturbance in accordance with Section 6.02(e),
(ii) complies with the leasing parameters set forth in a letter agreement of
even date herewith between Borrower and Administrative Agent (the "Leasing
Parameters Letter") for "Non-Major Leases", (iii) provides for an initial term
of at least ten (10) years, (iv) does not have a free rent period of more than
seven (7) months, unless Administrative Agent agrees otherwise (such agreement
not to be unreasonably withheld, conditioned or delayed), (v) with respect to a
Lease for space of 25,000 square feet or more, is with a tenant (A) having a
credit standing reasonably acceptable to Administrative Agent, provided,
however, that a senior long term unsecured debt credit rating, as published by
Moody's Investors Service, Inc. (or other comparable rating agency), of "Baa"
(or comparable rating from such other rating agency) or higher shall be deemed
an acceptable credit standing, or (B) having a net worth reasonably estimated to
be ten (10) times such tenant's annual rent obligations, (vi) has as a tenant a
Person which is not Borrower, any Guarantor or an Affiliate of any thereof and
(vii) is executed on Borrower's standard lease forms approved by Administrative
Agent and attached as exhibits to the Initial Advance Open Items Letter as such
forms may be modified from time to time with Administrative Agent's approval
(such approval not to be unreasonably withheld, conditioned or delayed) or, if



such tenant is a national retailer, on such tenant's standard form, in each case
with such changes thereto as are commercially reasonable given the then market
conditions.

"Assignee" -- Has the meaning specified in Section 8.13.

"Assignment and Assumption Agreement" -- An Assignment and Assumption Agreement,
substantially in the form of Exhibit B attached hereto, pursuant to which a
Lender assigns and an Assignee assumes rights and obligations in accordance with
Sections 3.05 and 8.13.

"Assignment of Leasing Agreement" -- The Assignment, Consent and Subordination
Retention Agreement from Borrower and Vornado Realty L.P. for the benefit of
Administrative Agent dated of even date herewith.

"Assignment of Management Agreement" -- The Assignment, Consent and
Subordination of Management Agreement from Borrower and Vornado Realty L.P. for
the benefit of Administrative Agent dated of even date herewith.

"Authorized Representative" -- Means each individual identified in the
Requisition Authorization Statement as an authorized signatory of Borrower.

"Base Rate" -- The rate of interest per annum equal to the higher of (1) the
Federal Funds Rate plus 1/2 of 1% or (2) the Prime Rate.

"Base Rate Loan" -- The portion of a Lender's share of the Loan bearing interest
at a rate per annum equal to the Base Rate plus the Base Rate Margin.

"Base Rate Margin" -- 0.5% per annum.

"Borrower" -- Has the meaning specified in the preamble.

"Building Loan Trust Account" -- A separate non-interest bearing bank account
with the Depositary Bank which shall not be drawn upon except to pay Hard and
Soft Costs approved by Administrative Agent or the Construction Consultant in
accordance with the terms and provisions of this Agreement.

"Business Day" -- Any day (other than a Saturday or Sunday) on which commercial
banks are not authorized or required to close in New York City; and, whenever
such day relates to a LIBOR Loan, an Interest Period with respect to a LIBOR
Loan, or notice with respect to a LIBOR Loan, any such day in which dealings in
Dollar deposits are also carried out in the London interbank market and banks
are also open for business in London.

"Century 21" -- Has the meaning specified in Section 4.01(e)(25).

"Certain Changes" -- Has the meaning specified in Section 4.02(c).

"Change Orders" -- Any amendments or modifications (of whatever nature or form,
including any "change bulletin") to the Plans and Specifications, Construction
Management Agreement or Major Trade Contracts.

"Code" -- The Internal Revenue Code of 1986, as amended.

"Condominium" -- In the event that Borrower elects to so convert the ownership
of the Premises and Improvements constructed or to be constructed thereon, a
condominium form of ownership in accordance with the Condominium Act.

"Condominium Act" -- Article 9-B of the Real Property Law of the State of New
York (§ 339-d et seq.), and all regulations with respect thereto, now or
hereafter promulgated.

"Condominium Documents" -- All documents, as required by the Condominium Act and
otherwise, necessary for establishing condominium ownership of the Premises and
Improvements and creating the Residential Unit and the Retail Unit and no
others, including, but not limited to, a declaration of condominium (the
"Declaration"), an offering plan (if applicable) accepted for filing by the New
York Department of Law including all amendments thereto or a "no action letter"
issued by the New York Department of Law (if applicable), tax lot drawings ("Tax
Lot Drawings"), management agreement and all exhibits to the Declaration,
including, without limitation, the definitions, the articles of incorporation
(if applicable), bylaws and the rules and regulations.

"Construction Cost Statement" -- A statement, in form approved by Administrative
Agent (such approval not to be unreasonably withheld, conditioned or delayed),
setting forth, by category, the costs of completion of the Improvements and the
Loan Budget Amounts in respect of the Hard Costs Loan and Soft Costs Loan.



"Construction Management Agreement" -- Any contract (together with all riders,
addenda and other instruments referred to therein as "contract documents")
between Borrower and the Construction Manager or any other Person which requires
the Construction Manager or such other Person to provide, or supervise or manage
the procurement of, substantially all labor and materials needed for completion
of the Improvements.

"Control" -- The ownership, directly or indirectly, in the aggregate of more
than fifty percent (50%) of the beneficial ownership interest of an entity and
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of an entity, whether through the
ability to exercise voting power, the ownership of beneficial interests, by
contract or otherwise, and "Controlled", "Controlling" and "under common control
with" shall have the correlative meanings.

"Debt Service" -- The greatest of (each annualized) (x) the aggregate of the
actual interest and letter of credit fees charged and payable by Borrower on the
Total Commitment (or in the event the Maturity Date has been extended pursuant
to Section 9.04, as the same may be reduced in connection with such extension)
during the preceding or succeeding, as applicable, Measurement Period(s) in
question, (y) the sum of all interest payments that would be payable over such
Measurement Period(s) with respect to a loan in an amount equal to the Total
Commitment (or in the event the Maturity Date has been extended pursuant to
Section 9.04, as the same may be reduced in connection with such extension),
assuming an interest rate per annum equal to 6% per annum and (z) the sum of all
principal and interest payments that would be payable over such Measurement
Period(s) with respect to a loan in an amount equal to the Total Commitment (or
in the event the Maturity Date has been extended pursuant to Section 9.04, as
the same may be reduced in connection with such extension), based upon a thirty
(30) year mortgage-style amortization schedule, assuming an interest rate per
annum equal to 1.25% above the yield on United States Treasury Securities with a
term of ten (10) years in effect at the time in question, as published in the
Federal Reserve Statistical Release ("Release") seven (7) Business Days prior to
the date of determination, all as calculated by Borrower, subject, however, to
the reasonable approval of Administrative Agent. If the Release is no longer
published, a reasonable equivalent substitute therefor as reasonably selected by
Administrative Agent in its discretion shall be utilized, and further provided
that if the Release is not published seven (7) Business Days prior to the date
of determination, then the Release as published on the most recent date prior
thereto shall be utilized.

"Debt Service Coverage Ratio" -- As of any date of determination thereof, the
ratio of Net Operating Income to Debt Service.

"Declaration" -- Has the meaning specified in the definition of "Condominium
Documents".

"Default" -- Any event or circumstance which, with the giving of notice or the
passage of time, or both, would become an Event of Default.

"Default Rate" -- The rate(s) of interest per annum then in effect under this
Agreement plus, in each case, 5% and in no event, however, to exceed the maximum
rate permitted by Law.

"Delinquency Amount"; "Delinquency Notice"; "Delinquent Lender" -- Have the
respective meanings specified in Section 7.16.

"Depositary Bank" -- JPMorgan Chase Bank, N.A.

"Distribution" -- Any distributions, payments, dividends, proceeds,
disbursements or other consideration arising from or to be made in connection
with any direct or indirect membership or other equity interest in Borrower.

"Dollars" and "$" -- Lawful money of the United States.

"Draft Mapping Agreement" -- Has the meaning specified in Section 9.06.

"Electing Lender"; "Election Notice"; "Election Period" -- Have the respective
meanings specified in Section 7.16.

"Eligible Lender" -- (i) A real estate investment trust, bank, savings and loan
association, investment bank, financial institution, insurance company, trust
company, commercial credit corporation, commercial bank (either organized (A)
under the laws of the United States or any state thereof or (B) under the laws
of any other country that is a member of the Organization for Economic
Cooperation and Development, or a political subdivision of such country,
including any landesbank or hypothenkenbank), pension plan, pension fund or
pension advisory firm, mutual fund or government entity or plan, (ii) investment
company or money management firm, (iii) an investment fund, limited liability
company, limited partnership or general partnership (a "Permitted Investment
Fund") where an Eligible Lender or a Permitted Fund Manager acts as the general
partner, managing member or fund manager and at least fifty percent (50%) of the
equity interests in such Permitted Investment Fund are owned, directly or
indirectly, by an Eligible Lender, (iv) a commercial paper conduit which
satisfies the following criteria: (A) an independent third



party irrevocably provides the conduit with credit enhancement in the form of
liquidity support to satisfy the conduit's obligations, which liquidity support
provider is otherwise an Eligible Lender and (B) the conduit is directly
administrated by a Person that is otherwise an Eligible Lender or Controlled by
an Eligible Lender, (v) a Person substantially similar to any of the foregoing
entities described in clauses (i) or (ii) of this definition, and as to each of
Persons described in clauses (i), (ii) or (v) provided such Person has total
assets (in name or under management) in excess of $600,000,000 and (except with
respect to a pension advisory firm or similar fiduciary) capital/statutory
surplus or shareholder's equity of $250,000,000 or (vi) any Lender.

"Embargoed Person" -- Has the meaning specified in Section 5.22(a).

"Employee Benefit Plan" -- Any employee benefit or other plan established or
maintained, or to which contributions have been made, by Borrower or Guarantor.

"ERISA" -- The Employee Retirement Income Security Act of 1974, including the
rules and regulations promulgated thereunder.

"ERISA Affiliate" -- Any corporation which is a member of the same controlled
group of corporations (within the meaning of Section 414(b) of the Code) as
Borrower and/or Guarantor, or any trade or business which is under common
control (within the meaning of Section 414(c) of the Code) with Borrower and/or
Guarantor, or any organization which is required to be treated as a single
employer with Borrower and/or Guarantor under Section 414(m) or 414(o) of the
Code.

"Event of Default" -- Has the meaning given to such term in the Mortgage.

"Federal Funds Rate" -- For any period, a fluctuating interest rate per annum
(based on a 360 day year) equal, for each day of such period, to the rate of
interest quoted at 11:00 a.m. New York time charged on overnight federal funds
transactions with member banks of the Federal Reserve System, as published by
the Federal Reserve Bank of New York.

"Financial Statements" -- Statements of the assets, liabilities (direct and
contingent), income, expenses and cash flow and a detailed balance sheet of
Borrower and Guarantor, prepared in accordance with GAAP, which shall be
unaudited unless otherwise specified herein.

"Force Majeure Event" -- An act of God, strike, lockout, explosion, act of
sabotage, riot, civil commotion, act of war, fire, other casualty, a shortage of
materials or any other cause beyond the reasonable control of Borrower which
shall delay the progress of construction of the Improvements, provided that
Borrower shall notify Administrative Agent within a reasonable period of time
following the commencement of the Force Majeure Event. For the purposes of this
definition of "Force Majeure Event", the following are expressly excluded as a
Force Majeure Event: (i) a shortage of funds by Borrower or any party to the
Construction Management Agreement, any Subcontract or any other instrument,
document and rights relating to the design, construction and development of the
Improvements; and (ii) the insolvency of Borrower or any member of Borrower.

"GAAP" -- Those generally accepted accounting principles and practices which are
recognized as such by the American Institute of Certified Public Accountants or
by the Financial Accounting Standards Board or through appropriate boards or
committees of that Board after the date of this Agreement, and which are
consistently applied for all periods, so as to properly reflect the financial
position of a Person, except that any accounting principle or practice required
or permitted to be changed by the American Institute of Certified Public
Accountants or the Financial Accounting Standards Board (or other appropriate
board or committee of that Board) in order to continue as a generally accepted
accounting principle or practice may be so changed only so long as such required
or permitted change with all related changes shall not have the effect of
permitting Borrower's compliance with any financial covenants or performance
tests contained in this Agreement when without such change and related changes,
Borrower would not so comply.

"Governmental Authorities" -- The United States, the State of New York and any
political subdivision, agency, department, commission, board, bureau or
instrumentality of either of them, including any local authorities, which
exercises jurisdiction over Borrower, Guarantor, the Premises or the
Improvements and any foreign jurisdiction which exercises jurisdiction over
Lenders or Postbank.

"Governmental Blacklist" -- (i) The Specially Designated Nationals and Blocked
Persons List maintained by the Office of Foreign Assets Control, United States
Department of the Treasury, or (ii) any other list of terrorists, terrorist
organizations or narcotics traffickers maintained pursuant to any of the rules
and regulations of the Office of Foreign Assets Control, United States
Department of the Treasury, or (iii) any similar list maintained by the United
States



Department of State, the United States Department of Commerce or pursuant to any
Executive Order of the President of the United States.

"Guaranty" -- The guaranty(ies) of the performance of all or part of Borrower's
obligations, as indicated in Section 1.01, to be executed by Guarantor.

"Hard Costs" or "Direct Costs" -- The aggregate costs of all labor, materials,
equipment and fixtures necessary for completion of construction of the
Improvements.

"Hard Costs Loan"; "Soft Costs Loan" -- That portion of the Loan Amount
applicable and equal to the sum of the Loan Budget Amounts for Hard Costs and
Soft Costs, respectively, shown on the Construction Cost Statement.

"Hazardous Materials" -- Has the meaning given to such term in the Mortgage.

"Home Depot" -- Has the meaning given to such term in Section 4.01(e)(25).

"ICIP" -- Has the meaning given to such term in Section 6.27.

"Illegal Proceeds" -- Any proceeds (1) derived from Money Laundering Activities
and/or Racketeering Activities; (2) procured in violation of applicable
anti-bribery or Foreign Corrupt Practices Act related laws; and/or (3) derived
from an Illegal Source.

"Illegal Source" -- Any individual or entity on a Governmental Blacklist.

"Indemnity" -- An agreement from Borrower and Guarantor, whereby, among other
things, Administrative Agent and Lenders are indemnified regarding Hazardous
Materials.

"Individual Loan Commitment" -- With respect to each Lender, the amount set
forth below opposite the name of such Lender (subject to change in accordance
with the terms of this Agreement):

 

Lender

 

Individual Loan Commitment

 

PB Capital

$

61,147,786

NordLB

$

53,953,928

Wells Fargo

$

28,775,428

LBBW

$

71,938,572

Bank of Ireland

$

35,969,286

 

"Initial Advance" -- The first advance of Loan proceeds to be made hereunder.

"Initial Advance Open Items Letter" -- Has the meaning given to such term in
Section 4.01(e).

"Interest Payment Date" -- The first Business Day of the first calendar month
following the date of the Initial Advance and the first Business Day of each
calendar month thereafter until the Notes are repaid in full.



"Interest Period" -- (i) With respect to any Base Rate Loan, the period
commencing on each Interest Payment Date and ending on the day immediately
preceding the next succeeding Interest Payment Date and (ii) with respect to any
LIBOR Loan, the period commencing on the borrowing or conversion date, as the
case may be, with respect to such LIBOR Loan and ending one (1), two (2), three
(3), or, if available, six (6) or twelve (12) months thereafter, as selected by
Borrower in its Rate Request; provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:

(a)  if any Interest Period pertaining to a LIBOR Loan would otherwise end on a
day that is not a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

(b)  any Interest Period pertaining to a LIBOR Loan that would otherwise extend
beyond the Maturity Date shall end on the Maturity Date; and

(c)  any Interest Period pertaining to a LIBOR Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the last calendar month of such Interest
Period.

"Kohl's" -- Has the meaning given to such term in Section 4.01(e)(25).

"Law" -- Any United States federal, state or local law, statute, rule,
regulation, ordinance, order, decree, directive, requirement, code, notice of
violation or rule of common law, now or hereafter in effect, and in each case as
amended, and any judicial or administrative interpretation thereof by a
Governmental Authority or otherwise, including any judicial or administrative
order, determination, consent decree or judgment.

"Lease" -- Any present or future lease, use agreement, occupancy agreement,
license or other similar instrument of all or any portion of the Improvements.

"Lease Letter of Credit" -- A letter of credit issued for the benefit of
Borrower as security for the payment and performance of a tenant's obligation
under its Lease.

"Leasing Parameters Letter" -- Has the meaning specified in the definition of
"Approved Lease".

"Lender" and "Lenders" -- Has the meaning specified in the preamble.

"Lender Reply Period" -- Has the meaning specified in Section 8.12.

"Lenders' Counsel" -- Schiff Hardin LLP, 900 Third Avenue, 23rd Floor, New York,
New York 10022.

"LIBO Rate" -- With respect to any Interest Period pertaining to a LIBOR Loan,
the average rate of interest per annum, rounded to the nearest whole multiple of
one ten-thousandth of one percent (0.0001%) of interbank offered rates for
United States dollar deposits in an amount comparable to the amount of the LIBOR
Loan to be outstanding during such Interest Period in the London interbank
market as set forth on Bloomberg Screen, code BBAM, meaning the "British Bankers
Association LIBOR Rates code" on the monitor of the money rates of the Bloomberg
service or any successor code as may replace code BBAM in said service for the
purposes of display of the interbank interest rates offered on the London market
(London Interbank Offered Rates/LIBOR) at approximately 11:00 a.m. (London time)
two (2) Business Days before the first day of the applicable Interest Period for
a period of time comparable to the applicable Interest Period.

"LIBO Rate Request Amount" -- The amount, to be specified by Borrower in each
Rate Request with respect to a LIBOR Loan, which Borrower desires to bear
interest as a LIBOR Loan and which shall in no event be less than $250,000,
except in the case of the last advance of the Loan.

"LIBOR Loan" -- All of any portion (as the context requires) of any Lender's
share of the Loan or the Other Loan which shall accrue interest at a rate of
interest per annum determined in accordance with the following formula:

LIBO Rate

 

————————————————

+

LIBOR Margin.

1.00 - Reserve Requirements

"LIBOR Margin" -- 1.2% per annum, subject to adjustment in accordance with
Section 2.19.



"Lien Law"; "Lien Law Statement" -- The Lien Law of the State of New York; the
verified statement of Borrower, annexed hereto as Exhibit A, required by the
Lien Law.

"Loan" -- The Hard Costs Loan and Soft Costs Loan, collectively, and in an
amount initially equal to the Loan Amount.

"Loan Balancing LC" -- Has the meaning specified in Section 8.01.

"Loan Budget Amounts" -- The portion of the Loan Amount set forth in Column D on
the Construction Cost Statement to be advanced for each category of Hard and
Soft Costs.

"Loan Documents" -- This Agreement, the Notes, the Mortgage, the Guaranty, the
Indemnity, the Lockbox Agreement, the Assignment of Management Agreement, the
Initial Advance Open Items Letter, the Assignment of Leasing Agreement, the
Requisition Authorization Statement, the Agreement Regarding Instructions, the
assignment of interest rate hedging agreement as and when required hereby,
Uniform Commercial Code financing statements in respect of the Mortgaged
Property and any other collateral given as security for the Loan, and any other
documents which evidence or secure the Loan.

"Lockbox Agreement" -- The cash management, security, pledge and assignment
agreement between Borrower and Administrative Agent.

"Major Building Materials" -- Has the meaning specified in Section 2.05(c).

"Major Lease" -- Any Lease for space in excess of 45,000 square feet in the
Improvements.

"Major Trade Contract"; "Major Trade Contractor" -- Any Trade Contract in which
the aggregate contract price is equal to or greater than $2,500,000, whether
pursuant to one contract or agreement or multiple contracts or agreements, after
taking into account all Change Orders; the Trade Contractor under such Trade
Contract.

"Material Adverse Effect" -- Any material adverse effect upon (a) the business
operations, economic performance, assets or condition (financial or otherwise)
of Borrower, Guarantor or the Mortgaged Property, (b) the ability of any
Borrower or Guarantor to perform, in all material respects, its obligations
under each of the Loan Documents to which it is a party, (c) the enforceability
or validity of any Loan Document or the perfection or priority of any lien or
security interest created under any Loan Document, (d) the value of, or cash
flow from, the Mortgaged Property or the operations thereof or (e) the rights,
interests and remedies of Administrative Agent or any Lender under the Loan
Documents.

"Measurement Period"; "Measurement Periods" -- Three (3) consecutive full
calendar months or multiples of three (3) consecutive full calendar months.

"Money Laundering Activities" -- Funds which are (a) proceeds of crime in
violation of Federal law or (b) derived or potentially derived from any Illegal
Source.

"Mortgage" -- Individually and collectively, the Series I Mortgage and the
Series II Mortgage.

"Mortgaged Property" -- The Premises and other property constituting the
"Mortgaged Property", as said quoted term is defined in the Mortgage.

"Multiemployer Plan" -- Any plan defined as such in Section 3(37) of ERISA.

"Net Operating Income" -- For any date of determination, annualized based upon
the preceding or succeeding, as applicable, Measurement Period(s) in question
the excess of revenues over operating expenses determined in accordance with
GAAP, with the following modifications: (1) revenues from Leases (including, but
not limited to, base rent and reimbursements for reimbursable expenses in
accordance with the terms of such Leases) that have been approved by
Administrative Agent or are otherwise deemed approved in accordance with this
Agreement and in respect of which the tenants are in occupancy, open for
business and paying base rent, as well as other revenues (including, but not
limited to, parking and other recurring revenue and reimbursements of expenses
included in this definition of "Net Operating Income"), shall be included in the
calculation of revenues; (2) there shall be excluded from the calculation of
revenue, revenue payable under any such Lease (A) which will expire within one
hundred eighty (180) days from the date of determination unless the tenant has
executed an extension of such Lease, (B) which is in default of rent obligations
beyond the applicable cure period or (C) which, in the case of a bankruptcy,
insolvency, reorganization or similar proceeding, has not been assumed by the
tenant thereunder; (3) expenses shall include on an annualized basis (A)
reserves for tenant improvements and capital expenditures in an amount of not
less than $0.15 per rentable square foot of space, and (B) the greater of the
actual management fees or 2% of revenues; and (4) expenses shall not include (A)
depreciation, amortization and federal, state and local income taxes, (B)
non-cash items, (C) all



capital items, including construction costs and professional fees and other
expenses relating thereto and any amortization thereof, (D) costs of removal of
Hazardous Materials or compliance with Laws applicable thereto, (E) leasing
commissions, fees and other costs and expenses of placing tenants in possession
of any portion of the Premises (including professional fees related thereto),
(F) costs of repair or restoration after a casualty or condemnation, (G)
interest on tenant security deposits, (H) security deposits returned to tenants,
(I) debt service on the Total Loan, any other payments, fees or expenses due in
connection with the Total Loan and any expenses incurred in connection with the
making of the Total Loan or in connection with the recovery of insurance
proceeds that are applied toward the repayment of the Total Loan, (J) any item
of expense that would ordinarily be considered an operating expense but which is
paid by a tenant, (K) general corporate overhead and administrative expenses of
Borrower or any other Person, and (L) expenses related to the stock appreciation
rights of Guarantor, all as reasonably determined by Borrower and approved by
Administrative Agent (which approval shall not be unreasonably withheld,
conditioned or delayed).

"Non-Delinquent Lender" -- Each Lender other than the Delinquent Lender(s).

"Non-Excluded Taxes" -- Has the meaning specified in Section 8.25.

"NordLB" -- Has the meaning specified in the preamble.

"Note"; "Notes" -- Have the respective meanings specified in Section 2.10.

"OFAC" -- Has the meaning specified in Section 5.22(b).

"Other Loan Documents" -- Has the meaning specified in Section 8.19.

"Other Notes"; "Other Loan"; "Other Mortgage" -- The notes, dated the date
hereof, for an aggregate principal amount of $98,215,000, made by Borrower to
Lenders; the loan in said amount by Lenders to Borrower for certain
non-cost-of-improvement items with respect to the Premises evidenced thereby to
be advanced under a Project Loan Agreement of even date herewith among Borrower,
Lenders a party hereto and Administrative Agent (the "Project Loan Agreement");
and, collectively, the series I project loan mortgage, assignment of leases and
rents and security agreement and the series II project loan mortgage, assignment
of leases and rents and security agreement, each made to Administrative Agent to
secure advances under the Project Loan Agreement and Borrower's other
obligations in respect thereof.

"Participant"; "Participation" -- Have the respective meanings specified in
Section 8.13.

"Patriot Act" -- The USA Patriot Act (Title III of Pub.L. 107-56 (signed into
law October 26, 2001)).

"PB Capital" -- Has the meaning specified in the preamble.

"Pension Plan" -- Any employee pension benefit plan within the meaning of
Section 3(2) of ERISA with respect to which Borrower, Guarantor or any ERISA
Affiliate at any relevant time has liability or an obligation to contribute.

"Permitted Debt" -- With respect to Borrower:

 

•

the Loan and the Other Loan;

•    Trade Payables, customarily paid by Borrower within ninety (90) days of
incurrence, which are incurred in the ordinary course of Borrower's use,
maintenance, repair, ownership and operation of the Premises and Improvements
and other Mortgaged Property, in amounts reasonable and customary for similar
properties and taxes not yet due and payable;

•    written indemnities entered into in the ordinary course of business and on
customary terms and conditions in connection with the acquisitions of goods or
services;

•    financing leases incurred in the ordinary course of business in connection
with the financing or purchase of equipment, automotive and other personal
property used on the Premises and Improvements and other Mortgaged Property
which are customarily utilized in similar buildings;

•    liabilities under the Leases approved or deemed approved by Administrative
Agent in accordance with this Agreement and liabilities under the Construction
Management Agreement, the Condominium Documents, any management agreements and
any other agreements contemplated herein or necessary or appropriate for the
conduct of the business; and





•    such other unsecured indebtedness approved by the Required Lenders (which
approval may be granted or denied in the sole and absolute discretion of each
Lender).

"Permitted Fund Manager" -- Any Person which is not subject to a bankruptcy
proceeding and is a nationally-recognized manager of investment funds investing
in debt or equity interests relating to commercial real estate which is
investing through a fund which has committed capital of at least $250,000,000.

"Person" -- An individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture or other entity of whatever nature.

"Plans and Specifications" -- All final drawings, plans and specifications
prepared by Borrower, Borrower's Architects, the Construction Manager or Major
Trade Contractors, and approved by Administrative Agent and the Construction
Consultant (which approval shall not be unreasonably withheld, conditioned or
delayed), which describe and show the labor, materials, equipment, fixtures and
furnishings necessary for the construction of the Improvements, including all
amendments and modifications thereof, as the same may be amended or supplemented
from time to time in accordance with the terms of this Agreement.

"Postbank" -- Deutsche Postbank AG.

"Premises" -- The real property described on Schedule A to the Mortgage and
located as indicated on the cover hereof, upon all or part of which the
Improvements are to be constructed, subject to the release provisions set forth
in Section 9.02.

"Premises Documents" -- Has the meaning given to such term in the Mortgage.

"Prime Rate" -- The rate per annum listed in the "Money Rates" section of The
Wall Street Journal as the "prime rate". If The Wall Street Journal ceases
publication of such rate, then the Prime Rate shall mean the so-called prime
rate or base rate as announced by Citibank, N.A., or its successor from time to
time, or, if such rate is not published or available, then the so-called prime
rate or base rate announced by J.P. Morgan Chase & Co. or its bank subsidiary.
If none of such rates are available, then the Prime Rate shall mean such rate
selected by Administrative Agent in its reasonable judgment as most nearly
approximates the foregoing. Changes in the Prime Rate shall be effective
simultaneously with the change in the "prime rate" as so published, announced or
selected.

"Principal Amount" -- At any time, the aggregate outstanding principal amount of
the Notes.

"Pro Rata Share" -- With respect to each Lender, the ratio of such Lender's
Individual Loan Commitment to the Loan Amount. As of the date hereof, Lenders'
respective Pro Rata Shares are as follows:

 

Lender

 

Pro Rata Share

 

PB Capital

24.285714286

%

NordLB

21.428571429

%

Wells Fargo

11.428571428

%

LBBW

28.571428571

%

Bank of Ireland

14.285714286

%

 

"Racketeering Activities" -- Involvement or affiliation with any organization,
group or individual that engages in or encourages its members to engage in any
illegal activities specified in Title 18 of the U.S. Code.

"Rate Request" -- Borrower's irrevocable telephonic notice (to be promptly
confirmed in writing), to be received by Administrative Agent by 9:30 a.m. (New
York time) three (3) Business Days prior to the date specified in the Rate
Request for the commencement of the Interest Period (which specified date must
be a Business Day), of (a) its intention to have (i) all or any portion of the
Principal Amount or the outstanding principal amount under the Other Notes which
is not then the subject of an Interest Period (other than an Interest Period
which is terminating on the Business Day specified in the notice), and/or (ii)
all or any portion of any advance of proceeds of the Loan or the



other Loan which is to be made on the Business Day specified in the notice, bear
interest as either a Base Rate Loan or a LIBOR Loan and (b) the Interest Period
desired by Borrower in respect of the amount specified whenever such notice is
for LIBOR Loans, except that during the Syndications Period the Interest Period
shall be one (1) month.

"Regulation D"; "Regulation U" -- Regulations D and U, respectively, of the
Board of Governors of the Federal Reserve System.

"Regulatory Change" -- With respect to any Lender and the charging and
collecting of interest on LIBOR Loans, any change after the date hereof in
federal, state or foreign laws or regulations (including Regulation D) or the
adoption or making after such date of any interpretations, directives or
requests applying to a class of banks including such Lender under any federal,
state or foreign laws or regulations (whether or not having the force of law) by
any court or governmental or monetary authority charged with the interpretation
or administration thereof, excluding any change the effect of which is reflected
in a change in the interest rate for LIBOR Loans.

"Replacement Lender" -- Has the meaning specified in Section 7.20.

"Required Lenders" -- At any time, those Non-Delinquent Lenders holding a
majority of that portion of the aggregate outstanding principal amount of the
Notes held by the Non-Delinquent Lenders.

"Requisition" -- A statement by or on behalf of Borrower in form approved by
Administrative Agent (such approval not to be unreasonably withheld, conditioned
or delayed), setting forth the amount of the Loan advance requested in each
instance, which, if requested by Administrative Agent, shall include:

 

(i)

a Borrower's Requisition Spreadsheet in form approved by Administrative Agent;

(ii)  a completed Application and Certificate for Payment (AIA Document G702) or
reasonable facsimile in form approved by Administrative Agent, executed by the
Construction Manager and Borrower, accompanied by a letter from Borrower's
Architects in a form approved by Administrative Agent;

 

(iii)

a Borrowing Certificate in form approved by Administrative Agent;

(iv) Payment Receipts/Lien Releases in form approved by Administrative Agent
from the Construction Manager and its direct contractors, suppliers and
materialmen, evidencing that they have been paid in full upon receipt of the
current requisition for all work performed and/or materials supplied to the date
of the preceding advance, except for Retainage provided for in this Agreement;

(v)  current requisitions for payment from Trade Contractors and/or any of their
subcontractors relating to the Improvements;

(vi) invoices, statements and such other information and documents as may be
reasonably requested or required by Administrative Agent or the Construction
Consultant with respect to the Hard Costs covered by such Requisition;

(vii)invoices, statements and such other information and documents as may be
reasonably requested or required by Administrative Agent with respect to the
incurrence of any Soft Costs covered by such Requisition;

(viii) evidence of the payment of all Soft Costs covered by a prior Requisition;
and

(ix) an anticipated cost report from the Construction Manager in form approved
by Administrative Agent, indicating the direct costs anticipated to complete the
Improvements, after giving effect to costs incurred during the previous month
and projected costs.

Any approvals by Administrative Agent in this definition shall not be
unreasonably withheld, conditioned or delayed.

"Requisition Authorization Statement" -- A statement from Borrower to
Administrative Agent in the form of Exhibit F setting forth, among other things,
the name of each individual authorized to execute Requisitions hereunder on
Borrower's behalf.

"Reserve Requirements" -- For any day as applied to a LIBOR Loan, the aggregate
(without duplication) of the rates (expressed as a decimal fraction) of reserve
requirements in effect on such day, if any (including without limitation
supplemental, marginal and emergency reserves) under any regulations of the
Board of Governors of the Federal Reserve System or other Governmental Authority
having jurisdiction with respect thereto dealing with reserve requirements
prescribed for eurocurrency funding (currently referred to as "Eurocurrency
Liabilities" in Regulation D) required to be maintained by the applicable Lender
or its Participants, if any. Without limiting the effect of the



foregoing, the Reserve Requirement shall reflect any other reserves required to
be maintained by any Lender or any Lender's respective Participants, if any, by
reason of any Regulatory Change against (i) any category of liabilities which
includes deposits by reference to which the LIBO Rate is to be determined as
provided in this Agreement or (ii) any category of extensions of credit or other
assets which includes loans the interest rate on which is determined on the
basis of rates used in determining the LIBO Rate. Notwithstanding anything to
the contrary contained herein, any increase in the reserve requirements
described in this definition which arises subsequent to the date of this
Agreement shall not be included within "Reserve Requirements" to the extent that
the applicable Lender fails to notify Borrower of such increase within thirty
(30) days after such Lender should reasonably have been aware of such increase.

"Residential Unit" -- The rental or for-sale residential unit to be constructed
above the Retail Unit which is to be created pursuant to the Condominium
Documents and upon the submission of the Premises to the Condominium Act,
together with its appurtenant interest in the common elements.

"Retail Unit" -- The retail unit to be comprised of the Improvements, including
the garage, which is to be created pursuant to the Condominium Documents and
upon the submission of the Premises to the Condominium Act, together with its
appurtenant interest in the common elements.

"Retainage" -- The total amount actually held back by Borrower or the
Construction Manager, as the case may be, from the Construction Manager and each
Trade Contractor with respect to the value of its work in place with respect to
the Improvements, which shall not be less at any time (subject to the provisions
of Section 2.04) than (a) 10% of the aggregate Hard Costs already incurred by
Borrower with respect to the Construction Manager or such Trade Contractor for
work in place in completing construction of the first 50% of the work to be
performed by the Construction Manager or such Trade Contractor with respect to
the Improvements, as verified from time to time by Construction Consultant
pursuant to the provisions of this Agreement, and (b) 0% of the aggregate Hard
Costs actually incurred by Borrower with respect to the Construction Manager or
such Trade Contractor for work in place in completing construction of the last
50% of the work to be performed by the Construction Manager or such Trade
Contractor, as verified from time to time by the Construction Consultant
pursuant to the provisions of this Agreement.

"SEC" -- Has the meaning specified in Section 6.21(1).

"Security Deposit" -- Has the meaning specified in Section 6.28(1).

"Series I Mortgage" -- The series I building loan mortgage, assignment of leases
and rents and security agreement dated as of the date hereof in the amount of
$249,285,000 from Borrower to Administrative Agent for the benefit of Lenders to
secure the payment and performance of Borrower's obligations under the Loan.

"Series II Mortgage" -- The series II building loan mortgage, assignment of
leases and rents and security agreement dated as of the date hereof in the
amount of $2,500,000 from Borrower to Administrative Agent for the benefit of
Lenders to secure the payment and performance of Borrower's obligations under
the Loan.

"Single-Purpose Entity" -- A Person which (a) is formed solely for the purpose
of owning its interest in the Premises and the Improvements and such personal
property as may be usable for the ownership, use, maintenance, repair or
operation of the Premises and Improvements (collectively, the "Property") as
well as developing, constructing, using, owning, operating, leasing and
financing the Premises, (b) has not engaged and will not engage in any business
unrelated to the Property or its interest in Borrower, as the case may be, (c)
will not have any assets other than those related to the Property or its
interest in Borrower, as the case may be, or any indebtedness, liabilities or
indemnification obligations other than Permitted Debt, (d) will maintain books,
records, accounts and financial statements separate and apart from those of any
other Person, (e) will maintain its books, records, resolutions and agreements,
(f) will be subject to and substantially comply with all of the limitations on
powers and separateness requirements set forth as of the date hereof in its
organizational documentation, (g) will hold itself out as being a Person
separate and apart from each other Person, will conduct its business in its own
name and will exercise reasonable efforts to correct any known misunderstanding
actually known to it regarding its separate identity, (h) will not commingle its
funds or assets with those of any other Person, and will continue to hold its
assets in its own name (except for pursuant to cash management agency
arrangements with Guarantor and/or Vornado Realty Trust, a Maryland real estate
investment trust, or any of its Affiliates), (i) will maintain an arm's-length
relationship with its affiliates and will not enter into a transaction with any
of its affiliates other than on an arm's-length basis in the ordinary course of
business, (j) will not guaranty or otherwise oblige itself with respect to the
debts of any other Person or hold out its credit as being available to satisfy
the obligations of any other Person, (k) will not pledge its assets for the
benefit of any other Person or make any loans or advances to any other Person,
and will not acquire the obligations or securities of its partners, members or
shareholders, (l) intends to maintain adequate capital in light of its



contemplated business purposes, (m) will pay its own liabilities out of its own
funds (except for pursuant to cash management agency arrangements with Guarantor
and/or Vornado Realty Trust, a Maryland real estate investment trust, or any of
its Affiliates) and reasonably allocate any overhead for shared office space,
(n) will maintain a sufficient number of employees in light of its contemplated
business operations, (o) in the case of a limited partnership, will observe all
applicable limited partnership formalities in all material respects, has and
will have at all times a general partner that is a Single-Purpose Entity, and
for so long as the Loan is outstanding or the lending commitment hereunder is in
effect, the limited partnership shall not (A) except with the unanimous consent
of its partners, file or consent to the filing of a bankruptcy or insolvency
petition, or consent to any general assignment for the benefit of creditors, or
the institution of any other insolvency proceeding, or the seeking or consenting
to the appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official for it, for a substantial portion of its
property or for any other entity in which it has a direct or indirect legal or
beneficial ownership interest; and (B) take or consent to the taking any of the
following actions:

•    the dissolution, winding up, liquidation, consolidation, merger or sale of
all or substantially all of its assets or the assets of any other entity in
which it has a direct or indirect legal or beneficial ownership interest;

•    the engagement by it in any business other than the ownership, maintenance,
repair, use and operation of the Property or the ownership of its interest in
Borrower (as applicable);

•    the amendment or modification of any provision of its limited partnership
agreement or certificate of limited partnership that affects any of the
requirements for qualifying as a "Single-Purpose Entity",

(p) in the case of a limited liability company or corporation, will observe all
applicable limited liability company or corporation formalities, as the case may
be, in all material respects, and has and will have at all times (in the case of
a limited liability company) one managing member that is a corporate or limited
liability company Single-Purpose Entity, (q) in the case of a limited liability
company, has organizational documents which provide that (A) the vote of the
majority-in-interest of the remaining members is sufficient to continue its life
in the event of a termination event, such as the bankruptcy of the managing
member; and (B) if the vote of the majority-in-interest of the remaining members
is not obtained to continue its life upon a termination event, the limited
liability company may not liquidate collateral without the consent of the
Required Lenders, and (r) for so long as all or any portion of the Loan and/or
the Other Loan is outstanding or the lending commitment hereunder or under the
Project Loan Agreement is in effect, shall not (A) except with the unanimous
consent of its board of directors or the board of directors of its managing
member, as the case may be, file or consent to the filing of a bankruptcy or
insolvency petition, or consent to any general assignment for the benefit of
creditors, the institution of any other insolvency proceeding or the seeking or
consenting to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator, custodian or any similar official, for it, for a substantial
portion of its property or for any other entity in which it has a direct or
indirect legal or beneficial ownership interest; and (B) take or consent to the
taking of any of the following actions:

•    the dissolution, winding up, liquidation, consolidation, merger or sale of
all or substantially all of its assets or the assets of any other entity in
which it has a direct or indirect legal or beneficial ownership interest;

•    the engagement by it in any business other than the ownership, maintenance,
repair, use and operation of the Property or the ownership of its interest in
Borrower (as applicable); and

•    any material amendment or modification of any provision of its
organizational documents that affects any of the requirements for qualifying as
a "Single-Purpose Entity".

"Soft Costs" or "Indirect Costs" -- Certain costs (other than Hard Costs) of
completion of the Improvements, including, but not limited to, architects',
engineers' and Administrative Agent's and/or Lenders' attorneys' fees (to the
extent payable pursuant to the other provisions hereof), ground rents, interest
and recording taxes and title charges in respect of building loan mortgages,
real estate taxes, water and sewer rents, survey costs, loan commitment fees,
insurance and bond premiums and such other non-construction costs as are part of
the "cost of improvement", as such quoted term is defined in the Lien Law.

"Substitute Lender" and "Substitution Notice" -- Have the respective meanings
specified in Section 3.05.

"Supplemental Fee Letter" -- That certain letter agreement, dated the date
hereof, between PB Capital, NordLB and Borrower, providing for Borrower's
payment to Administrative Agent and/or PB Capital on the date hereof and from
time to time hereafter certain fees in connection with the Loan, each such fee
to be for Administrative Agent's and/or PB Capital's own account.



"Syndications Period" -- The period between the date hereof and the earlier of
the following dates: (a) the date on which each of the following has occurred,
the Individual Loan Commitment of PB Capital has been reduced to $75,000,000 or
such higher amount as PB Capital determines and is approved by Administrative
Agent and the Individual Loan Commitment of NordLB has been reduced to
$75,000,000 or such higher amount as NordLB determines and is approved by
Administrative Agent; or (b) the date which is one hundred twenty (120) days
after the date hereof.

"Tax Lot Drawings" -- Has the meaning specified in the definition of
"Condominium Documents".

"Tenant Security Account" -- Has the meaning specified in Section 6.28(1).

"Tenant Security Bank" -- Has the meaning specified in Section 6.28(2).

"Title Insurer" -- Stewart Title Insurance Company and any other issuer(s),
approved by Administrative Agent (such approval not to be unreasonably withheld,
conditioned or delayed), of the title insurance policy or policies insuring the
Mortgage.

"Total Commitment" and "Total Loan" -- Have the respective meanings specified in
Section 9.04.

"Trade Contract"; "Trade Contractor" -- Any agreement (other than the agreements
with Borrower's Architects and the Construction Manager) entered into by
Borrower or by the Construction Manager to provide labor and/or materials in
connection with the construction of the Improvements; the contractor or vendor
under such agreement.

"Trade Payables" -- Unsecured amounts payable by or on behalf of Borrower for or
in respect of the operation, maintenance, repair, ownership and use of the
Premises or Improvements in the ordinary course, including amounts payable to
suppliers, vendors, contractors, mechanics, materialmen or other Persons
providing property or services to Borrower or the Premises.

"Unit" -- Each individual interest (including any appurtenant interest in the
common elements) in the Premises and Improvements created by the submission
thereof to the provisions of the Condominium Act, including the Residential Unit
and the Retail Unit.

"United States" and "U.S." -- The United States of America.

 

Rules of Construction. Except as expressly provided otherwise, when used in this
Agreement (i) "or" is not exclusive, (ii) "hereunder", "herein", "hereof" and
the like refer to this Agreement as a whole, (iii) "Article", "Section" and
"Exhibit" refer to Articles, Sections and Exhibits of this Agreement,
respectively, (iv) terms defined in the singular shall have a correlative
meaning when used in the plural and vice versa, (v) a reference to a Law
includes any amendment, modification or supplement to, or replacement of, such
Law and (vi) a reference to a document shall mean such document as the same may
be amended, modified or supplemented from time to time in accordance with its
terms. The cover page and the Exhibits annexed hereto are incorporated as a part
of this Agreement with the same effect as if set forth in the body hereof. Any
table of contents and all captions and headings herein are for convenience only
and shall not affect the interpretation or construction hereof.

ARTICLE II

LOAN ADVANCES

Advances Generally. Subject to the provisions of this Agreement, each Lender
will advance its Pro Rata Share of, and Borrower will accept, the Loan Amount in
installments as follows:

The Initial Advance will be made upon the satisfaction of the applicable
conditions set forth in Section 4.01, and all subsequent advances shall be made
no more frequently than monthly thereafter, upon the satisfaction of the
applicable conditions set forth in Section 4.02 (except that Administrative
Agent, in its sole discretion, shall have the right but not the obligation to
require Lenders to make additional advances per month for interest, fees and
expenses due under the Loan Documents), in amounts which shall be equal to the
aggregate of the Hard and Soft Costs incurred by Borrower through the end of the
period covered by the Requisition less:

(a)  other than with respect to the Hard Costs Loan Budget Amounts for "CM Fee",
"General Services" or "Construction Manager Insurance", Retainage; and

 

(b)

the total of the Loan advances theretofore made;



and, at the election of Administrative Agent, less any combination of the
following further amounts:

(c)  all or a portion of the amount by which any Hard or Soft Costs are or are
reasonably estimated by Administrative Agent to be greater than the respective
Loan Budget Amounts for such costs (subject to Sections 2.06 and 2.07); and/or

(d)  any costs covered by the Requisition not approved, certified or verified as
provided in Section 2.02, any Soft Costs covered by a previous Requisition for
which any requested proof of payment has not been received by Administrative
Agent, and/or any Hard Costs covered by a previous Requisition for which any
requested Payment Receipts/Lien Releases have not been received by
Administrative Agent and the Construction Consultant.

Borrower shall use the proceeds of the Loan only for the payment of approved
Hard and Soft Costs in accordance with the Construction Cost Statement and this
Agreement. In no event shall proceeds of the Loan be used by Borrower, in whole
or in part, for the purpose of purchasing or carrying "margin stock", as such
quoted term is defined in Regulation U, or in violation of Regulation U or for
any illegal purpose.

 

•

Certification and Verification of Costs.

•    Hard Costs are to be certified by the Construction Manager or Borrower's
supervisor of construction if there is no Construction Manager. Verification of
the monthly progress and Hard Costs which have been incurred by Borrower from
time to time, and the estimated total Hard Costs, shall be reasonably determined
by the Construction Consultant, except that both Hard and Soft Costs are also
subject to the reasonable approval and verification by Administrative Agent from
time to time. No advances shall be made in respect of any Trade Contractor
providing work or materials with respect to the Improvements unless such Trade
Contractor is providing such work or materials under a signed Trade Contract, a
copy of which has been delivered to Administrative Agent, and Administrative
Agent has received any required will serve letter with respect thereto.

•    Each Requisition relating to Hard Costs shall be accompanied by a
certificate or report of the Construction Consultant to Administrative Agent
based upon a site observation of the Improvements made by the Construction
Consultant not more than thirty (30) days prior to the date of the advance, in
which the Construction Consultant shall in substance: (i) for the initial
advance of Hard Costs for the Improvements only, indicate its review and
acceptance of the Plans and Specifications; (ii) verify that the portion of the
Improvements completed as of the date of such site observation have been
completed substantially in accordance with the Plans and Specifications; and
(iii) state its estimate of (1) the percentages of the construction of the
Improvements completed as of the date of such site observation on the basis of
work in place as part of the Improvements and the values set forth in the
Construction Cost Statement, (2) the Hard Costs actually incurred for work in
place as part of the Improvements as of the date of such site observation, (3)
the sum necessary to complete construction of the Improvements in accordance
with the Plans and Specifications and (4) the amount of time from the date of
such inspection that will be required to achieve completion of the Improvements.

•    Borrower acknowledges that (i) the Construction Consultant has been
retained by Administrative Agent, on behalf of Lenders, to act as a consultant
and only as a consultant to Administrative Agent, on behalf of Lenders, in
connection with the construction of the Improvements and has no duty to
Borrower; (ii) the Construction Consultant shall in no event or under any
circumstance have any power or authority to make any decision or to give any
approval or consent or to do any other act or thing which is binding upon
Administrative Agent or any of Lenders, and any such purported decision,
approval, consent, act or thing by the Construction Consultant on behalf of
Administrative Agent or any of Lenders shall be void and of no force or effect;
(iii) Administrative Agent reserves the right to make any and all decisions
required to be made by Administrative Agent under this Agreement and to give or
refrain from giving any and all consents or approvals required to be given by
Administrative Agent under this Agreement and to accept or not accept any matter
or thing required to be accepted by Administrative Agent under this Agreement,
without being bound or limited in any manner or under any circumstances
whatsoever by any opinion expressed or not expressed, or any advice given or not
given, or any information, certificate or report provided or not provided, by
the Construction Consultant to Administrative Agent or any other Person with
respect thereto; (iv) Administrative Agent reserves the right in its sole and
absolute discretion to disregard or disagree, in whole or in part, with any
opinion expressed, advice given or information, certificate or report furnished
or provided by the Construction Consultant to Administrative Agent or to any
other Person; and (v) Administrative Agent reserves the right in its sole and
absolute discretion to replace the Construction Consultant with Valcon
Construction Consultants, Inc. ("Valcon"), or if Valcon is not available,
another reputable construction consultant experienced in construction projects
of this type, at any time and without approval by or prior (but with subsequent
prompt) notice to Borrower.

•    Notwithstanding the foregoing, provided no Event of Default exists, up to
$2,000,000 at any time shall be available for funding from the budget for Hard
Costs, at Borrower's request, for which the work may not be in place and for

 

•



which Administrative Agent shall not have received lien waivers or invoices, to
be available for Construction Manager to pay Hard Costs during a month.

 

Procedures for Advances.

All advances to Borrower are to be made at Administrative Agent's Office.
Borrower shall submit Requisitions to Administrative Agent no later than 10:00
a.m. (New York time) on the date which is eight (8) Business Days prior to the
date the advance is to be made. Administrative Agent may reject any Requisition
that is not signed by an Authorized Representative. Administrative Agent, no
later than three (3) Business Days prior to the date a requested advance is to
be made, shall (i) notify each Lender either by telephone or by facsimile of the
amount requested by Borrower, the amount approved by Administrative Agent, the
portion of such advance to be funded by such Lender and the proposed date of
such advance and (ii) send to each Lender by facsimile the summary pages of
Borrower's Requisition (without attachments except for Borrower's Requisition
Spreadsheet). Not later than 10:00 a.m. (New York time) on the date of each
advance, each Lender shall, through its Applicable Lending Office and subject to
the conditions of this Agreement, make the amount to be advanced by it on such
day available to Administrative Agent, at Administrative Agent's Office and in
immediately available funds. The amount so received by Administrative Agent
shall by 3:00 p.m. (New York time) on the same Business Day, subject to the
conditions of this Agreement, be made available to Borrower, by Administrative
Agent's depositing said amount by wire transfer of immediately available funds
into the Building Loan Trust Account, which shall be subject to immediate
withdrawal by Borrower. Subsequent to the making of an advance, Administrative
Agent shall deliver to a Lender, within eight (8) Business Days of such Lender's
request, such material relating to the Requisition for such advance as such
Lender may reasonably request. If Borrower withdraws any Requisition submitted
as contemplated above, Borrower shall pay, in addition to any amounts set forth
in Section 3.03, promptly following demand therefor, all reasonable costs and
expenses incurred by Lenders, Administrative Agent and by the Construction
Consultant in connection with reviewing such Requisition in contemplation of an
advance.

Borrower agrees that, by its acceptance of any advance of Loan proceeds under
this Agreement, it shall be bound in all respects by the Requisition submitted
on its behalf in connection therewith with the same force and effect as if
Borrower had itself executed and submitted the Requisition and whether or not
the Requisition is executed and/or submitted by an Authorized Representative.

 

Held-Back Amounts; Advances for Soft Costs After Completion.

 

The portion of Retainage that relates to work or materials supplied by any Trade
Contractor in connection with the Improvements will upon request be disbursed to
Borrower when (but will not be disbursed to Borrower until and unless), whether
before or after the completion of the Improvements, (i) no Event of Default or
material Default has occurred and is continuing; (ii) the Construction
Consultant verifies to Administrative Agent that such Trade Contractor has
completed 100% of its work for the Improvements not less than thirty (30) days
prior to the release of such portion of Retainage and has supplied 100% of all
materials in compliance with such Trade Contractor's Trade Contract and in
conformity with the Plans and Specifications; (iii) such Trade Contractor will
be paid in full for its work on the Improvements upon the release of such
portion of the Retainage; (iv) such Trade Contractor executes and delivers all
lien waivers that may be reasonably requested or required by Administrative
Agent or by the Title Insurer to induce the Title Insurer to insure the lien of
the Mortgage against any mechanic's or materialman's lien that may be filed
against the Premises by such Trade Contractor or any Person claiming through
such Trade Contractor; and (v) if required by Administrative Agent, such release
of such portion of the Retainage shall be approved by any surety company that
has issued a payment or performance bond with respect to such Trade Contractor.
Any remaining Retainage not advanced to Borrower pursuant to the foregoing
provisions of this Section shall be advanced in full upon the satisfaction of
the conditions set forth in Section 4.03. Loan Budget Amounts for Soft Costs not
advanced prior to substantial completion of construction of the Improvements
shall be advanced until exhausted, not more frequently than monthly, for Soft
Costs as incurred after such completion.

Stored Materials.

Lenders shall in no event or under any circumstances have any obligation to make
any disbursement of the Loan for materials which are stored off-site (other than
Major Building Materials as provided in paragraph (c) of this Section) unless
Administrative Agent agrees to the contrary in its sole and absolute discretion.

Lenders shall make Loan disbursements in accordance with this Agreement to pay
for Hard Costs actually incurred by Borrower for materials not yet incorporated
in the Improvements but stored on the Premises, which materials are required in
connection with the construction of the Improvements, provided that (i) such
materials are in accordance with the Plans and Specifications; (ii) such
materials are securely stored on the Premises,



properly inventoried, and clearly stenciled or otherwise marked to indicate that
they are the property of Borrower; (iii) the bills of sale and contracts under
which such materials are being provided shall be in form and substance
reasonably satisfactory to Administrative Agent and the Construction Consultant;
(iv) such materials are insured against casualty, loss and theft in a manner
reasonably satisfactory to Administrative Agent and Administrative Agent is
named as a named insured and loss payee on such insurance policy with respect to
said materials; (v) Borrower either owns or will, after the payment of the bills
and invoices therefor (which payment in full shall occur promptly after the
disbursement of the Loan for such materials), own such materials free and clear
of all liens and encumbrances of any nature whatsoever, which ownership shall be
established contemporaneously with or promptly after such disbursement by
evidence reasonably satisfactory to Administrative Agent; (vi) Borrower executes
and delivers to Administrative Agent such additional security documents as
Administrative Agent shall deem necessary to create and perfect a first lien in
such materials as additional security for the payment of the Loan; (vii) the
aggregate amount of such disbursements for such materials shall in no event at
any time exceed $2,500,000 as verified by the Construction Consultant pursuant
to the provisions of this Agreement; (viii) all materials are reasonably
anticipated to be incorporated into the Improvements within one hundred twenty
(120) days of the disbursement therefor; and (ix) if required by Administrative
Agent, Borrower's Architects or the Construction Consultant shall certify that
it has inspected said materials and they are in good condition and suitable for
use in connection with the Improvements.

•    Lenders shall from time to time make disbursements in accordance with the
terms of this Agreement for the purchase of (or for deposits in connection with
the ordering thereof reasonably approved by Administrative Agent) certain
finally assembled, fully fabricated (except as otherwise provided in the
parenthetical at the end of this sentence) major building materials
(collectively, "Major Building Materials"), which are required in connection
with construction of the Improvements but are stored at locations other than the
Premises, prior to the delivery to the Premises or incorporation into the
Improvements of such Major Building Materials and are in accordance with the
Plans and Specifications; provided, however, that in the case of each such
disbursement (other than those made in respect of a deposit or installment
payment), the conditions contained in paragraph (b) of this Section have been
satisfied with respect to such Major Building Materials, other than the
requirement of clause (ii) contained therein with respect to the storage of such
materials on the Premises, and Administrative Agent shall have received (A) a
written statement from the manufacturer or storer of such Major Building
Materials (or a provision in the purchase order therefor to such effect) that
Administrative Agent, the Construction Consultant and either of their agents may
fully inspect such Major Building Materials at all reasonable times on
reasonable notice and (B) evidence that the aggregate amount of such
disbursements for Major Building Materials not yet incorporated into the
Improvements does not at any time exceed $30,000,000 (except that, at any time,
up to $10,000,000 of such $30,000,000 shall be available for building materials
which are in the course of being fabricated). Administrative Agent shall have
the right in its sole discretion, but not the obligation, to request that
Borrower deliver or cause to be delivered to Administrative Agent the following
documents within five (5) Business Days after the date on which any advance for
Major Building Materials is made: (i) bills of lading, warehouse receipts,
delivery receipts or other documents of title with respect to Major Building
Materials for which such advance is made, which shall be in form and substance
reasonably satisfactory to Administrative Agent in all respects; (ii) except in
respect of an advance in respect of building materials which are in the course
of being fabricated and/or pursuant to the last sentence of this Section
2.05(c), a statement from the seller of such Major Building Materials to the
effect that title thereto has passed to Borrower outright, subject only to
Administrative Agent's lien thereon and security interest therein for the
benefit of Lenders, and that no lien or security interest has or will be filed
or claimed by the seller in connection therewith, in form and substance
reasonably satisfactory to Administrative Agent in all respects; and (iii)
except in respect of an advance in respect of building materials which are in
the course of being fabricated and/or pursuant to the last sentence of this
Section 2.05(c), a certificate of Borrower in form and substance acceptable to
Administrative Agent in all respects to the effect that such Major Building
Materials are owned by Borrower outright, free and clear of all liens, security
interest and encumbrances, other than liens and security interests in favor of
Administrative Agent, and that all of the terms of this paragraph (c) have been
complied with. No advance for Major Building Materials shall be made unless the
Major Building Materials covered thereby are stored at a location, other than
the Premises, reasonably acceptable to Administrative Agent and the Construction
Consultant, and, unless then being fabricated, are (i) stored in a designated
and secure area of a bonded or insured warehouse, conspicuously marked to show
that they are the subject of a security interest by Administrative Agent and
said Major Building Materials will not be moved except in connection with their
delivery to the Premises, the supplier's storage yard or to another bonded or
insured warehouse; (ii) effectively segregated (to the extent reasonably
possible) from all other materials of whatever kind located at the off-site
location in question; and (iii) reasonably anticipated to be incorporated into
the Improvements within two hundred seventy (270) days of the advance therefor.
Once fabrication of any Major Building Materials has been completed, the
foregoing provisions shall apply. In connection with any advance in respect of a
deposit for the ordering of, or installment payment (other than the final
installment) in respect of, Major Building Materials, the foregoing conditions
shall not apply and the only condition to such advance shall be that
Administrative Agent shall have received a copy of the executed agreement
between Borrower and the manufacturer thereof which shall contain a description
of the Major Building Materials, the contract price and anticipated delivery
date.





•    Disbursements for all stored materials, whether or not stored on the
Premises or in respect of deposits or building materials which are in
fabrication, shall not exceed at any one time $32,500,000.

 

Contingency Advances

 

There shall be no advances of the Loan Budget Amounts for "Contingency" unless
mutually agreed by Borrower and Administrative Agent; provided, however, that,
following such time as the Improvements have been substantially completed,
lien-free, Borrower shall be entitled to advances of said Loan Budget Amounts to
the extent it has actually incurred and paid Hard or Soft Costs in respect of
completion of the Improvements from its own funds and in excess of amounts
advanced hereunder and has provided appropriate evidence of such payment to
Administrative Agent. This Section 2.06 shall not affect reallocation of
Contingency amounts in accordance with Section 2.07.

 

•

Reallocation of Amounts on Construction Cost Statement.

•    Subject to the prior approval of Administrative Agent, which shall not be
unreasonably withheld, conditioned or delayed, Borrower may revise the
Construction Cost Statement from time to time to reallocate amounts available
under the Hard Costs Loan Budget Amount denominated "Contingency" to other Hard
Costs Loan Budget Amounts, and/or to reallocate amounts available under the Soft
Costs Loan Budget Amount denominated "Contingency" to other Soft Costs Loan
Budget Amounts.

•    If there are savings in a particular Loan Budget Amount, and if such
savings are substantiated by evidence reasonably satisfactory to Administrative
Agent, Borrower shall have the right, upon the prior approval of Administrative
Agent, which approval shall not be unreasonably withheld, conditioned or
delayed, to reallocate such savings to another Loan Budget Amount with respect
to which additional costs have been or may be incurred; provided, however, that
Borrower shall in no event or under any circumstances have the right to
reallocate any portion of the Loan Budget Amount for "Interest on Loan", or to
reallocate any savings in a Hard Costs Loan Budget Amount to other than another
Hard Costs Loan Budget Amount, without in each instance obtaining the prior
approval of Administrative Agent, which approval may be withheld in the sole and
absolute discretion of Administrative Agent, or to cause a reallocation to occur
that in the reasonable opinion of Administrative Agent, its counsel or the Title
Insurer will be in contravention of the Lien Law, or that in the reasonable
opinion of Administrative Agent, its counsel or the Title Insurer will adversely
affect or impair in any manner whatsoever the lien or the priority of the lien
of the Mortgage.

 

Certain Limitations on Advances.

 

Notwithstanding anything to the contrary contained herein, Lenders shall have no
obligation to advance any portion of the Loan Budget Amount, if any, for (a)
"Tenant Work" unless Administrative Agent shall have received and approved (for
the avoidance of doubt, subject to the approval or deemed approval guidelines
provided for elsewhere in this Agreement) copies, certified to be true and
complete, of the leases for space in the Improvements to which such tenant work
relates and (b) "Interest on Loan" if, when and to the extent that
Administrative Agent, in its reasonable judgment, determines that the
Improvements are generating, on a cash basis, positive cash flow in excess of
Borrower's other expenses regarding the Premises and/or Improvements (which, for
the avoidance of doubt, shall include any amounts disbursed therefor from any
reserve accounts pursuant to the Lockbox Agreement).

 

Nature of Lenders' Obligations; Borrower's Rights and Obligations in Event a
Lender Fails to Make an Advance.

 

The obligations of Lenders under this Agreement are several, and no Lender shall
be responsible for the failure of any other Lender to fund the portion required
to be funded by such other Lender of an advance of the Loan. In cases where a
Delinquent Lender fails to fund the portion required to be funded by it of an
advance and (x) none of the other Lenders elects to be an Electing Lender
pursuant to Section 7.16 and to fund the Delinquent Lender's share of the
advance and (y) Borrower is unable to procure a Replacement Lender in accordance
with Section 7.20, the obligation of the Non-Delinquent Lenders to fund their
respective portions of such advance and each subsequent advance shall be
conditioned on (i) Borrower's or Guarantor's committing in writing to Lenders,
prior to any such advance, that it will fund the entire Delinquency Amount and
(ii) Borrower's submitting reasonably satisfactory evidence to Administrative
Agent, at the time of each advance, that Borrower and/or Guarantor have paid,
from their own funds, a portion of the Hard and Soft Costs that are the subject
of such advance in an amount equal to the Delinquent Lender's portion of such
advance.



Notes.

 

The Loan shall be evidenced by notes of Borrower in the form of Exhibit E, duly
completed and executed by Borrower (one for each Lender in an amount equal to
such Lender's Individual Loan Commitment, payable for the account of such
Lender's Applicable Lending Office), in an aggregate principal amount equal to
the Loan Amount (such notes, as the same may hereafter be amended, modified,
extended, severed, assigned, substituted, renewed or restated from time to time
(including, without limitation, any substitute notes pursuant to Section 3.05,
7.16, 7.20 or 8.13), each, a "Note" and collectively, the "Notes"). The Notes
shall mature, and all outstanding principal and other sums thereunder shall be
paid in full, on the Maturity Date, as the same may be accelerated or, pursuant
to and in accordance with, Section 9.04 of this Agreement, extended.

In case of any loss, theft, destruction or mutilation of any Lender's Note,
Borrower shall, upon its receipt of an affidavit of an officer of such Lender as
to such loss, theft, destruction or mutilation and an appropriate
indemnification, execute and deliver a replacement Note to such Lender in the
same principal amount and otherwise of like tenor as the lost, stolen, destroyed
or mutilated Note.

Payments and Distributions; Certain Consequences of Delinquent Lender Status

Borrower shall make each payment under this Agreement and under the Notes not
later than 11:00 a.m. (New York time) on the date when due to Administrative
Agent at Administrative Agent's Office in immediately available funds.
Administrative Agent will thereafter, on the day of its receipt of each such
payment, cause to be distributed to each Lender such Lender's appropriate share
(based upon the respective outstanding principal amounts of the Notes and the
respective rates of interest thereunder) of the payments of principal and
interest, and its appropriate share of the payments of other sums, in like funds
for the account of such Lender's Applicable Lending Office. Payments by Borrower
hereunder or under the Notes or other Loan Documents shall be made without
setoff or counterclaim, it being understood that, unless Borrower and
Administrative Agent have received valid certificates which evidence such
Lender's exemption from withholding tax as set forth in Section 7.13, Borrower
and Administrative Agent are permitted to withhold any tax, as required by Law.

Except to the extent otherwise provided in this Agreement, whenever any payment
to be made under this Agreement or under the Notes is due on any day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
the payment of interest and, if applicable, fees, as the case may be.

Notwithstanding the foregoing provisions of this Section, (i) Administrative
Agent shall make no payment to a Delinquent Lender until the Non-Delinquent
Lenders have been paid in full all outstanding principal, accrued and unpaid
interest and any other sums owing to them under the Loan Documents, it being
understood that payments of interest on account of the outstanding principal
amount of the Note held by the Delinquent Lender shall be held by Administrative
Agent in a non-interest bearing account and not distributed to the Delinquent
Lender until such time as all principal, interest and other sums due to the
Non-Delinquent Lenders have been paid in full; (ii) any payments (other than
interest, as provided in clause (i) above) which would otherwise be due a
Delinquent Lender shall be distributed to the Non-Delinquent Lenders until such
time as all principal, interest and other sums due to the Non-Delinquent Lenders
have been paid in full (except that any such amounts otherwise due a Delinquent
Lender received by Administrative Agent during an Election Period shall be
retained by Administrative Agent until the expiration of the Election Period and
either paid to the Delinquent Lender, if the delinquency is cured, or paid to
the Non-Delinquent Lenders, if the delinquency is not cured); and (iii)
Administrative Agent shall deduct, from amounts due (or, in the case of a
Delinquent Lender, amounts that would otherwise be payable to such Delinquent
Lender being held by Administrative Agent pursuant to clause (i) above) a Lender
in default under its obligations under Section 7.05, the amount owing by such
Lender pursuant to said Section 7.05 and pay the amount so deducted to itself,
the other Lenders, or such other party as is entitled to such amount, as
applicable. Notwithstanding anything contained in this Agreement to the
contrary, the taking of the actions by Administrative Agent as contemplated
above or pursuant to the terms and provisions of Section 7.16(a) shall not
result in Borrower being obligated to pay to a Delinquent Lender any more than
would otherwise be payable to any such Delinquent Lender in the absence of such
actions by Administrative Agent.

Except as provided above in this Section and in Section 7.16, each Lender's
interest in the Loan shall be of equal priority with the interest of each other
Lender.

 

Interest.

 

Borrower shall pay interest to Administrative Agent for the account of Lenders
on the Principal Amount, at a rate per annum as follows: for Base Rate Loans at
a rate equal to the Base Rate plus the Base Rate Margin; and for LIBOR Loans at
the rate set forth in the definition of "LIBOR Loan" in Section 1.02. Any
principal amount not paid within five (5) Business Days



when due (when scheduled, at acceleration or otherwise) shall bear interest
thereafter, payable on demand, at the Default Rate.

Interest (in the case of Base Rate Loans and LIBOR Loans) shall be calculated on
the basis of a 360-day year for the actual number of days elapsed in the
Interest Period, provided that the first day of the Interest Period shall be
included and the last day of said Interest Period shall be excluded. If an
advance is repaid on the same day on which it is made, one (1) day’s interest
shall be paid on such an advance as well as any amounts payable pursuant to
Section 3.03.

Interest, whether payable on a Base Rate Loan or a LIBOR Loan, shall be payable
monthly in arrears on each Interest Payment Date. Interest at the Default Rate
shall be payable on demand.

Any change in the Prime Rate or the Federal Funds Rate shall be automatically
effective as of the day on which such change in rate occurs.

Each determination of an interest rate by Administrative Agent pursuant to any
provision of this Agreement shall be conclusive and binding on Borrower in the
absence of manifest error.

 

Elections, Conversions and Continuations of Interest Rate.

 

Subject to the terms and conditions of this Agreement (including the provisions
of Article III), Borrower shall have the option to have Principal Amount bear
interest as Base Rate Loans or LIBOR Loans, as follows:

•    Borrower may elect pursuant to a Rate Request to have all or any portion of
an advance of the Loan be Base Rate Loans or LIBOR Loans;

•    Borrower may elect pursuant to a Rate Request to convert all or any portion
of the outstanding Base Rate Loans to LIBOR Loans, provided that no such
conversion shall be permitted: (i) when any Default or Event of Default has
occurred and is continuing and Administrative Agent has determined that such a
conversion is not appropriate; or (ii) after the date that is one (1) month
prior to the Maturity Date;

•    Borrower may elect pursuant to a Rate Request to convert all or any portion
of the outstanding LIBOR Loans to Base Rate Loans; and

•    Any LIBOR Loan may be continued upon the expiration date of its then
current Interest Period by Borrower pursuant to a Rate Request, provided that no
LIBOR Loan may be continued: (i) when any Default or Event of Default has
occurred and is continuing and Administrative Agent has determined that such a
continuation is not appropriate; or (ii) after the date that is one (1) month
prior to the Maturity Date.

If Borrower fails to submit a Rate Request with respect to the conversion or
continuation of an existing LIBOR Loan to Administrative Agent in accordance
with the provisions of this Agreement by 11:00 a.m. New York time three (3)
Business Days prior to the last day of the Interest Period therefor,
Administrative Agent reserves the right either to convert the outstanding LIBOR
Loan to a Base Rate Loan or to continue the outstanding LIBOR Loan automatically
as a LIBOR Loan with an Interest Period of one (1) month (unless such Interest
Period would expire after the Maturity Date, in which case the outstanding LIBOR
Loan shall automatically be converted to a Base Rate Loan).

Administrative Agent shall, upon its receipt of each Rate Request from Borrower
(and upon its decision to convert or continue a LIBOR Loan pursuant to the
immediately preceding paragraph), promptly notify each Lender either by
telephone or by facsimile of the specified amount thereof and the amount of
Lender's portion thereof, the Interest Period and date of commencement thereof,
and the applicable interest rate.

Each Rate Request shall be applicable to the Notes in accordance with Lenders'
respective Pro Rata Shares, so that, barring a conversion or suspension of LIBOR
Loans by one or more, but not all, Lenders, pursuant to Article III, the
outstanding principal amounts of each of the Notes shall contain segments
representing Base Rate Loans and/or LIBOR Loans, each of which segments shall
correspond to a proportional segment of the outstanding principal amount of
every other Note. Notwithstanding the foregoing, if a Lender shall fail to fund
the portion it is required to fund of any advance of the Loan and an Electing
Lender shall commit to fund the Delinquency Amount pursuant to Section 7.16,
then from and after the time of the first disbursement of the Delinquency Amount
by the Electing Lender, (i) in the case of a Rate Request with respect to an
advance, such Rate Request shall be applicable to the Notes in accordance with
the respective portions of such advance made by Lenders; (ii) in the case of a
Rate Request with respect to the conversion of Base Rate Loans to LIBOR Loans,
such Rate Request shall be applicable to the Notes ratably in accordance with
the amounts of the Base Rate Loans of the respective Lenders; and (iii) in the
case of a Rate Request with respect to the conversion or continuation of
existing LIBOR Loans



having the same Interest Period, such Rate Request shall be applicable ratably
to all LIBOR Loans having such Interest Period.

 

Minimum Amounts and Maximum Number of Tranches.

 

With regard to the Total Loan as a whole, all elections, conversions and
continuations of LIBOR Loans or Base Rate Loans shall be in a minimum amount of
$250,000, except in the case of the last advance of the Loan. Borrower shall not
have the right to have more than five (5) distinct Interest Periods, in the
aggregate, in respect of LIBOR Loans in effect at any one time, whether or not
there are any outstanding Base Rate Loans at the time.

 

Inapplicability of LIBOR Loans.

 

Any portion of the Principal Amount that is not bearing interest as, or cannot
pursuant to the terms of this Agreement bear interest as, a LIBOR Loan shall
bear interest as a Base Rate Loan.

 

Late Payment Premium.

 

Borrower shall pay to Administrative Agent, for the account of Lenders, a late
payment premium in the amount of 5% of any payments of regular principal,
interest, fees or other amounts payable under the Loan Documents made more than
five (5) Business Days after the due date thereof, which late payment premium
shall be due with any such late payment. The late payment premium is to cover
administrative and related expenses incurred in handling delinquent payments.

The acceptance of a late payment premium shall not, except if it cures the
Default or Event of Default, as applicable, constitute a waiver of any Default
or Event of Default then existing or thereafter arising. Further, Administrative
Agent's failure to collect a late payment premium at any time shall not
constitute a waiver of Administrative Agent's or Lenders' right thereafter, at
any time and from time to time (including, without limitation, upon acceleration
of the Notes or upon payment in full of the Loan), to collect such previously
uncollected late payment premiums or to collect subsequently accruing late
payment premiums.

 

Voluntary Prepayments.

 

Borrower, on not less than ten (10) Business Days' prior notice to
Administrative Agent, may prepay the Principal Amount, in whole or in part,
without premium or penalty, provided that Borrower gives a notice of such
prepayment which shall specify: (i) the date and amount of the prepayment; (ii)
whether the prepayment is of LIBOR Loans, Base Rate Loans or a combination
thereof, and, if a combination thereof, the amount allocable to each; and (iii)
in the case of prepayment of LIBOR Loans, the expiration date of the applicable
Interest Period. Prepayment of all or any portion of the Principal Amount may be
made in accordance with this Section provided that: (i) the principal amount
prepaid is not less than $1,000,000, unless the prepayment would result in the
prepayment of the Loan in full; (ii) all accrued and unpaid interest to and
including the date of such prepayment on the amount being prepaid is then paid;
and (iii) any amounts payable pursuant to Article III, to the extent then due,
are then paid. Any such notice of prepayment may be withdrawn by Borrower in a
notice to Administrative Agent on or prior to the date on which such prepayment
was to occur, so long as, in connection with such withdrawal, all reasonable
out-of-pocket expenses incurred by Administrative Agent in connection with the
withdrawn notice of prepayment and any amounts owed pursuant to Article III, if
any, are paid simultaneously with such withdrawal or, if later, promptly
following being presented with a statement therefor from Administrative Agent or
any Lenders. Amounts prepaid may not be reborrowed. Notwithstanding anything in
this Agreement to the contrary, none of the payments made pursuant to this
Section 2.17 shall be duplicative of any payments required to be made pursuant
to Section 3.03 of this Agreement. Administrative Agent and Lenders acknowledge
the terms and provisions of Section 3.14 of the Mortgage and agree to perform
the actions and undertakings imposed on Administrative Agent and Lenders in such
Section.

 

•

Acceleration of Advances.

•    Lenders may, in their absolute discretion, advance or accelerate the
advance of all or any portion of the amounts to be advanced hereunder without
regard to Borrower's satisfaction of the conditions to its entitlement to Loan
proceeds and no Person dealing with Borrower or the Construction Manager or any
other Person shall have standing to demand any different performance from
Lenders, provided, however, that if Borrower chooses to deposit with each Lender
such Lender's Pro Rata Share of the amount of any Loan advances in excess of the
amount which Borrower would be entitled

 

•



to pursuant to Section 2.01, Lenders shall give Borrower a credit against the
interest due on the Notes equal to the interest which would accrue on the amount
so deposited as if such amount deposited bore interest at the interest rate that
would be applicable thereto under the Notes.

•    CONTRACTORS, SUBCONTRACTORS, LABORERS, MATERIALMEN and SUPPLIERS are
cautioned that if Loan advances are made under the alternative set forth in
paragraph (a) above, proceeds of the Loan remaining to be advanced at the time
of the completion of the Improvements, or any time prior thereto, may be
inadequate to pay all lienable claims incurred by Borrower and unpaid at that
time. All potential lienors are therefore cautioned to exercise sound business
judgment in the extension of credit to Borrower and should not expect Lenders to
make Loan advances in such amounts and at such times that it will not be
necessary for said parties to exercise such judgment for themselves. Moreover,
they are reminded that subdivision (3) of Section 13 of the Lien Law provides
that "Nothing in this subdivision shall be considered as imposing upon the
lender any obligation to see to the proper application of such advances by the
owner," and Lenders have no intention of voluntarily imposing such obligation on
themselves.

 

LIBOR Margin Reduction.

 

Provided there exists no Event of Default, monetary Default or non-monetary
material Default, at such time as (i) tenants are in occupancy, have commenced
paying base rent and are open for business for not less than 90% of the net
rentable square feet in the Improvements pursuant to Leases which are Approved
Leases or have been approved or deemed approved by Administrative Agent and (ii)
the Debt Service Coverage Ratio for the immediately preceding Measurement Period
is at least 1.00 to 1.00, the LIBOR Margin shall be reduced to 1.0% per annum.

ARTICLE III

YIELD MAINTENANCE ETC.

 

Additional Costs and Other Effects of Regulatory Changes; Taxes.

 

Borrower shall pay directly to a Lender, promptly upon demand, such amounts as
are necessary to compensate such Lender for Additional Costs resulting from any
Regulatory Change, without duplication for payments made in respect of
Non-Excluded Taxes pursuant to Section 8.25, which (i) subjects such Lender to
any tax, duty or other charge with respect to the Loan or its Note, or changes
the basis of taxation of any amounts payable to such Lender under the Loan or
its Note (other than taxes (including branch profit taxes) imposed on the
overall net income of such Lender or of its Applicable Lending Office by the
jurisdiction in which such Lender's principal office or such Applicable Lending
Office is located (or taxes imposed in lieu of income taxes) and other than
taxes described in Section 8.25 and taxes imposed by reason of a failure by such
Lender to provide Borrower with an appropriate certification where providing
such certification would avoid imposition of such taxes), (ii) imposes, modifies
or deems applicable any reserve, special deposit or similar requirements
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of, such Lender, (iii) imposes on such Lender or, in the case
of LIBOR Loans, on the London interbank market, any other condition affecting
the Loan or its Note, or any of such extensions of credit or liabilities or (iv)
imposes any capital adequacy requirements on such Lender by virtue of the Loan
or the Notes. Such Lender will notify Borrower (with a copy to Administrative
Agent) of any event occurring after the date hereof which would entitle it to
compensation pursuant to this paragraph as promptly as practicable after it
obtains knowledge thereof and determines to request such compensation, and will
use reasonable efforts to mitigate such Additional Costs, including designating
a different Applicable Lending Office for those portions of the Loan affected by
such event if such designation will avoid the need for, or reduce the amount of,
such compensation and will not, in such Lender's sole opinion, be
disadvantageous to it, provided that such Lender shall have no obligation to so
designate an Applicable Lending Office located in the United States, provided,
however, that, in order for any such notice to be effective to impose on
Borrower the obligation to pay any such amount, such notice must be delivered by
Lender in question within thirty (30) days after such Lender should reasonably
have been aware of the event giving rise to its entitlement to compensation.

Without limiting the effect of the immediately preceding paragraph, in the event
that, by reason of any Regulatory Change, (i) a Lender incurs Additional Costs
based on or measured by the excess above a specified level of the amount of (1)
a category of deposits or other liabilities of such Lender which includes
deposits by reference to which the LIBO Rate is determined as provided in this
Agreement and/or (2) a category of extensions of credit or other assets of such
Lender which includes loans the interest on which is determined on the basis of
rates referred to in the definition of "LIBO Rate" in Section 1.02, (ii) a
Lender becomes subject to restrictions on the amount of such a category of
liabilities or assets which it may hold or (iii) it shall be unlawful or
impossible for a Lender to make or maintain a LIBOR Loan, then such Lender's
obligation to



make or maintain a LIBOR Loan (and Borrower's right to request the same) shall
be suspended and such Lender shall give notice thereof to Borrower (with a copy
to Administrative Agent) and, upon the giving of such notice, interest payable
on the affected Note shall be converted to the rate for Base Rate Loans, unless
such Lender may lawfully continue to maintain its LIBOR Loan (or any portion
thereof) to the end of the current Interest Period(s), at which time the
interest rate on the affected Note shall convert to the rate for Base Rate
Loans. If subsequent to any conversion to Base Rate Loans as provided above such
Lender determines that such Regulatory Change has ceased to be in effect, such
Lender will so notify Borrower (with a copy to Administrative Agent), and
Borrower may convert the affected Base Rate Loan to a LIBOR Loan by submitting a
Rate Request in respect thereof and otherwise complying with the provisions of
this Agreement with respect thereto.

Determinations by each Lender of the existence or effect of any Regulatory
Change on its costs of making or maintaining a LIBOR Loan, or on amounts
receivable by it in respect thereof, and of the additional amounts required to
compensate such Lender in respect of Additional Costs, shall be conclusive, so
long as made on a reasonable basis and absent manifest error.

 

Limitations on Availability of LIBOR Loans.

 

Anything herein to the contrary notwithstanding, if, at the time of or prior to
the determination of the LIBO Rate in respect of any LIBO Rate Request Amount as
provided in this Agreement, (i) Administrative Agent determines (which
determination shall be conclusive, so long as made on a reasonable basis) that
by reason of circumstances affecting the London interbank market generally,
adequate and fair means do not or will not exist for determining the LIBO Rate
applicable to the Interest Period specified in the Rate Request in question or
(ii) a Lender determines (which determination shall be conclusive, so long as
made on a reasonable basis) that the LIBO Rate will not accurately reflect the
cost to such Lender of making or maintaining a LIBOR Loan for the applicable
Interest Period, then Administrative Agent, in the case of the circumstances
described in clause (i) above, or such Lender, in the case of the circumstances
described in clause (ii) above, shall give Borrower prompt notice thereof (with
a copy to Administrative Agent in the case of the notice from such Lender), and
the LIBO Rate Request Amount in question, in the case of the circumstances
described in clause (i) above, or such Lender's portion thereof, in the case of
the circumstances described in clause (ii) above, shall bear interest, or
continue to bear interest, as the case may be, as a Base Rate Loan. If at any
time subsequent to Administrative Agent's or such Lender's giving of such
notice, Administrative Agent or such Lender, as the case may be, determines that
because of a change in circumstances LIBOR Loans are again available to
Borrower, Administrative Agent or such Lender, as the case may be, shall so
notify Borrower (with a copy to Administrative Agent, in the case of the notice
from such Lender) and Borrower may convert the Base Rate Loans or the affected
Base Rate Loans, as the case may be, to LIBOR Loans by submitting a Rate Request
in respect thereof and otherwise complying with the provisions of this Agreement
with respect thereto.

 

Certain Compensation

 

Borrower shall pay directly to a Lender, immediately upon request and
notwithstanding contrary provisions contained in the Mortgage or other Loan
Documents, such amounts as shall, in the judgment of such Lender (which shall be
conclusive so long as made on a reasonable basis and absent manifest error),
compensate it for any out-of-pocket loss, cost or expense incurred by it as a
result of (i) any failure by Borrower to make a borrowing of, conversion into or
continuation of a LIBOR Loan after Borrower has given a notice requesting the
same in accordance with this Agreement, (ii) any failure by Borrower to make any
prepayment after Borrower has given notice thereof in accordance with the
provisions of this Agreement (subject to Section 2.17), (iii) the making of any
payment or prepayment (under any circumstances whatsoever, whether voluntary or
involuntary) of any LIBOR Loan on a date other than the last day of an
applicable Interest Period, (iv) the conversion (for any reason whatsoever,
whether voluntary or involuntary) of a LIBOR Loan to a Base Rate Loan on a date
other than the last day of an applicable Interest Period, or (v) the early
termination of any swap or other interest rate hedging arrangements. In the
cases of clauses (i) through (iv) above, such amounts shall include, without
limitation, an amount equal to the present value (using as a discount rate the
rate at which interest is computed pursuant to clause (y) below) of the excess,
if any, of (x) the amount of interest that would have accrued on the amount so
prepaid, converted, not borrowed, not continued, not converted or not prepaid,
as the case may be, for the period from the date of occurrence to the last day
of the applicable Interest Period at the applicable rate of interest provided
for herein (excluding, however, the LIBOR Margin) over (y) the amount of
interest (as reasonably determined by such Lender) that would have accrued to
such Lender on such amount by placing such amount on deposit for a comparable
period with leading banks in the London interbank market. In the case of clause
(v) above, such amounts shall include, without limitation, any out-of-pocket
loss, cost or expense arising from the re-employment of funds obtained by the
affected Lender, from fees payable to terminate the deposits from which such
funds were obtained or from reversing any swap or other interest rate hedging
arrangements.



"Lender" to Include Participants

 

For purposes of this Article III and of the definitions of "Additional Costs",
"Regulatory Change" and "Reserve Requirements" in Section 1.02, the term
"Lender" shall be deemed to include Postbank. For purposes of this Article III
and of the definition of "Additional Costs" in Section 1.02, the term "Lender"
shall, at each Lender's option, be deemed to include such Lender's present and
future Participants in the Loan to the extent of each such Participant's actual
Additional Costs or other out-of-pocket losses, costs or expenses payable
pursuant to this Article III. With respect to any Participant or Assignee under
Section 8.13, "Regulatory Change" shall be determined based on the law at the
time such Participant or Assignee became a party to this Agreement, and not
based on the law as of the date hereof.

 

Substitution of Lenders.

 

If any Lender (an "Affected Lender") (i) makes demand upon Borrower for (or if
Borrower is otherwise required to pay) Additional Costs pursuant to Section 3.01
or (ii) gives notice to Borrower that such Lender is unable to make or maintain
its Pro Rata Share of the Loan at the LIBO Based Rate as a result of a condition
described in clause (ii) of Section 3.02 or in the second paragraph of Section
3.01, Borrower may, within one hundred eighty (180) days of receipt of such
demand or notice, as the case may be, give notice (a "Substitution Notice") to
Administrative Agent and to each Lender of its intention to replace such
Affected Lender with another Eligible Lender (the "Substitute Lender")
designated in such Substitution Notice. If the Substitute Lender is not then a
Lender, Administrative Agent shall notify Borrower and each Lender within
fifteen (15) days after receipt of such Substitution Notice if such Eligible
Lender is, in Administrative Agent's reasonable judgment, reasonably
satisfactory as a lender hereunder (provided any existing Lender shall be
satisfactory). If, in the case the Substitute Lender is not a Lender, within ten
(10) days after notice from Administrative Agent to Borrower and each Lender
that such Eligible Lender is reasonably satisfactory or in the case the
Substitute Lender is a Lender, within ten (10) days after Borrower delivers its
Substitution Notice to Administrative Agent and each Lender, the Affected Lender
shall not agree to waive the payment of the Additional Costs in question or the
effect of the circumstances described in clause (ii) of Section 3.02 or in the
second paragraph of Section 3.01, then the Affected Lender shall, so long as no
Event of Default shall exist, assign its Note and all of its rights and
obligations under this Agreement to the Substitute Lender, and the Substitute
Lender shall assume all of the Affected Lender's rights and obligations,
pursuant to an Assignment and Assumption Agreement, executed by the Affected
Lender and the Substitute Lender. It shall be a condition to any such assignment
and assumption that, concurrently therewith, the Affected Lender also assigns,
and the Substitute Lender assumes, the proportionate part of the Affected
Lender's rights and obligations under the Other Loan. In connection with such
assignment and assumption, the Substitute Lender shall pay to the Affected
Lender an amount equal to the outstanding principal amount under the Affected
Lender's Note plus all interest accrued thereon, plus all other amounts, if any
(other than the Additional Costs in question), then due and payable to the
Affected Lender with respect to the Loan; provided, however, that prior to or
simultaneously with any such assignment and assumption, Borrower shall have paid
(or caused to be paid) to such Affected Lender all amounts properly demanded and
unreimbursed under this Article III. Upon the effective date of such assignment
and assumption and the payment by the Substitute Lender to Administrative Agent
of a fee, for Administrative Agent's own account, in the amount of $3,500, the
Substitute Lender shall become a party to this Agreement and shall have all the
rights and obligations of a Lender as set forth in such Assignment and
Assumption Agreement, and the Affected Lender shall be released from its
obligations hereunder, and no further consent or action by any party shall be
required. Upon the consummation of any assignment pursuant to this Section, a
note shall be issued to the Substitute Lender by Borrower, in substitution for
the Affected Lender's Note, and the Affected Lender shall return its Note to
Borrower. Such substitute note shall constitute a "Note", and the obligations
evidenced by such substitute note shall be secured by the Mortgage. In
connection with Borrower's execution of such substitute note as aforesaid,
Borrower shall deliver to Administrative Agent such evidence of the due
authorization, execution and delivery of the substitute note and any related
documents as Administrative Agent may reasonably request. If the Substitute
Lender is not incorporated under the Laws of the United States or a state
thereof, it shall, prior to the first date on which interest or fees are payable
hereunder for its account, deliver to Borrower and Administrative Agent
certification as to exemption from deduction or withholding of any United States
federal income taxes in accordance with Section 7.13.

Borrower, Administrative Agent and Lenders shall execute such modifications to
the Loan Documents as shall, in the reasonable judgment of Administrative Agent,
be necessary or desirable in connection with the substitution of Lenders in
accordance with the foregoing provisions of this Section.



ARTICLE IV

CONDITIONS PRECEDENT

 

Conditions Precedent to Initial Advance.

 

Lenders shall not be obligated to make the Initial Advance until the following
conditions shall have been satisfied:

•    There shall exist no Default or Event of Default, and no Default or Event
of Default would result from the making of the Initial Advance;

•    The representations and warranties made to Administrative Agent or Lenders
herein, in the other Loan Documents and in any other document, certificate or
statement executed or delivered by Borrower and/or Guarantor to Administrative
Agent or Lenders in connection with the Loan (except those that are as of a
specific date) shall be true and correct in all material respects on and as of
the date of the Initial Advance with the same effect as if made on such date;

 

•

Intentionally Omitted;

•    The Improvements, if any, shall not have been materially injured or damaged
by fire or other casualty unless Administrative Agent shall have received, for
the account of Lenders, insurance proceeds (and/or other cash held by
Administrative Agent or creditworthy commitments assigned to Administrative
Agent) sufficient in the judgment of the Construction Consultant to effect the
satisfactory restoration of the Improvements and to permit completion of the
Improvements prior to the Completion Date;

 

•

Administrative Agent shall have received and approved each of the following:

•    Fees and Expenses. (i) Those fees required by the Supplemental Fee Letter
to be paid on or before the date hereof, to be retained by Administrative Agent
and/or PB Capital for its own account; and (ii) all reasonable fees and expenses
incurred by Administrative Agent (including, without limitation, the reasonable
fees and expenses of Lenders' Counsel, the Construction Consultant,
Administrative Agent's environmental and insurance consultants, and the preparer
of the appraisal required by paragraph (4) below);

•    Loan Documents and Supplemental Fee Letter. This Agreement, each of the
other Loan Documents and the Supplemental Fee Letter, duly executed by the
parties thereto, and, where applicable, duly acknowledged and in proper form for
recording or filing, as the case may be, and all necessary or desirable
recordings and filings shall have been duly made;

•    Financial Statements. Current Financial Statements and such other financial
data (including, without limitation, current financial statements of tenants
under leases in respect of the Premises and of parties to any of the Premises
Documents, and of the guarantor(s), if any, of any such tenants or parties, all
to the extent available) as Administrative Agent shall reasonably require;

•    Appraisal. An independent FIRREA appraisal of the Premises and Improvements
(exclusive of any residential component or air or development rights in respect
thereof) commissioned by Administrative Agent and produced by an MAI real estate
appraiser, certified in the jurisdiction(s) in which the Premises are located in
accordance with the current Uniform Standards of Professional Appraisal Practice
(USPAP) as promulgated by the Appraisal Foundation showing the stabilized
appraised value as a retail property of not less than $500,000,000;

•    Insurance Policies. The policies of insurance required by the Mortgage,
together with evidence of the payment of the premiums therefor;

•    Hazardous Materials Report/Reliance Letter. A detailed report, in form
reasonably satisfactory to Administrative Agent, by a properly qualified
engineer, which shall include, inter alia, a certification that such engineer
has obtained and examined a list of prior owners, tenants and other users of all
or any portion of the Premises or the improvements thereon, and has made an
on-site physical examination of the Premises, and a visual observation of the
surrounding areas, together with, if required by Administrative Agent, a
"reliance letter" addressed to Administrative Agent with respect to such report
(including (i) a Phase I Environmental Assessment in accordance with ASTM
Standard 1527-05, (ii) if



recommended by the Phase I, a Phase II Environmental Assessment and (iii) if
adverse environmental conditions are identified, a remediation plan which has
been approved by Administrative Agent and its environmental consultant (such
approval not to be unreasonably withheld, conditioned or delayed) and which
costs therefor are in the Construction Cost Statement);

•    Title Policy. A paid title insurance policy (or policies), in the amount of
the Mortgage, in ALTA 2006 Loan Policy form (with New York endorsements) or
other form approved by Administrative Agent (such approval not to be
unreasonably withheld, conditioned or delayed), issued by the Title Insurer,
which shall insure the Mortgage to be a valid lien on Borrower's Interest in the
Premises free and clear of all defects and encumbrances except those previously
received and approved by Administrative Agent (such approval not to be
unreasonably withheld, conditioned or delayed), and shall contain:

 

•

full coverage against mechanics' liens (filed and inchoate),

•    a reference to the survey but no survey exceptions except those theretofore
approved by Administrative Agent (such approval not to be unreasonably withheld,
conditioned or delayed),

•    such affirmative insurance and endorsements as Administrative Agent may
reasonably require, and

•    a pending disbursements clause substantially in the form of Exhibit D
attached hereto; and, if any such policy is dated earlier than the date of the
Initial Advance, a written continuation of or endorsement to such policy, in a
form approved by Administrative Agent (such approval not to be unreasonably
withheld, conditioned or delayed), conforming to the requirements of said
Exhibit D and setting forth no additional exceptions except those approved by
Administrative Agent (such approval not to be unreasonably withheld, conditioned
or delayed),

and shall be accompanied by such co-insurance and/or reinsurance agreements
between the Title Insurer and title companies approved by Administrative Agent
(such approval not to be unreasonably withheld, conditioned or delayed), in ALTA
1994 facultative form, as Administrative Agent may reasonably require;

•    Survey. A current survey of the Premises certified to Administrative Agent
and the Title Insurer showing:

 

•

the location of the perimeter of the Premises by courses and distances,

•    all easements, rights-of-way, and utility lines referred to in the title
policy required by this Agreement or which actually service or cross the
Premises,

•    the lines of the streets abutting the Premises and the width thereof, and
any established building and setback lines,

 

•

encroachments and the extent thereof upon the Premises,

•    the Improvements to the extent constructed, and the relationship of the
Improvements by distances to the perimeter of the Premises, established
building, setback and street lines,

•    if the Premises are described as being on a filed map, a legend relating
the survey to said map, and

 

•

all flood zone designations in respect of the Premises;

•    Leases and Premises Documents. Certified copies of all Leases in respect of
the Premises, accompanied by, in the case of Major Leases and any other Leases
specified by Administrative Agent, estoppel certificates from the tenants
thereunder and executed notice-of-assignment letters in the form of Exhibit C
attached hereto in respect thereof; executed subordination, non-disturbance and
attornment agreements, in Administrative Agent's usual form or, if the tenant is
a major national retailer, such tenant's usual form (with, in the case of either
form, such commercially reasonable changes to such form as are requested by the
party not providing the form and as are agreed to by the party providing the
form), in respect of such Leases as Administrative Agent may reasonably require;
a certified copy of the standard form of lease Borrower will use in connection
with the leasing of space in the Improvements; and



certified copies of all Premises Documents, together with, if reasonably
required by Administrative Agent, estoppel certificates from the parties
thereto;

•    Counsel Opinions. An opinion of Borrower's counsel to such effects as are
reasonably required by Administrative Agent;

•    Organizational Documents. If Borrower, the mortgagor under the Mortgage (if
different from Borrower), Guarantor or any general partner or member of any of
them is a corporation, current copies of the following documents with respect to
each (unless otherwise indicated):

•    a good-standing certificate from the jurisdiction of its incorporation and,
as to Borrower and the mortgagor under the Mortgage (if different from Borrower)
only, a certificate from the State of New York evidencing such entity's
authorization to do business in the State of New York,

•    a copy of such Person's articles of incorporation as filed in the
jurisdiction of its incorporation and certified by the Secretary of State of
such jurisdiction, together with a copy of the bylaws of such Person,

•    a resolution or minutes of a meeting, certified by the corporate secretary,
of the shareholders or directors of the corporation authorizing the consummation
of the transactions contemplated hereby and the execution, delivery and
performance of the Loan Documents and any other documents to be executed,
delivered or performed by said corporation (including any substitute or
replacement notes to be executed and delivered pursuant to the terms hereof),
and

•    a certificate of the corporate secretary as to the incumbency of the
officers executing any of the documents required hereby and attaching copies of
the documents described above, certified by such corporate secretary as being
true, correct and complete copies thereof,

and, if Borrower, the mortgagor under the Mortgage (if different from Borrower),
Guarantor or any general partner or member of any of them is a partnership,
venture, limited liability company or trust:

•    a good-standing certificate from the jurisdiction of its incorporation and,
as to Borrower and the mortgagor under the Mortgage (if different from Borrower)
only, a certificate from the State of New York evidencing such entity's
authorization to do business in the State of New York,

•    the entity's organizational agreement and all amendments and attachments
thereto, certified by a general partner, venturer, member or trustee to be true
and complete,

•    any certificates filed or required to be filed by the entity in the
jurisdictions of its formation and in the State of New York in order for it to
do business in those jurisdictions,

•    evidence of the authorization of the consummation of the transactions
contemplated hereby and the execution, delivery and performance of the Loan
Documents and any other documents to be executed, delivered and performed by
said entity (including any substitute or replacement notes to be executed and
delivered pursuant to the terms hereof), and including any required consents by
partners, venturers, members, trustees or beneficiaries, and

•    a certificate of the general partner or managing member attaching copies of
the documents described above, certifying same to be true, correct and complete
copies thereof;

•    Funding Statement. A Funding Statement, duly executed by Borrower, in
Administrative Agent's standard form, with regard to the disbursement of the
Initial Advance;

•    Requisition. A Requisition for the Initial Advance, together with, if
requested by Administrative Agent, proof of payment of, and invoices, bills or
statements of amounts owed with respect to, any Soft Costs included therein;

•    Permits and Approvals. Copies of any and all authorizations (including plot
plan and subdivision approvals, zoning variances, a full building permit, water,
sewer and other permits) required by Governmental Authorities or otherwise
necessary for the construction, use, occupancy and operation of the Premises
and/or Improvements for the purposes contemplated by the Plans and
Specifications in



accordance with all applicable Laws, together with evidence that revised plans
have been filed with or submitted to the City Planning Commission ("CPC") and
the Department of Buildings for approval to reflect the differences between the
plans approved by CPC and the Department of Buildings and the Plans and
Specifications and further that such revised plans have been approved by the
Community Board for the Premises;

•    Development, Management and Leasing Contracts. Certified copies of all
agreements providing for or relating to the development, management,
maintenance, operation or leasing of the Premises or Improvements, together
with, in each case, such assignment and subordination agreements in respect
thereof as Administrative Agent may reasonably require;

•    Chattel Searches. UCC, United States federal and state tax lien, judgment,
pending litigation and bankruptcy searches against Borrower, the mortgagor under
the Mortgage (if different from Borrower), Guarantor or any general partner or
member of any of them and advice from the Title Insurer to the effect that
searches of proper public records disclose no leases of personalty or financing
statements filed or recorded against the Premises, Borrower or other owner of
any Mortgaged Property;

•    Plans and Specifications, Etc. A complete set of the Plans and
Specifications; a schedule certified by Borrower and Borrower's Architects of
the Plans and Specifications delivered to Administrative Agent, setting forth
sheet number, title, date and revised date; and copies of a soil-engineer's
report, a site plan (showing all necessary approvals, utility connections and
site improvements) and all inspection and test records and reports made by or
for Borrower or Borrower's Architects;

•    Consultant's Report. A report from the Construction Consultant to the
effect that (i) it has received and approved the items required by paragraph (f)
below, (ii) the Plans and Specifications have been approved by all applicable
Governmental Authorities, (iii) the Improvements as shown by the Plans and
Specifications will comply with applicable zoning and other Laws, (iv) a
Construction Management Agreement and/or Trade Contracts are in effect which
satisfactorily provide for the construction of the Improvements, subject,
however, to the provisions of Section 4.01(e)(19) regarding signed Trade
Contracts, (v) all roads and utilities necessary for the full utilization of the
Improvements for their intended purposes have been completed, or the presently
installed and proposed roads and utilities will be sufficient for the full
utilization of the Improvements for their intended purpose and will be available
to and servicing the Premises upon completion of the Improvements, (vi) the
construction of the Improvements theretofore performed, if any, was performed in
accordance with the Plans and Specifications and (vii) construction of the
Improvements, along with all necessary roads and utilities, will be finished on
or before the Completion Date; and to such other effects as Administrative Agent
may reasonably request;

•    Construction Contracts, Will-Serve Letters and Bids. Copies of the
Construction Management Agreement, the Trade Contracts to the extent then
required to be executed hereunder (it being understood that while copies of all
such Trade Contracts shall be delivered to Administrative Agent, only Major
Trade Contracts and Trade Contracts for those Trade Contractors specifically
identified below shall be subject to Administrative Agent's approval, not to be
unreasonably withheld, conditioned or delayed), Borrower's agreement with
Borrower's Architects and Borrower's agreement(s) with engineer(s), in each case
certified by Borrower to be true and complete, together with "will-serve"
letters from Borrower's Architects, engineer(s) and the Construction Manager in
forms approved by Administrative Agent (such approval not to be unreasonably
withheld, conditioned or delayed), and "will-serve" letters also in form
approved by Administrative Agent (such approval not to be unreasonably withheld,
conditioned or delayed) from all Major Trade Contractors and those Trade
Contractors specifically identified below; a copy of the standard form of
contract and/or subcontract to be used by the Construction Manager, which
standard form shall be approved by Administrative Agent (such approval shall not
be unreasonably withheld, conditioned or delayed); and if, in the reasonable
judgment of Administrative Agent and the Construction Consultant, all Trade
Contracts and the Construction Management Agreement do not cover all of the work
necessary for completion of construction of the Improvements, Borrower shall
cause to be furnished firm bids from responsible parties, or estimates and other
information reasonably satisfactory to Administrative Agent, for the work not so
covered, to enable Administrative Agent to ascertain the total estimated cost of
all work done and to be done (In no event, unless otherwise agreed by
Administrative Agent, shall the Initial Advance be made unless at least 80% of
the Hard Costs (excluding general conditions and Construction Manager expenses)
for the Improvements shall be subject to signed Trade Contracts and unless the
Trade Contracts for superstructure, mechanical, plumbing, electrical and
exterior facade shall have been executed and approved by Administrative Agent
(such approval not to be unreasonably withheld, conditioned or delayed);





•    Bonds. Payment and performance bonds naming Administrative Agent as
co-obligee and labor and materials payment bonds, each in AIA Document No. A-312
(1984 Edition) form, for penal sums equal to the amounts of each Major Trade
Contract;

•    Progress Schedule. A progress schedule or chart showing the interval of
time over which each item of Hard Cost is projected to be incurred or paid;

 

•

Construction Cost Statement. The Construction Cost Statement;

Equity Contribution.Evidence of Borrower's equity of at least $157,081,642 (of
which not more than $90,000,000 may be in the form of imputed land value, such
land valued pursuant to the appraisal delivered pursuant to Section 4.01(e)(4)
(none of which equity shall be reimbursed from proceeds of the Loan or the Other
Loan);

•    Organizational Chart. An organizational chart of Borrower and its sole
shareholder, including any information reasonably requested by Administrative
Agent to enable it to comply with its obligations under the Patriot Act;

Required Leases.A fully executed lease with (i) Century Rego Realty LLC
("Century 21"), with the tenant's obligations guarantied by Century 21
Department Stores, LLC, a New York limited liability company, (ii) Home Depot
U.S.A., Inc. ("Home Depot") and (iii) Kohl's Department Stores, Inc. ("Kohl's");

•    W-9. Two W-9 Forms for Borrower with original signatures, its United States
federal Tax I.D. Number and its registered address under its documents of
formation;

ICIP.Evidence that the Premises meets the eligibility requirements for ICIP,
including, without limitation, as to location and the minimum required
expenditure target, together with copies of the Preliminary Application for
Certificate of Eligibility and the notice to be delivered to the ICIP Unit
fifteen (15) Business Days prior to commencement of construction; and

•    Additional Documentation. Such other approvals, opinions or documents as
Administrative Agent may reasonably request, provided the same does not
constitute an additional material condition to the advance; and

•    The Construction Consultant shall have received and approved (such approval
not to be unreasonably withheld, conditioned or delayed) each of the following:

•    Related Documents. Copies of the items required by paragraphs (6), (8),
(14), (17), (19), (20), (21) and (22) of Section 4.01(e), together with copies
of any Major Leases or Premises Documents which contain any requirements or
specifications in respect of construction of the Improvements;

•    Title Documents. Copies of any documents listed as exceptions to title in
the title policy required hereby which are relevant to the construction or use
of the Improvements; and

•    Requisition. If the Initial Advance consists in whole or in part of
advances for Hard Costs, a copy of the Requisition therefor.

Borrower acknowledges that Lender and Administrative Agent have agreed to make
the Initial Advance notwithstanding that not all conditions of Sections 4.01(e)
and (f) have been satisfied in full. In connection therewith, Borrower and
Administrative Agent have entered into a letter agreement of even date herewith
(the "Initial Advance Open Items Letter") which specifies which of the foregoing
conditions of said Sections 4.01(e) and (f) remain to be satisfied and the time
period within which Borrower must satisfy any such condition and also attaches
forms of documents which have been approved by Administrative Agent.

 

Conditions to Advances After the Initial Advance.

 

Lenders' obligation to make advances of proceeds of the Loan after the Initial
Advance shall be subject to the satisfaction of the following conditions:

•    All conditions of Section 4.01, subject to the Initial Advance Open Items
Letter, shall continue to be satisfied as of the date of the advance;





•    There shall exist no Event of Default or monetary or bankruptcy-related
Default, and no Event of Default would result from the making of the advance;

•    The representations and warranties made to Administrative Agent and/or
Lenders herein, in the other Loan Documents and in any other document,
certificate or statement executed or delivered by Borrower and/or Guarantor to
Administrative Agent and/or Lenders in connection with the Loan, except for
those that are of a specific date, shall be true and correct on and as of the
date of the advance with the same effect as if made on such date except for
changes that (i) do not, or will not, in the reasonable opinion of
Administrative Agent, result in a Material Adverse Effect, (ii) are theretofore
disclosed to Administrative Agent and which Administrative otherwise approves or
(iii) are the result of actions required or permitted to be taken by Borrower
under the terms hereof (clauses (i) through (iii), collectively herein referred
to as "Certain Changes");

•    Administrative Agent shall have received a written continuation report of
or endorsement to the title policy insuring the Mortgage to the date of such
advance, in the form approved by Administrative Agent (such approval not to be
unreasonably withheld, conditioned or delayed), substantially conforming to the
pending disbursements clause set forth in Exhibit D and setting forth no
additional exceptions (including survey exceptions) except those approved by
Administrative Agent (such approval not to be unreasonably withheld, conditioned
or delayed);

•    If reasonably required by Administrative Agent, it shall have received a
survey of the Premises certified to it and the Title Insurer, updated, with
respect to all relevant requirements and information, to within ten (10) days of
the Requisition;

•    Borrower shall have delivered to Administrative Agent and the Construction
Consultant copies of (i) the Major Trade Contracts then executed and not
previously delivered to Administrative Agent and Construction Consultant, which
shall be reasonably satisfactory to Administrative Agent and the Construction
Consultant in all respects, together with the payment and performance bonds
described in Section 4.01(e)(20), if required, (ii) all other Trade Contracts
then executed and not previously delivered to Administrative Agent and (iii) the
payment and performance bonds described in Section 4.01(e)(20) then in effect
and not previously delivered to Administrative Agent;

•    Administrative Agent and the Construction Consultant shall have received a
Requisition for the advance, together with such other documentation and
information as either of them customarily and may reasonably require; and

•    Lenders and Administrative Agent have agreed to hold the Series II Mortgage
and to not, at this time, record same, subject to the terms and provisions
hereof. Lenders shall not be obligated to make any advance which when aggregated
with all Loan advances theretofore made would exceed the principal amount of the
Series I Mortgage, unless prior thereto the Series II Mortgage shall have been
delivered to the Title Company for recording with the Office of City Register,
Queens County and all mortgage recording taxes and fees shall have been duly
paid by Borrower and the Title Company shall have issued for the benefit of
Administrative Agent an endorsement to the Title Policy insuring the Series II
Mortgage, which endorsement shall be reasonably satisfactory in form and
substance to Administrative Agent. Administrative Agent agrees that it shall
deliver the Series II Mortgage to the Title Company in order to secure an
advance of Loan proceeds then being made. Borrower, Administrative Agent and the
Lenders agree that the Series I Mortgage and the Series II Mortgage will be
recorded in the order that corresponds to the numerical designation of such
Mortgages, which is to say that no advance will be made in respect of Series II
Mortgage until the aggregate of the advances hereunder equals the principal
amount of the Series I Mortgage. Administrative Agent shall hold the Series II
Mortgage and will record it as necessary as described above, provided, however,
that Borrower agrees that Administrative Agent may at any time record the Series
II Mortgage held by it and not then recorded, whether or not the Series II
Mortgage is necessary to secure an advance of Loan proceeds then being made and
without further consent or authorization of Borrower, provided, further,
however, that Administrative Agent agrees that if Administrative Agent intends
to record the Series II Mortgage pursuant to the provisions of the immediately
preceding proviso, it shall give Borrower written notice of such intention at
least ten (10) days prior to the recording of the Series II Mortgage during
which ten (10) day period Borrower shall be entitled to reduce the unfunded
portion of the Loan (pursuant to documentation reasonably satisfactory in form
and substance to Administrative Agent) by an amount which Borrower and
Administrative Agent agree will leave the Loan "in-balance" and in connection
therewith (i) Borrower shall execute and/or deliver a replacement Series II
Mortgage reflecting the reduced principal amount and otherwise in the same form
as the Series II Mortgage delivered on the date hereof, (ii) the Title Company
shall raise no additional exception to title as a result

 

•



of the replacement of the Series II Mortgage delivered on the date hereof, (iii)
Administrative Agent shall have received (1) an opinion of counsel to such
effects as are reasonably required by Administrative Agent with respect to the
replacement Series II Mortgage, (2) resolutions, consents or authorizations from
Borrower with respect to such replacement, which shall be reasonably
satisfactory in form and substance to Administrative Agent, (3) a reaffirmation
and modification by Guarantor of its obligations under those of the Loan
Documents to which it is a party, which shall be reasonably satisfactory in form
and substance to Administrative Agent and (4) such additional documents or
instruments as are reasonably requested by Administrative Agent in connection
with such replacement and so long as, in the reasonable opinion of
Administrative Agent, Lenders' Counsel and the Title Insurer that the execution
and delivery of such replacement Series II Mortgage will not be in contravention
of the Lien Law and will not adversely affect or impair in any manner whatsoever
the lien or the priority of the lien of the replacement Series II Mortgage, when
recorded. In the absence of the satisfaction of the foregoing provisions of the
last proviso of the immediately preceding sentence as and when required thereby,
Administrative Agent shall be entitled to record the Series II Mortgage then in
its possession. Borrower agrees to execute and deliver such documents,
instruments and/or affidavits as are required by the Title Company, if any, in
order to record the Series II Mortgage. Borrower hereby irrevocably directs and
authorizes Administrative Agent, without further direction or authorization of
Borrower, to make advances hereunder for payment of all mortgage recording
taxes, recording fees, title insurance premiums and attorneys' fees in
connection with the foregoing.

 

Conditions to Last Hard Costs Advance.

 

In addition to the requirements of Section 4.02, in the case of the last Hard
Costs Loan advance as provided in Section 2.04, Administrative Agent shall also
have received and approved (such approval not to be unreasonably withheld,
conditioned or delayed) the following items:

•    A report from the Construction Consultant to the effect that construction
of the Improvements (other than work to be performed by the Tenants under their
respective Leases) has been substantially completed, and any necessary utilities
and roads have been finished and made available for use, in accordance with the
Plans and Specifications and that it has received reasonably satisfactory
evidence of the approval by all Governmental Authorities of the Improvements in
their entirety, including, without limitation, that all base building systems
such as the sprinkler system, heating, ventilation and air conditioning system,
all vertical pipes, mains and risers of plumbing and sanitary systems,
electrical systems and life safety, fire alarm and security systems are in place
and operational (such as a core and shell temporary certificate of occupancy
with respect to retail building, a temporary certificate of occupancy for the
garage which permits the use thereof and a temporary certificate of occupancy
for the vehicular and pedestrian bridge over and across 62nd Drive which permits
the use thereof for its intended purposes), except in each case, where such work
is to be performed by the Tenants under their respective Leases; and, if
requested by Administrative Agent, certificates from the Construction Manager
and Borrower's Architects to the effect that the Improvements have been
substantially completed in accordance with the Plans and Specifications;

•    Final Unconditional Lien Waivers and Releases and Payment Receipts in form
approved by Administrative Agent (such approval not to be unreasonably withheld,
conditioned or delayed) from the Construction Manager and all contractors,
subcontractors, suppliers and materialmen, evidencing that they have been paid
in full (or will be paid in full upon the release of its respective portion of
the Retainage) for all work performed and/or materials supplied;

•    A current final survey of the Premises, certified to Administrative Agent
and the Title Insurer, showing the completed Improvements;

•    To the extent any tenants under Major Leases or any parties to the Premises
Documents have rights of approval with respect to construction of the
Improvements, Borrower shall have used commercially reasonable efforts to obtain
certificates by such tenants or parties, to the effect that, for purposes of the
Major Leases and Premises Documents, respectively, the Improvements have been
substantially completed to the level of completion required thereby; and

•    Evidence reasonably satisfactory to Administrative Agent that applicable
requirements of the Premises Documents have been satisfied in full.



ARTICLE V

REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to Administrative Agent and Lenders that:

 

Due Formation, Power and Authority.

 

Each of Borrower and Guarantor is a corporation, is duly organized, validly
existing and in good standing under the Laws of the jurisdiction of its
formation, is authorized to do business (if required) in the State of New York,
and has full power and authority to consummate the transactions contemplated
hereby and to execute, deliver and perform this Agreement and any other Loan
Document to which it is a party.

 

Legally Enforceable Agreements.

 

The Supplemental Fee Letter and each Loan Document to which Borrower or
Guarantor is a party is a legal, valid and binding obligation of such party,
enforceable against Borrower or Guarantor, as the case may be, in accordance
with its terms, except to the extent that such enforcement may be limited by
applicable bankruptcy, insolvency and other similar Laws affecting creditors'
rights generally and general equity principles and an implied covenant of good
faith and fair dealing.

 

Financial Statements.

 

Financial Statements have been heretofore delivered to Lenders which are true,
correct and current in all material respects and which fairly present the
respective financial conditions of Borrower and Guarantor as of the respective
dates thereof; no material adverse change has occurred in the financial
conditions reflected therein since the respective dates thereof and no
borrowings (other than the Loan) which might give rise to a lien or claim
against the Mortgaged Property or proceeds of the Loan have been made by
Borrower or others since the dates thereof.

Compliance With Laws; Payment of Taxes.

 

Borrower and Guarantor are in compliance with, and the transactions contemplated
hereby and by the other Loan Documents do not and will not violate any provision
of, or require any filing (except for the Loan Documents and except under
securities reporting laws and rules), registration, consent or approval under,
any Law presently in effect having applicability to Borrower or Guarantor,
except where failure to do so would not result in a Material Adverse Effect;
Borrower has filed all tax returns (United States federal, state and local)
required to be filed and has paid all taxes, assessments and governmental
charges and levies shown to be due and payable under such tax returns,
assessments and governmental charges (including those in respect of the
Premises), including any interest and penalties, other than taxes being
contested in good faith or where the failure to so file or pay would not cause a
Material Adverse Effect.

 

Litigation.

 

There are no actions, suits or proceedings pending or, to Borrower's knowledge,
threatened against or affecting it, Guarantor, the Premises, the validity or
enforceability of the Mortgage or the priority of the lien thereof at law, in
equity or before or by any Governmental Authorities except actions, suits or
proceedings which have been disclosed to Administrative Agent and Lenders in
writing and which are fully covered by insurance or would, if adversely
determined, not materially impair the ability of Borrower or Guarantor to pay
when due any amounts which may become payable under the Notes or Guaranty or to
otherwise pay and perform their respective obligations in connection with the
Loan; to Borrower's knowledge, neither it nor Guarantor is in default with
respect to any order, writ, injunction, decree or demand of any court or
Governmental Authorities which default would cause a Material Adverse Effect.

 

No Conflicts or Defaults

 

The consummation of the transactions contemplated hereby and the performance
hereof and of the other Loan Documents have not resulted and will not result in
any breach of, or constitute a default under, any mortgage, deed of trust,
lease, bank



loan or credit agreement, corporate charter, bylaws, partnership agreement or
other instrument to which Borrower or Guarantor is a party or by which either of
them may be bound or affected which would cause a Material Adverse Effect.

 

Solvency.

 

Borrower and Guarantor are, and upon consummation of the transactions
contemplated by this Agreement, the other Loan Documents and any other related
documents, will be, solvent.

 

Governmental Regulation.

 

Borrower is not subject to regulation under the Investment Company Act of 1940
or any Law limiting its ability to incur indebtedness for money borrowed as
contemplated hereby.

 

Insurance.

 

Borrower has in force, and has paid, to the extent due, the premiums in respect
of, all of the insurance required by the Mortgage.

 

ERISA

 

Neither Borrower nor Guarantor nor any other Person, including any fiduciary,
has engaged in any prohibited transaction (as defined in Section 4975 of the
Code or Section 406 of ERISA) which could subject Borrower or Guarantor or any
Person whom they have an obligation to indemnify to any tax or penalty imposed
under Section 4975 of the Code or Section 502 of ERISA; each Employee Benefit
Plan is administered in all material respects in accordance with its terms and
in material compliance with all applicable Laws, including any reporting
requirements; each Pension Plan intending to qualify under Section 401(a) or
401(k) of the Code does so qualify; there is no lien outstanding or security
interest given in connection with a Pension Plan; neither Borrower nor Guarantor
nor any ERISA Affiliate has any liability with respect to an accumulated funding
deficiency (whether or not waived) under Section 412 of the Code or Section 302
of ERISA; neither Borrower nor Guarantor has any liability for retiree medical
or death benefits (contingent or otherwise) other than as required by Section
4980B of the Code; and no part of the funds to be used by Borrower or Guarantor
in satisfaction of their respective obligations under this Agreement and the
other Loan Documents constitute "plan assets" of any "employee benefit plan"
within the meaning of ERISA or of any "plan" within the meaning of Section
4975(e)(1) of the Code, as interpreted by the Internal Revenue Service and the
United States Department of Labor in rules, regulations, releases or bulletins
or as interpreted under applicable case law.

 

Other Documents.

 

The Major Leases and Premises Documents are unmodified and in full force and
effect, there are no material defaults (with respect to Borrower or related
parties or, to the knowledge of Borrower, with respect to counterparties) (or
events which with notice or the passage of time, or both, would constitute such
a material default) under any thereof and all conditions to the effectiveness
and continuing effectiveness thereof required to be satisfied as of the date
hereof have been satisfied, except where failure to do so would not result in a
Material Adverse Effect.

 

No Default.

 

There exists no Default or Event of Default.

 

Accuracy of Information; Full Disclosure.

 

None of the documents, financial statements, reports, notices, schedules,
certificates, statements or other writings furnished by or on behalf of Borrower
or Guarantor to Administrative Agent or Lenders in connection with the
negotiation of this Agreement or the other Loan Documents or the consummation of
the transactions contemplated hereby, or required herein or by the other Loan
Documents to be furnished by or on behalf of Borrower or Guarantor, contains any
untrue or misleading



statement of a material fact or, when taken together with all of the foregoing,
omits a material fact necessary to make the statements therein not misleading as
of the date hereof.

 

Separate Tax and Zoning Lot.

 

The Premises constitutes one or more distinct parcels for purposes of zoning and
of taxes, assessments and impositions (public or private) and are not otherwise
considered as part of a larger single lot for purposes of zoning or of taxes,
assessments or impositions (public or private).

 

Requisition as Reaffirmation

 

Each Requisition submitted to Administrative Agent, and the receipt of the funds
requested thereby, shall constitute an affirmation that the representations and
warranties contained herein and in the other Loan Documents remain true and
correct in all material respects as of the respective dates of such Requisitions
(except those that are of a specific date and except for Certain Changes).

 

Plans and Specifications and Improvements.

 

The approved Plans and Specifications are as listed in the schedule required by
paragraph (17) of Section 4.01(e), which schedule is hereby certified by
Borrower to be true and correct, and are the same as the filed plans referred to
in the building permits for the Improvements; the Plans and Specifications are
satisfactory to it, have been reviewed and approved by (i) Guarantor (or
Guarantor has been afforded adequate opportunity to review such Plans and
Specifications), (ii) the Construction Manager, (iii) the tenants under any
Major Leases to the extent any such Major Lease requires such review and
approval, (iv) the parties to any Premises Documents which require approval of
the Plans and Specifications, (v) Borrower's Architects and (vi) to the extent
required by applicable Law or any restrictive covenant, by all United States
federal and New York Governmental Authorities and the beneficiary of any such
covenant; all construction, if any, already performed on the Improvements has
been performed on the Premises in accordance with the Plans and Specifications
approved by the Persons named above and with any restrictive covenants
applicable thereto; to the best of Borrower's knowledge, there are no structural
defects in the Improvements or any material violations of any requirement of any
Governmental Authorities with respect thereto; the Improvements and the planned
use thereof comply in all material respects with all applicable zoning and other
Laws and restrictive covenants affecting the Premises; and all requirements for
such use have been satisfied in all material respects.

 

Utility Services.

 

All utility services necessary for the construction of the Improvements and the
operation thereof for their intended purposes are available at the boundaries of
the Premises, including water supply, storm and sanitary sewer, gas, electric
power and telephone facilities.

 

Creation of Liens.

 

Borrower has not entered into any contract or arrangement of any kind the
performance of which by the other party thereto would give rise to a lien on the
Mortgaged Property prior to the Mortgage except for the Premises Documents, the
Mapping Agreement dated as of December 10, 1987 between Guarantor and The City
of New York (as the same may be amended by the executed version of the Draft
Mapping Agreement), its arrangements with Borrower's Architects, the
Construction Manager, Trade Contractors and contractors or subcontractors who
have filed lien waivers or signed Payment Receipts/Lien Releases in form
approved by Administrative Agent (such approval not to be unreasonably withheld,
conditioned or delayed) for all payments due under said arrangements as of the
end of the period covered by the last Requisition.

 

Roads.

 

All roads necessary for the full utilization of the Improvements for their
intended purposes have either been completed or the necessary rights of way
therefor have been acquired by appropriate Governmental Authorities or dedicated
to public use and accepted by said Governmental Authorities, and all necessary
steps have been taken by Borrower and said Governmental



Authorities to assure the complete construction and installation thereof no
later than the Completion Date or any earlier date required by any Law, Premises
Document or Major Lease (subject, in each case, to Section 9.06).

 

Construction Prior to Closing.

 

Borrower advised the Title Insurer in writing prior to the issuance of the title
policy insuring the Mortgage whether any survey, soils-testing,
site-development, excavation or other work related to construction of the
Improvements was begun or done before the Mortgage was recorded.

 

Lien Law Statement.

 

Attached hereto as Exhibit A is the Lien Law Statement in conformity, as
completed, with Section 22 of the Lien Law.

 

•

Anti-Money Laundering; OFAC; Patriot Act.

•     (i) As of the date hereof none of the funds or other assets of Borrower or
of any of its direct or, to the knowledge of Borrower, indirect owners
constitute property of, or, to the knowledge of Borrower, are beneficially
owned, directly or indirectly, by, any Person subject to trade restrictions
under United States Law, including those who are covered by the International
Emergency Economic Powers Act, 50 U.S.C. §§1701 et seq., The Trading with the
Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders or regulations
promulgated thereunder (an "Embargoed Person") with the result that the
investment in Borrower (whether directly or, to Borrower's knowledge,
indirectly) is prohibited by such applicable Law or the Loan is in violation of
such Law; (ii) no Embargoed Person has any direct or, to the knowledge of
Borrower, indirect interest of any nature whatsoever in Borrower with the result
that the investment in Borrower (whether directly or indirectly) is prohibited
by such applicable Law or the Loan is in violation of such Law; and (iii) none
of the funds of Borrower have been derived, to the knowledge of Borrower, from
any unlawful activity with the result that the investment in Borrower (whether
directly or indirectly) is prohibited by such applicable Law or the Loan is in
violation of such Law.

•    Neither Borrower nor any of its direct or, to the knowledge of Borrower,
indirect owners is in violation of any order issued with respect to anti-money
laundering by the U.S. Department of the Treasury's Office of Foreign Assets
Control ("OFAC"), or any other anti-money laundering Law.

•    Neither Borrower nor any if its direct or, to the knowledge of Borrower,
indirect owners is a Person with whom United States Persons are restricted from
doing business with under (a) regulations issued by OFAC (including those
persons and entities named on OFAC's Specially Designated Nationals and Blocked
Persons list) or under any United States Law (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism) or (b) any other Law. Without
limiting the foregoing, Borrower is not, to the knowledge of Borrower, presently
funding its obligations hereunder with funds from any of the Persons referred to
in this paragraph (c).

•    The organizational chart of Borrower heretofore delivered to Administrative
Agent is true and correct as of the date hereof.

•    Amounts required to be delivered to or paid by Borrower under this
Agreement or its membership agreement or the Loan Documents are not derived from
Illegal Proceeds and/or from an Illegal Source.

 

ARTICLE VI

COVENANTS OF BORROWER

Borrower shall comply with the following covenants:

 

Compliance with Laws; Payment of Taxes.

 

Borrower shall promptly comply with all Laws applicable to it or the Mortgaged
Property, or any part thereof, except where failure to comply would not result
in a Material Adverse Effect such compliance to include, without limitation,
paying before the same become delinquent all taxes, assessments and governmental
charges (except those being disputed in good faith)



imposed on it or the Mortgaged Property, or any part thereof, and promptly
furnish Administrative Agent with reports of any official searches made by
Governmental Authorities and any claims of violations thereof.

 

•

Leases and Premises Documents.

•    Borrower shall not enter into any Lease which is not a Major Lease unless
such Lease meets the requirements of an Approved Lease.

•    Each (i) Major Lease (including the tenant thereunder) and (ii) other Lease
that does not meet with the requirements of an Approved Lease executed after the
date hereof shall require Administrative Agent's prior written approval, which
approval shall not be unreasonably withheld, delayed or conditioned if the
proposed tenant is creditworthy (as determined by Administrative Agent in its
reasonable discretion) and such Lease complies with, or exceeds, the leasing
parameters set forth in the Leasing Parameters Letter for "Major Leases".
Administrative Agent shall notify Borrower of its approval or disapproval (in
which case such notice shall contain a reasonably detailed explanation of the
reasons for such disapproval) within ten (10) Business Days after Borrower's
request for Administrative Agent's approval of such Lease, which request in
order to be effective shall contain a copy of the Lease in question, together
with a redline of such Lease against the standard form of lease previously
approved by Administrative Agent if such Lease was based on such form, and an
abstract of the material economic terms of such Lease. If Administrative Agent
does not so notify Borrower of its approval or disapproval within such ten (10)
Business Day period, Borrower may resubmit its request for approval, which shall
note thereon in boldface type that such request constitutes the second request
with respect to such Lease. If Administrative Agent does not notify Borrower of
its approval or disapproval of the Lease in question (which in the case of
disapproval shall contain a reasonably detailed explanation of the reasons for
such disapproval) within five (5) Business Days after Borrower's second request,
the Lease in question shall be deemed approved. Borrower shall not permit or
consent to the assignment of any Major Lease without Administrative Agent's
prior written consent (such consent shall not be unreasonably withheld,
conditioned or delayed) unless and except to the extent the right to assign
without Borrower's consent is already reserved to the tenant thereunder.
Borrower may also submit memoranda, term sheets and similar documents in respect
of proposed leases (collectively, a "Lease Term Sheet") for Administrative
Agent's approval pursuant to this Section 6.02(b), which Administrative Agent
shall review and approve or disapprove in accordance with the procedures and
timelines set forth above. If any Lease Term Sheet is approved in accordance
with the foregoing procedures, Borrower shall submit to Administrative Agent the
form of Lease to be executed pursuant to any such approved Lease Term Sheet and
if the economic terms of such Lease are substantially the same as those set
forth in the Lease Term Sheet previously approved, such economic terms shall not
require further approval from Administrative Agent.

•    Borrower shall not renew, amend, modify or supplement any Approved Lease
(except to the extent required to do so under such Approved Lease) unless
following such proposed renewal, amendment, modification or supplement such
Approved Lease would continue to satisfy the requirements of an "Approved
Lease". Any renewal, amendment, modification or supplement of any Major Lease,
any Lease which was approved pursuant to the provisions of Section 6.02(b) or
any Approved Lease which does not satisfy the requirements of the first sentence
hereof shall require Administrative Agent's prior written approval, which
approval shall not be unreasonably withheld, delayed or conditioned.
Administrative Agent agrees that its approval of any such renewal, amendment,
modification or supplement shall be subject to the same approval process as set
forth in Section 6.02(b).

•    Upon execution of any Lease or any modification thereof or supplement
thereto, Borrower shall furnish Agent with an executed copy of such Lease,
modification or supplement, certified as true and complete by Borrower.

•    Administrative Agent agrees to execute a subordination, non-disturbance and
attornment agreement for each Lease approved or deemed approved by
Administrative Agent (including Approved Leases) so long as such agreement is in
the form provided by Administrative Agent to Borrower from time to time, or, if
the tenant under the Lease in question is a major national or regional retailer,
such tenant's form, with such commercially reasonable changes as the party not
providing the form requires and are reasonably agreed to by the party providing
the form.

•    Borrower shall use all commercially reasonable efforts to promptly deliver
to Administrative Agent (i) if requested by Administrative Agent, current
financial statements of the tenants under any Leases and of the guarantor(s), if
any, of such tenants (to the extent such tenants are obligated to deliver the
same under their Leases), and (ii) estoppel certificates from the tenants
thereunder. In the case of all Major Leases, a notice-of-assignment letter in
the form of Exhibit C; in addition, Borrower shall promptly deliver to
Administrative Agent certified copies of all Premises Documents and all
amendments to any thereof and keep all Premises Documents in full force and
effect.

•    Notwithstanding anything in this Agreement to the contrary, Borrower may
terminate any Lease if the tenant thereunder has materially defaulted on its
obligations under such Lease.



Continuing Accuracy of Representations and Warranties.

 

Borrower shall promptly cause all of the representations and warranties made to
Administrative Agent or Lenders herein and in the other Loan Documents (other
than those made as of a certain date) to be continuously true and correct in all
material respects except for Certain Changes.

 

Covenants, Restrictions and Easements.

 

Borrower shall promptly comply in all material respects with all restrictions,
covenants and easements affecting the Premises or the Improvements.

Inspection and Cooperation.

Borrower shall permit Administrative Agent, its representatives and the
Construction Consultant to enter upon the Premises, on reasonable prior notice,
during reasonable business hours and accompanied by a representative of
Borrower, except that during an emergency the foregoing requirements shall not
apply, inspect the Improvements and all materials to be used in the construction
thereof and examine all detailed plans and shop drawings which are or may be
kept at the construction site; cooperate and cause the Construction Manager and
Major Trade Contractors to cooperate with the Construction Consultant to enable
it to perform its functions hereunder; at the time of each inspection by the
Construction Consultant, make available to said consultant, on demand, daily log
sheets covering the period since the immediately preceding inspection showing
the date, weather, subcontractors on the job, number of workers and status of
construction.

Payment of Costs.

Borrower shall promptly pay when due and payable all costs and expenses required
for completion of the Improvements and the satisfaction of the conditions
hereof, including, without limitation:

•    all document and stamp taxes, recording and filing expenses and fees and
commissions lawfully due to brokers in connection with the transactions
contemplated hereby,

•    any taxes, insurance premiums, liens, security interests or other claims or
charges against the Premises or Improvements, and

•    all costs of completion of the work to be performed by Borrower in space to
be occupied in the Improvements (including public space) to permit the lawful
occupancy thereof for the purposes contemplated by actual or prospective lessees
of such space as set forth in the individual leases or subleases thereof or in
detailed work letters or other agreements or letters of intent with respect
thereto, or, in cases where there are no such leases, subleases, work letters or
other documents as aforesaid, as set forth in Borrower's standard work letter or
the standard form of lease, if any, required by paragraph (9) of Section
4.01(e), or, in cases where none of the foregoing exists, to the level of
building standard in accordance with industry practices, as reasonably
determined by the Construction Consultant.

Borrower's obligations under this Section 6.06 are subject to its rights under
Section 1.07 of the Mortgage.

 

Brokers.

 

Borrower shall indemnify Administrative Agent and Lenders against claims of
brokers arising by reason of the execution hereof or the consummation of the
transactions contemplated hereby except if Administrative Agent or any Lender
had engaged such party; provided that Administrative Agent and each Lender
represents that it has not dealt with any broker, finder or other similar Person
in connection herewith.

 

Construction of Improvements.

 

Borrower shall commence construction of the Improvements no later than thirty
(30) days from the date hereof; submit a Requisition for the Initial Advance
within thirty (30) days after such commencement and subsequent advances on a
monthly basis thereafter; cause construction thus begun to be prosecuted with
diligence and continuity in a good and workmanlike manner in accordance with the
Plans and Specifications except during the existence of any Force Majeure Event;
use only materials, fixtures, furnishings and equipment in connection with
construction of the Improvements that are not used or



obsolete; and complete construction of the Improvements, and the installation of
all necessary roads and utilities, in accordance with the Plans and
Specifications, on or before the Completion Date free and clear of defects and
liens or claims for liens for material supplied or labor or services performed
in connection with the construction of the Improvements, other than liens or
claims for liens which have been bonded over to the reasonable satisfaction of
Administrative Agent and the Title Insurer; time being of the essence. For the
purposes of this Section 6.08, the Improvements shall not be deemed to have been
substantially completed until (i) the Improvements have, in the reasonable
opinion of Administrative Agent and Construction Consultant, been completed
(exclusive of punch list items) substantially in accordance with the Plans and
Specifications and Borrower's Architect shall have so certified to
Administrative Agent pursuant to a completed AIA Form G704 (Certificate of
Substantial Completion) and shall have also certified that the Improvements (x)
have been substantially completed in accordance with the Plans and
Specifications and (y) comply with all applicable laws, regulations and rules of
any Governmental Authority, except where failure to comply would not have a
Material Adverse Effect, (ii) the Improvements shall contain all fixtures and
equipment required for the operation of the Improvements, or which may be
required by any Governmental Authority or by any law, regulation or rule of any
Governmental Authority and are in all material respects in the case of the
retail building, with respect to space covered by Leases, ready for delivery to
such tenants in accordance with the requirements of such Leases and, with
respect to space which is not then covered by a Lease, to the condition set
forth in Borrower's standard work letter or standard form of lease, (iii) all
permanent (or in lieu thereof temporary) certificates of occupancy (or their
local equivalent) and all other certificates, licenses, consents and approvals
required for the Improvements (including, without limitation, for the core and
shell of the retail building, the garage and the bridge across 62nd Drive) shall
have been issued by or obtained from the appropriate Governmental Authorities,
(iv) all Direct Costs, Indirect Costs and other costs and expenses incurred in
connection with the construction and equipping of the Improvements shall
(subject to the following provisions of this paragraph) have been paid in full
(other than Direct Costs and other costs and expenses which will be incurred in
completing punch list work, landscaping and other minor work with respect to the
Improvements and which in the aggregate will not in the reasonable opinion of
Administrative Agent and Construction Consultant exceed $1,000,000, and the
remaining balance of amounts not advanced pursuant to paragraph (a) of Section
2.01, if any), (v) an as-built survey of the Improvements reasonably acceptable
to Administrative Agent has been provided to it and (vi) as built plans and
specifications for the mechanical, plumbing and electrical systems for the
Improvements have been provided to Construction Consultant. The requirements of
clause (iv) of the preceding sentence of this paragraph shall be deemed
satisfied notwithstanding the fact that Borrower shall be withholding payment
with respect to work or materials supplied in connection with the construction
of the Improvements which is associated with Retainage or which in the
reasonable opinion of Borrower, Borrower's Architect, Administrative Agent and
Construction Consultant were not performed or supplied in accordance with the
standards specified in the contracts under which such work or materials were to
be performed or supplied, or that there are unpaid claims for additional
payments with respect to work or materials supplied in connection with the
construction of the Improvements which in the reasonable opinion of Borrower,
Borrower's Architect, Administrative Agent and Construction Consultant are
excessive, invalid or unsubstantiated, provided that (i) Borrower is withholding
such payment in good faith and has notified Administrative Agent thereof, and
(ii) Borrower shall have paid all other Direct Costs, Indirect Costs and any
other costs incurred (other than the remaining balance of amounts not advanced
pursuant to paragraph (a) of Section 2.01, if any) in connection with the
construction, equipping and completion of the Improvements in accordance with
the provisions of this Agreement and shall have delivered evidence reasonably
satisfactory to Administrative Agent of such payment. None of the foregoing is
intended to relieve Borrower of its obligation, as soon as reasonably possible
following such substantial completion, to cause any and all uncompleted work to
be completed and to make payment therefor.

 

Project Sign.

 

Following the execution hereof, Borrower shall promptly place a sign, at its own
expense, on the Premises at a location reasonably satisfactory to Administrative
Agent indicating, among other things, that PB Capital is arranging the financing
for construction of the Improvements.

Building Loan Trust Account.

Borrower shall receive in the Building Loan Trust Account all advances made
hereunder; and hold the same and the right to receive the same as a trust fund
for the purpose of paying only the "cost of improvement", as such quoted term is
defined in the Lien Law, including payments for such purpose itemized on the
Requisition.

Certain Materials to be Submitted.

Borrower shall promptly deliver to Administrative Agent and the Construction
Consultant copies of all contracts, bills of sale, statements, receipted
vouchers or agreements under which Borrower claims title to any materials,
fixtures or articles incorporated in the Improvements or subject to the lien of
the Mortgage, or under which it has incurred costs for which it is



entitled to an advance of proceeds of the Loan, and deliver to Administrative
Agent such other data or documents in connection with the Improvements as
Administrative Agent may from time to time reasonably request.

 

Correction of Defects and Departures from Plans and Specifications.

 

Upon demand of Administrative Agent, Borrower shall promptly correct any defects
(including structural) in the Improvements (other than immaterial defects) or
any material departures from the Plans and Specifications not previously
approved by Administrative Agent in accordance herewith.

Change Orders.

Borrower shall not directly or indirectly, without the prior written consent of
Administrative Agent (such consent not to be unreasonably withheld, conditioned
or delayed) and (to the extent required by Law or any Premises Document) all
Governmental Authorities (but not including foreign):

A.  modify or supplement the Plans and Specifications (except as provided in
paragraph C below) or any permits granted to construct the Improvements in any
respect;

B.   amend, supplement or otherwise modify its agreements with Borrower's
Architects or the Construction Manager, or any Major Trade Contract or any of
the Trade Contractors specifically identified in Section 4.01(e)(19), except as
provided in paragraph C below, (1) to increase the amount payable by Borrower
thereunder, (2) to lengthen the time for performance of any party thereto other
than Borrower or (3) in any other way that could adversely affect in any
material respect Administrative Agent and Lenders; or

 

C.

direct or permit the performance of any work pursuant to any Change Order
unless:

(i)  such Change Order will not materially change the usage of the Improvements
or the gross square feet or the net rentable square feet of retail or garage
space to be contained in the Improvements, or the basic layout of the
Improvements, or involve the use of materials, furniture, fixtures and equipment
that will not be at least equal in quality to the materials, furniture, fixtures
and equipment originally specified in or required by the approved Plans and
Specifications; and

(ii)  such Change Order shall, in a single instance, result in an increase or
decrease in the cost of the Improvements of less than the Change Order Amount;
provided, however, if the aggregate cost of all such Change Orders not approved
by Administrative Agent at any given time shall result in an increase or
decrease in the cost of the Improvements of more than the Aggregate Change Order
Amount, then any and all subsequent Change Orders, regardless of amount, must be
previously approved by Administrative Agent (such approval not to be
unreasonably withheld, conditioned or delayed).

Borrower shall submit to Administrative Agent and Construction Consultant copies
of all Change Orders entered into with respect to the Improvements within
fifteen (15) days after the same are entered into, irrespective of whether the
same require the prior approval of Administrative Agent and the Construction
Consultant pursuant to this Agreement. The approval of any Plans and
Specifications or Change Order will not obligate Lenders to increase or advance
any Loan Budget Amount on account of any such Plans and Specifications or Change
Order.

 

Regarding Construction Contracts.

 

Borrower shall require covenants from the Construction Manager and Trade
Contractors who have contracts directly with Borrower to the same effect as the
covenant made by Borrower in the immediately preceding Section; and provide in
every Construction Management Agreement that the Construction Manager will
deliver to Administrative Agent or the Construction Consultant copies of all
Major Trade Contracts, Change Orders and any other contract, purchase order or
subcontract covering labor, materials, equipment or furnishings to or for the
Improvements, and the names of all Persons with whom the Construction Manager
has contracted or intends to contract for the construction of the Improvements
or for the furnishing of labor or materials therefor.

 

Security of Site.

 

Borrower shall employ suitable means to protect from theft or vandalism all
portions of the Improvements and all tools and building materials stored on the
Premises.





 

•

Intentionally Omitted.

Development, Management and Leasing of Premises.

Borrower shall cause Vornado Realty L.P. to serve as developer, property manager
and leasing agent for the Premises and keep in full force and effect and not
modify in any material respect the development, management and/or leasing
agreement(s) approved pursuant to paragraph (15) of Section 4.01(e), without
Administrative Agent's prior written consent (such consent not to be
unreasonably withheld, conditioned or delayed). Notwithstanding the foregoing,
Borrower shall be permitted (without the consent of Administrative Agent or any
Lender) to enter into a management agreement substantially in the form as the
management agreement attached as an exhibit to the Initial Advance Open Items
Letter at any time; provided that (x) Borrower delivers an executed copy of such
management agreement upon its execution, (y) simultaneously with such execution,
the manager thereunder enters into an assignment and subordination of management
agreement substantially in the same form as the Assignment of Management
Agreement and (z) the Management Agreement (as defined in the Assignment of
Management Agreement) is terminated.

 

Maintenance, Management, Service and Leasing Contracts.

 

Borrower shall promptly deliver to Administrative Agent, as and when executed,
certified copies of all maintenance, management, service and leasing contracts
and any parking agreement entered into with respect to the Premises, each of
which shall be entered into with a party, and on terms and conditions,
reasonably acceptable to Administrative Agent, provided, however, that
maintenance and service contracts that are entered into on commercially
reasonable terms and which are no longer than one-year renewable contracts,
terminable by Borrower (or, at Borrower's election, the other party thereto) at
the end of each such one year period, shall not require Administrative Agent's
approval thereof, provided, further, however, that any Affiliate of Borrower
shall be deemed acceptable to Administrative Agent; and contemporaneously with
entering into each such management and leasing contract or parking agreement, at
Administrative Agent's option, cause the manager, leasing agent and parking
operator, as applicable, under each such contract to deliver to Administrative
Agent an assignment and subordination thereof, on Administrative Agent's
standard form with commercially reasonably changes therein requested by such
party, pursuant to which such party shall undertake, inter alia, to continue
performance on Lenders' behalf in the event of an Event of Default without
additional cost (other than sums owed pursuant to such contract for services
thereafter rendered to or for Administrative Agent or Lenders at its or their
request). Administrative Agent shall notify Borrower of its approval or
disapproval (in which case such notice shall contain a reasonably detailed
explanation of the reasons for such disapproval) within ten (10) Business Days
after Borrower's request for Administrative Agent's approval of any such
maintenance, management, service and leasing contract or parking agreement,
which request in order to be effective shall contain a copy of the contract or
agreement in question. If Administrative Agent does not notify Borrower of its
approval or disapproval of such contract or agreement in question (which in the
case of disapproval shall contain a reasonably detailed explanation of the
reasons for such disapproval) within seven (7) Business Days after Borrower's
request, the contract or agreement in question shall be deemed approved.
Notwithstanding the foregoing, in the case of any request for approval of a
parking agreement, Borrower shall be required to submit a second request for
approval if Administrative Agent does not approve or disapprove of the initial
request within ten (10) Business Days, and if Administrative Agent does not
notify Borrower of its approval or disapproval of such parking agreement (which
in the case of a disapproval shall contain a reasonably detailed explanation of
the reasons for such disapproval), within five (5) Business Days of such second
request, such parking agreement shall be deemed approved.

 

Administration Fee.

 

Borrower shall pay to Administrative Agent, for its own account, an
administration fee, payable in advance in monthly installments of $6,000, on the
date hereof and on each Interest Payment Date hereafter until the Loan is repaid
in full (it being understood that such monthly administration fee shall be
non-refundable once paid).

•    Fees Required by Supplemental Fee Letter. Borrower shall promptly pay to
Administrative Agent, for its own account or that of PB Capital, as the case may
be, the fees provided for, on the dates specified, in the Supplemental Fee
Letter.

•    Reporting Requirements. Borrower shall furnish to Administrative Agent (it
being understood that Administrative Agent shall provide, promptly upon receipt,
to each Lender):





(1)  Annual Financial Statements. As soon as available and in any event within
ninety (90) days after the end of the respective fiscal years of Borrower and
Guarantor, Financial Statements of Borrower and Guarantor, as of the end of and
for such fiscal year, in reasonable detail, stating in comparative form the
respective figures for the preceding fiscal year, which in the case of Borrower
shall be certified by the principal financial or accounting officer of Borrower,
and in the case of Guarantor shall be audited by a firm of independent certified
public accountants which is then one of the four largest such firms practicing
in the United States or another firm of independent certified public accountants
approved by Administrative Agent (such approval not to be unreasonably withheld,
conditioned or delayed). Such requirement in the case of Guarantor may be
satisfied by providing to Administrative Agent a copy of the Form 10-K which
Guarantor files with the Securities and Exchange Commission ("SEC");

(2)  Quarterly Financial Statements. As soon as available and in any event
within forty-five (45) days after the end of each fiscal quarter, unaudited
Financial Statements of Guarantor, as of the end of and for such quarter (to
include actual quarterly and year-to-date net operating income and net cash
flow), in reasonable detail and stating in comparative form the respective
figures for the corresponding date and period in the preceding fiscal year. Such
requirement may be satisfied by providing to Administrative Agent a copy of the
Form 10-Q which Guarantor has filed with the SEC;

(3)  Certificate of No Default. At the time of delivery of the quarterly
statements under clause (2) above, a certificate of the principal financial or
accounting officer of Borrower or of Guarantor, as the case may be, stating that
such officer knows of no Default or Event of Default which has occurred and is
continuing, or, if any such Default or Event of Default has occurred and is
continuing, specifying the nature and period of existence thereof and what
action Borrower has taken or proposes to take with respect thereto and in case
of the certificate provided by such officer of Guarantor stating further that
Guarantor is in compliance with the financial covenants of Guarantor in the
Guaranty (together with the calculations necessary to confirm the same) and,
commencing with the initial deposit of Rents (as defined in the Lockbox
Agreement) into the Collection Account (as defined in the Lockbox Agreement)
pursuant to the Lockbox Agreement, the certificate provided by such officer of
Borrower shall in addition provide Borrower's calculations of Debt Service
Coverage Ratio for the applicable Measurement Period;

(4)  Notice of Litigation. Promptly after the commencement and knowledge
thereof, notice of all actions, suits and proceedings before any court or
arbitrator or any Governmental Authorities, affecting Borrower, Guarantor or all
or any part of the Mortgaged Property, which involves uninsured claims in excess
of $1,000,000;

(5)  Notices of Defaults. As soon as possible and in any event within ten (10)
days after Borrower becomes aware of the occurrence of a Default or Event of
Default, a written notice setting forth the details of such Default or Event of
Default and the action that has been taken or is proposed to be taken with
respect thereto;

(6)  Leasing Reports and Property Information. Quarterly (i) within fifteen (15)
days after the end of any fiscal quarter, a current leasing status report, and
(ii) within forty-five (45) days after the end of any fiscal quarter, a
certified rent roll containing the names of all lessees of the Premises, the
expiration date of their respective leases, the spaces occupied and the rentals
payable thereunder, together with an accounts receivable aging schedule, a
tenant receivables report and a list of tenant defaults and together with
copies, certified to be true and complete, of such Leases as may be requested by
Administrative Agent (which were not previously provided) and a tenant sales
report summary, provided, however, that upon substantial completion of the
Improvements, Borrower shall, upon Administrative Agent's request, forward such
leasing status reports more frequently than quarterly, but in no case, no more
frequently than monthly;

(7)Budget.By December 31 of each calendar year, the operating and capital budget
for the Premises, which shall be prepared and submitted in a form reasonably
acceptable to Administrative Agent, and shall set forth in reasonable detail all
budgeted items of income and expense (whether from operations, capital items or
otherwise), including, without limitation, Borrower's good faith estimate of
gross revenue and operating expenses, tenant improvement costs and capital
expenditures for the next fiscal year. Administrative Agent agrees that, in lieu
of the above, a draft may be submitted prior to December 31 so long as the final
budget is submitted during the next ensuing January;

(8)Lease Completion Date Extensions.  Simultaneously with any notice delivered
to, or received from, any tenant under any Lease which notifies a party to such
Lease that the date by which Borrower is obligated to complete construction of
improvements as required under any such Lease and/or to deliver possession of
such tenant's space to such tenant has or is about to expire or requests an
extension of any such date, a copy of any such notice; promptly following
execution of an agreement with any tenant which extends any such completion
and/or delivery date, a copy of such agreement; or, if any tenant specifically
denies any request for extension of any such



date or purports to terminate or cancel its Lease as a result of the failure to
complete or deliver possession by the date set forth in the Lease in question, a
copy of any such notices delivered in connection therewith and thereafter such
information as Administrative Agent shall reasonably request from time to time
as to the status of such tenant's Lease; and

(9)  General Information. Promptly, such other information respecting the
condition or operations, financial or otherwise, of Borrower, Guarantor or the
Premises as Administrative Agent or any Lender may from time to time reasonably
request.

Condominium Covenants.

In the event Borrower elects, at Borrower's sole and absolute discretion, to
submit the Premises and Improvements constructed or to be constructed thereon to
a form of condominium regime pursuant to the provisions of the Condominium Act
to create the Residential Unit and the Retail Unit and no others, Borrower
shall:

(a)  prior to such submission, have obtained Administrative Agent's written
approval of the Condominium Documents (such approval not to be unreasonably
withheld, conditioned or delayed), which review of the Condominium Documents by
Administrative Agent shall be consistent with other construction lenders of
commercial/retail projects involving condominiums;

(b)  satisfy all of the requirements of the Condominium Act and of any other
applicable Law or restriction necessary to create a valid mixed-use condominium
regime in respect of the Premises and Improvements;

(c)  duly perform or cause to be duly performed all obligations of the declarant
or sponsor, as the case may be, under the Condominium Documents, and do or cause
to be done all things necessary to operate and maintain the Premises and
Improvements as a mixed-use condominium building, provided, however that
Borrower will not record or file the Declaration and Tax Lot Drawings with the
Office of the City Register of the City of New York without satisfying the
requirements of Section 9.01 for subordination of the liens of the Mortgage and
the Other Mortgage;

(d)  not amend or modify the Condominium Documents without the prior written
consent of Administrative Agent, which consent shall not be unreasonably
withheld, delayed or conditioned; and

(e)  upon its receipt, Borrower shall deliver to Administrative Agent a copy of
the recorded Declaration and Tax Lot Drawings.

 

Hedging Product.

 

If at any time the LIBO Rate with an Interest Period of one month exceeds 6.25%
for two (2) consecutive weeks, Borrower shall, no later than twenty (20) days
thereafter, purchase at its own expense an interest rate hedging product
reasonably acceptable to Administrative Agent with Administrative Agent or
another entity having unsecured long-term debt rating from Standard & Poor's
Ratings Services, Inc., a division of The McGraw Hill Companies, Inc., of at
least A, having a term ending no earlier than the Maturity Date in an amount
equal to the projected Total Commitment (based on the then outstanding principal
balance of the Loan and the Other Loan and the contemplated draw schedule then
in effect with respect to the Loan and the Other Loan) at a LIBO Rate of no more
than 6.75% per annum. Any hedging instrument obtained by Borrower shall be
collaterally assigned to Administrative Agent in a manner reasonably
satisfactory to it with an acknowledgement of such collateral assignment by the
counterparty. Any hedging product shall not be secured by all or any portion of
the Mortgaged Property or Borrower's interest therein unless otherwise agreed by
Administrative Agent or unless Administrative Agent or its affiliates is the
counterparty.

 

Lockbox.

 

Borrower shall deposit all revenues from the Improvements in the account
established pursuant to the Lockbox Agreement and disbursed therefrom as
provided in the Lockbox Agreement.

Transfers.

Without Administrative Agent's and each Lender's consent (which consent may be
granted or denied in the sole and absolute discretion of Administrative Agent
and each Lender), Borrower shall (i) not transfer, sell, convey or otherwise
dispose of, in any manner, either voluntarily or involuntarily, by operation of
law or otherwise, the Property or any part thereof (including, without
limitation, air or development rights), except the Residential Unit may be
transferred as contemplated in this



agreement and (ii) not permit transfers, sales, conveyances, other dispositions,
encumbrances or pledges of interests (or the proceeds thereof) of any of the
direct or indirect ownership interests in Borrower or its members, in any
manner, either voluntarily or involuntarily, by operation of law or otherwise,
except that transfers of direct and indirect ownership interests in Borrower to
any Person shall be permitted so long as (1) with respect to any transfer of a
direct interest in Borrower, Borrower promptly informs Administrative Agent of
the occurrence of any such transfer and (2) following any such transfer, unless
otherwise consented to the contrary by Administrative Agent and each Lender, in
their sole and absolute discretion, (x) Guarantor shall own not less than 51% of
the beneficial interests in Borrower and (y) the business and operations of
Borrower shall be controlled and managed, directly or indirectly, by Guarantor.
Notwithstanding anything to the contrary contained herein, nothing in this
Agreement shall be construed as restricting, in any way, the free
transferability of direct or indirect ownership interests in Guarantor.

 

Financial Covenants.

 

Borrower shall cause Guarantor to comply with the financial covenants set forth
in the Guaranty.

 

ICIP.

 

Borrower shall obtain the available partial exemption and/or abatement for real
property taxes for the Improvements pursuant to the Industrial and Commercial
Incentive Program under New York State Real Property Tax Law, Article 4
("ICIP"). Borrower shall take all actions required in order to maintain
eligibility under ICIP, including making timely filings as and when required by
ICIP, including, without limitation, filing the Final ICIP Application
contemplated in ICIP, interim construction reports, and shall diligently pursue
all necessary corrective or remedial action if it receives notice that such
exemption is not available. In the event Borrower does not obtain the ICIP
(which shall not constitute a Default, subject to Borrower's compliance with the
following provisions), a new appraisal showing the stabilized appraised value as
a retail property (taking into account, to the extent applicable, the fact that
certain leases are "triple net") without the benefit of ICIP shall be ordered
and received by Administrative Agent and to the extent the ratio of the Total
Commitment to the appraised value determined pursuant to such new appraisal
exceeds 70%, Borrower, within ten (10) Business Days of Administrative Agent's
notice to Borrower that the ratio exceeds 70% and which shall set forth the
amount (the "ICIP Reduction Amount") by which it is necessary to reduce the
Total Commitment such that the ratio equals 70%, shall (w) subject to the
prepayment provisions set forth in this Agreement, prepay the Total Loan by the
ICIP Reduction Amount or (x) deposit cash collateral in an amount equal to the
ICIP Reduction Amount in an account under the sole dominion and control of
Administrative Agent which is assigned, pledged and/or delivered to
Administrative Agent pursuant to documentation in form and substance reasonably
satisfactory to Administrative Agent or (y) deliver to Administrative Agent an
irrevocable unconditional letter of credit issued by an Approved LC Bank in the
ICIP Reduction Amount, which letter of credit shall name Administrative Agent as
the beneficiary thereof, shall be available at sight and shall otherwise be in
form and substance reasonably acceptable to Administrative Agent and which can
be presented for payment in the Borough of Manhattan, New York (any such letter
of credit, the "ICIP LC") or (z) reduce the undrawn amount of the Total
Commitment by the ICIP Reduction Amount pursuant to documentation reasonably
satisfactory in form and substance to Administrative Agent, so long as, in the
case of this clause (z), Administrative Agent has reasonably determined that
following any such reduction the Loan and the Other Loan will each then remain
"in-balance". If an Event of Default shall occur and is continuing,
Administrative Agent shall at the option of the Required Lenders, apply the
amounts on deposit pursuant to clause (x) above or which are available under the
ICIP LC in reduction of the principal and/or interest under the Loan and the
Other Loan as Administrative Agent shall elect.

Security Deposits.

 

(1)Deposits into Tenant Security Account. - Borrower shall comply with all Laws
and the requirements of any applicable Lease with respect to any security given
under such Lease. Subject to the foregoing, Borrower shall deposit or cause to
be deposited all cash deposits delivered by a tenant to (or for the benefit of)
Borrower as security for the performance of such tenant's obligations under its
Lease (other than Lease Letters of Credit) (a "Security Deposit" or,
collectively, the "Security Deposits") into a tenant security account (the
"Tenant Security Account") within two (2) Business Days after receipt and
comply, and (subject to Administrative Agent's compliance with Borrower's
instructions given in accordance with this Agreement) cause the compliance with,
all applicable Laws in connection with the acceptance, holding, use and
releasing of the Security Deposits.

(2)Disbursements from Tenant Security Account. - Borrower may direct
Administrative Agent to cause the bank at which the Tenant Security Account is
maintained (the "Tenant Security Bank") to disburse funds from the Tenant
Security Account in an amount equal to the applicable Security Deposit (or
applicable portion thereof) and Administrative Agent shall comply with such
direction if at the time thereof no Event of Default has occurred and is
continuing provided the



proceeds are (i) applied in the ordinary course of business to sums due under
the applicable Lease when the terms of such Lease or applicable Laws permit the
application thereof or (ii) returned to the applicable tenant pursuant to Laws
or the terms of the applicable Lease which require Borrower to return such
Security Deposit (or portion thereof). After the occurrence and during the
continuation of an Event of Default, Borrower shall have no right to direct
Administrative Agent to withdraw any amounts from the Tenant Security Account or
apply any Security Deposits, except as contemplated below. In the event an Event
of Default has occurred and is continuing and Borrower is required pursuant to
the terms of the applicable Lease or applicable Laws to return any Security
Deposit (or portion thereof) to a tenant, Borrower shall deliver a notice to
Administrative Agent certifying same and stating the reason therefor.
Administrative Agent shall instruct the Tenant Security Bank to deliver the
Security Deposit (or portion thereof) (1) to Borrower for delivery to the
applicable tenant or (2) directly to the applicable tenant. The Tenant Security
Bank shall be selected by Borrower and subject to Administrative Agent's
approval, which approval shall not be unreasonably withheld, conditioned or
delayed.

(3)Delivery of Lease Letter of Credit. - Borrower covenants and agrees to
deliver to Administrative Agent upon Borrower's receipt (or receipt on its
behalf) thereof each Lease Letter of Credit executed in connection with any
Lease. All Lease Letters of Credit shall provide that any drawing thereunder
shall be by presentation of a clean sight draft, without any representations or
warranties of the beneficiary and be irrevocable, transferable and otherwise
reasonably acceptable to Administrative Agent in form, content and as to issuer,
subject to the terms and conditions of the applicable Lease.

(4)Draws Upon Lease Letters of Credit. - Borrower shall have the right to (i)
make drawings under a Lease Letter of Credit at such time as no Event of Default
has occurred and is continuing provided the proceeds are applied in the ordinary
course of business to sums due under the applicable Lease when the terms of such
Lease or applicable Laws permit the application thereof or (ii) return such
Lease Letter of Credit to the applicable tenant pursuant to Laws or the terms of
the applicable Lease which require Borrower to return such Lease Letter of
Credit. After the occurrence and during the continuation of an Event of Default,
Borrower shall have no right to make a drawing under, or return, a Lease Letter
of Credit, except as contemplated below. In the event an Event of Default has
occurred and is continuing and Borrower is required pursuant to the terms of the
applicable Lease or applicable Laws to return any Lease Letter of Credit to the
applicable tenant, Borrower shall deliver a notice to Administrative Agent
certifying same and stating the reason therefor and, if Administrative Agent
shall be holding such Lease Letter of Credit pursuant to this Section 6.28,
Administrative Agent shall either deliver the Lease Letter of Credit to
Borrower, or deliver the applicable Lease Letter of Credit directly to the
applicable tenant.

(5)Expiring Lease Letters of Credit. - In the event that at any time any Lease
Letter of Credit delivered to Administrative Agent by or on behalf of Borrower
pursuant to this Section 6.28 by its terms (including pursuant to a notice given
pursuant thereto) shall be due to expire within thirty (30) days, on or before
the day which is thirty (30) days prior to such expiration, Borrower shall give
notice thereof to Administrative Agent and Administrative Agent shall (or if
Administrative Agent shall not receive such notice from Borrower, if
Administrative Agent shall elect), to the extent permitted by the terms of the
Lease Letter of Credit, the applicable Lease and applicable Laws, make a drawing
on the Lease Letter of Credit in accordance with the applicable Lease and shall
deposit such sums into the Tenant Security Account.

(6)Indemnity. - Borrower shall indemnify and hold Administrative Agent and
Lenders harmless from and against all losses in connection with any claim by any
tenant or any Person claiming by or through Borrower or any tenant in connection
with any drawing by Administrative Agent on the Lease Letter of Credit or the
application of any proceeds thereof or the transfer of the Lease Letter of
Credit unless arising from the bad faith, fraud, gross negligence or willful
misconduct of Administrative Agent or any Lender. This indemnity shall survive
the payment and performance of the Total Loan.

Distributions.

Borrower shall not make any Distributions from any income produced by or
otherwise generated in connection with the use and/or operation of the Premises
other than as contemplated in the Lockbox Agreement, provided, however, that in
no event shall Borrower make any Distributions during the existence of an Event
of Default.

ARTICLE VII

ADMINISTRATIVE AGENT; RELATIONS AMONG LENDERS

 

Appointment, Powers and Immunities of Administrative Agent.

 

Each Lender hereby irrevocably appoints and authorizes Administrative Agent to
act as its agent hereunder and under any other Loan Document with such powers as
are delegated to Administrative Agent by the terms of this Agreement and any



other Loan Document, together with such other powers as are reasonably
incidental thereto. Any and all actions relating to construction of the
Improvements, including, without limitation, approval of changes to the
Construction Cost Statement, Plans and Specifications, contracts and
subcontracts and payment and performance bonds, shall be deemed to have been
delegated to Administrative Agent exclusively and shall not require the approval
of any Lender. Administrative Agent shall perform its obligations under this
Agreement and the other Loan Documents in good faith according to the same
standard of care as that customarily exercised by Administrative Agent in
administering its own real estate loans. Administrative Agent shall have no
duties or responsibilities except those expressly set forth in this Agreement
and any other Loan Document or required by Law, and shall not by reason of this
Agreement be a fiduciary or trustee for any Lender except to the extent that
Administrative Agent acts as an agent with respect to the receipt or payment of
funds, nor shall Administrative Agent have any fiduciary duty to Borrower nor
shall any Lender have any fiduciary duty to Borrower or any other Lender. No
implied covenants, responsibilities, duties, obligations or liabilities shall be
read into this Agreement or otherwise exist against Administrative Agent.
Neither Administrative Agent nor any of its directors, officers, employees,
agents, attorneys-in-fact or affiliates shall be responsible to Lenders for any
recitals, statements, representations or warranties made by Borrower or any
officer, partner or official of Borrower or any other Person contained in this
Agreement or any other Loan Document, or in any certificate or other document or
instrument referred to or provided for in, or received by any of them under,
this Agreement or any other Loan Document, or for the value, legality, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or any other document or instrument referred to or
provided for herein or therein, for the perfection or priority of any lien
securing the obligations hereunder or thereunder or for any failure by Borrower
or any Guarantor to perform any of its obligations hereunder or thereunder.
Administrative Agent may employ agents and attorneys-in-fact and shall not be
responsible, except as to money or securities received by it or its authorized
agents, for the negligence or misconduct of any such agents or attorneys-in-fact
selected by it with reasonable care. Neither Administrative Agent nor any of its
directors, officers, employees, agents, attorneys-in-fact or affiliates shall be
liable or responsible to Lenders for any action taken or omitted to be taken by
it or them hereunder or under any other Loan Document or in connection herewith
or therewith, except for its or their own gross negligence or willful
misconduct.

 

Reliance by Administrative Agent.

 

Administrative Agent shall be entitled to rely upon any certification, notice or
other communication (including any thereof by telephone, telex, telegram or
cable) believed by it to be genuine and correct and to have been signed or sent
by or on behalf of the proper Person or Persons, and upon advice and statements
of legal counsel, independent accountants and other experts selected by
Administrative Agent. Administrative Agent may deem and treat each Lender as the
holder of its Note and interest in the Loan for all purposes hereof and shall
not be required to deal with any Person who has acquired a Participation in the
Loan from a Lender. As to any matters not expressly provided for by this
Agreement or any other Loan Document, Administrative Agent shall in all cases be
fully protected in acting, or in refraining from acting, in accordance with
instructions signed by the Required Lenders, and such instructions of the
Required Lenders and any action taken or failure to act pursuant thereto shall
be binding on all Lenders and any other holder of all or any portion of the Loan
or Participation therein.

 

Defaults.

 

Administrative Agent shall not be deemed to have knowledge of the occurrence of
a Default or of an Event of Default unless Administrative Agent has actual
knowledge thereof or has received notice from a Lender or Borrower specifying
such Default or Event of Default and stating that such notice is a "Notice of
Default". In the event that Administrative Agent has such actual knowledge or
receives such a notice of the occurrence of a material Default or Event of
Default, Administrative Agent shall give prompt notice thereof to Lenders.
Administrative Agent shall promptly send to each Lender a copy of any notice of
a Default or Event of Default that Administrative Agent sends to Borrower or
Guarantor. Administrative Agent, following consultation with Lenders, shall
(subject to Section 7.07) take such action with respect to such Default or Event
of Default which is continuing, including with respect to the exercise of
remedies or the realization on, or operation or disposition of, any or all of
the Mortgaged Property or any other collateral for the Loan, as shall be
directed by the Required Lenders; provided, however, that, unless and until
Administrative Agent shall have received such directions, Administrative Agent
may take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem to be in the best interest of
Lenders. In no event shall Administrative Agent be required to take any such
action which it determines would expose Administrative Agent to personal
liability or would be contrary to the Loan Documents or to Law. Each of Lenders
acknowledges and agrees that no individual Lender may separately enforce or
exercise any of the provisions of any of the Loan Documents (including, without
limitation, the Notes) other than through Administrative Agent.



Rights of Administrative Agent as Lender.

 

With respect to its Note and interest in the Loan, Administrative Agent in its
capacity as a Lender hereunder shall have the same rights and powers hereunder
as any other Lender and may exercise the same as though it were not acting as
Administrative Agent, and the terms "Lender" and "Lenders" shall include
Administrative Agent in its capacity as a Lender. Administrative Agent and its
affiliates may (without having to account therefor to any Lender) accept
deposits from, lend money to (on a secured or unsecured basis), and generally
engage in any kind of banking, trust or other business with, Borrower or
Guarantor (and any affiliates of them) as if it were not acting as
Administrative Agent.

 

Sharing of Costs by Lenders; Indemnification of Administrative Agent.

 

Each Lender shall pay its ratable share, based on the respective outstanding
principal balances under its Note and the other Notes, of any expenses incurred
(and not paid or reimbursed by Borrower after demand for payment is made by
Administrative Agent) by or on behalf of Lenders in connection with any Default
or Event of Default, including, without limitation, costs of enforcement of the
Loan Documents and any advances to pay taxes or insurance premiums, to complete
the Improvements or otherwise to preserve the lien of the Mortgage or to
preserve or protect the Mortgaged Property. In the event a Lender fails to pay
its share of expenses as aforesaid, and all or a portion of such unpaid amount
is paid by Administrative Agent and/or one or more of the other Lenders, then
the defaulting Lender shall reimburse Administrative Agent and/or the other
Lender(s) for the portion of such unpaid amount paid by it or them, as the case
may be, together with interest thereon at the interest rate for Base Rate Loans
from the date of payment by Administrative Agent and/or the other Lender(s). In
addition, each Lender agrees to reimburse and indemnify Administrative Agent (to
the extent it is not paid by or on behalf of Borrower, after demand for payment
is made by Administrative Agent, under Section 8.19 or under the applicable
provisions of any other Loan Document, but without limiting the obligation of
Borrower under said Section 8.19 or such provisions), for such Lender's ratable
share, based upon the respective outstanding principal balances under its Note
and the other Notes, of any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever which may be imposed on, incurred by or asserted
against Administrative Agent in any way relating to or arising out of this
Agreement, any other Loan Document or any other documents contemplated by or
referred to herein or the transactions contemplated hereby or thereby
(including, without limitation, the costs and expenses which Borrower is
obligated to pay under Section 8.19 or under the applicable provisions of any
other Loan Document) or the enforcement of any of the terms hereof or thereof or
of any such other documents or instruments; provided, however, that no Lender
shall be liable for (i) any of the foregoing to the extent they arise from the
gross negligence or willful misconduct of the party to be indemnified or (ii)
any loss of principal or interest with respect to Administrative Agent's Note or
interest in the Loan.

 

Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender acknowledges that it has, independently and without reliance on
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own analysis of the
collateral for the Loan and of the credit of Borrower and Guarantor, and its own
decision to enter into this Agreement, and that it will, independently and
without reliance upon Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own analysis and decisions in taking or not taking action
under this Agreement or any other Loan Document. Administrative Agent shall not
be required to keep itself informed as to the performance or observance by
Borrower of this Agreement or any other Loan Document or any other document
referred to or provided for herein or therein or to inspect the properties
(including, without limitation, the Premises) or books of Borrower. Except for
notices, reports and other documents and information expressly required to be
furnished to Lenders by Administrative Agent hereunder, Administrative Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the affairs, financial condition or business of
Borrower or Guarantor (or any affiliate of them) which may come into the
possession of Administrative Agent or any of its affiliates.

 

Failure of Administrative Agent to Act.

 

Except for action expressly required of Administrative Agent hereunder,
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder unless it shall have received further assurances
(which may include cash collateral) of the indemnification obligations of
Lenders under Section 7.05 in respect of any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
If any indemnity furnished to Administrative Agent for any purpose shall, in the
opinion of Administrative Agent, be insufficient or become impaired,



Administrative Agent may call for an additional indemnity and cease, or not
commence, the action indemnified against until such additional indemnity is
furnished.

 

Resignation or Removal of Administrative Agent.

 

Administrative Agent may resign on at least thirty (30) days' written notice to
Lenders and Borrower or upon the occurrence of an Event of Default.
Administrative Agent may be removed at any time with cause by the Required
Lenders, provided that Borrower and the other Lenders shall be promptly notified
thereof. Upon such resignation or removal of Administrative Agent, the Required
Lenders shall have the right to appoint a successor Administrative Agent, which
successor Administrative Agent shall (provided there exists no Event of Default)
be subject to Borrower's approval, such approval not to be unreasonably withheld
or delayed. If no successor Administrative Agent shall have been so appointed by
the Required Lenders, and shall have accepted such appointment, within twenty
(20) days after the resignation or the Required Lenders' removal of the retiring
Administrative Agent, then the retiring Administrative Agent may, on behalf of
Lenders, appoint a successor Administrative Agent, which shall be one of
Lenders, within ten (10) days, which successor Administrative Agent shall
(provided there exists no Event of Default) be subject to Borrower's approval,
such approval not to be unreasonably withheld or delayed (provided that such
approval shall be deemed granted if such successor Administrative Agent shall be
Norddeutsche Landesbank Girozentrale, New York Branch). The Required Lenders or
the retiring Administrative Agent, as the case may be, shall upon the
appointment of a successor Administrative Agent promptly so notify Borrower and
the other Lenders. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent in accordance with the
foregoing, such successor Administrative Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder. After any retiring Administrative
Agent's resignation or removal hereunder as Administrative Agent, the provisions
of this Article VII shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as Administrative
Agent.

 

Amendments Concerning Agency Function.

 

Notwithstanding anything to the contrary contained in this Agreement,
Administrative Agent shall not be bound by any waiver, amendment, supplement or
modification of this Agreement or any other Loan Document which affects its
duties, rights, and/or functions hereunder or thereunder unless it shall have
given its prior written consent thereto.

 

Liability of Administrative Agent.

 

Administrative Agent (in its capacity as Administrative Agent and not as a
Lender) shall not have any liabilities or responsibilities to Borrower on
account of the failure of any Lender to perform its obligations hereunder or to
any Lender on account of the failure of Borrower to perform its obligations
hereunder or under any other Loan Document.

 

Transfer of Agency Function.

 

Without the consent of Borrower or any Lender, Administrative Agent may at any
time or from time to time transfer its functions as Administrative Agent
hereunder to any of its offices wherever located in the United States, provided
that Administrative Agent shall promptly notify Borrower and Lenders thereof.

 

•

Non-Receipt of Funds by Administrative Agent; Adjustments.

•    Unless Administrative Agent shall have received notice from a Lender or
Borrower (either one as appropriate being the "Payor") prior to the date on
which such Lender is to make payment hereunder to Administrative Agent of Loan
proceeds or Borrower is to make payment to Administrative Agent, as the case may
be (either such payment being a "Required Payment"), which notice shall be
effective upon receipt, that the Payor will not make the Required Payment in
full to Administrative Agent, Administrative Agent may assume that the Required
Payment has been made in full to Administrative Agent on such date, and
Administrative Agent in its sole discretion may, but shall not be obligated to,
in reliance upon such assumption, make the amount thereof available to the
intended recipient on such date. If and to the extent the Payor shall not have
in fact so made the Required Payment in full to Administrative Agent, the
recipient of such payment shall repay to Administrative Agent forthwith on
demand such amount made available to it together with interest thereon, for each
day from the date such amount was so made available by Administrative Agent
until the date Administrative Agent recovers such amount, at the Federal Funds
Rate.





•    If, after Administrative Agent has paid each Lender's share of any payment
received or applied by Administrative Agent in respect of the Loan, that payment
is rescinded or must otherwise be returned or paid over by Administrative Agent,
whether pursuant to any bankruptcy or insolvency Law, the sharing of payments
clause of any loan agreement or otherwise, such Lender shall, at Administrative
Agent's request, promptly return its share of such payment or application to
Administrative Agent, together with such Lender's proportionate share of any
interest or other amount required to be paid by Administrative Agent with
respect to such payment or application. In addition, if a court of competent
jurisdiction shall adjudge that any amount received and distributed by
Administrative Agent is to be repaid, each Person to whom any such distribution
shall have been made shall either repay to Administrative Agent its share of the
amount so adjudged to be repaid or shall pay over the same in such manner and to
such Persons as shall be determined by such court.

 

Withholding Taxes

 

Each Lender represents to each of Borrower and Administrative Agent that such
Lender is entitled to receive any payments to be made to it hereunder without
the withholding or backup withholding of any tax and will furnish to Borrower
and Administrative Agent such forms, certifications, statements and other
documents and any required renewals thereof as either of them may reasonably
request from time to time to evidence such Lender's exemption from the
withholding of any tax imposed by any jurisdiction or to enable Borrower and
Administrative Agent to comply with any applicable Laws relating thereto.
Without limiting the effect of the foregoing, such Lender will furnish to
Borrower and Administrative Agent Form W-8ECI, Form W-8BEN or Form W-9 of the
U.S. Internal Revenue Service, or such other forms, certifications, statements
or documents and any required renewals thereof, duly executed and completed by
such Lender, as evidence of such Lender's complete exemption from the
withholding and backup withholding of United States tax with respect thereto.
Neither Borrower nor Administrative Agent shall be obligated to make any
payments hereunder to such Lender in respect of the Loan until such Lender shall
have furnished to Borrower and Administrative Agent the requested form,
certification, statement or document. Each Lender shall timely inform
Administrative Agent and Borrower of any change to the information it previously
provided on such certification, statement or document to the extent any such
change affects such Lender's exemption from the withholding and backup
withholding of any tax.

 

Sharing of Payments among Lenders.

 

If a Lender shall obtain payment of any principal of its Note or of interest
thereon through the exercise of any right of setoff, banker's lien or
counterclaim, or by any other means (including direct payment), and such payment
results in such Lender receiving a greater payment than it would have been
entitled to had such payment been paid directly to Administrative Agent for
disbursement to Lenders, then such Lender shall promptly purchase for cash from
the other Lenders Participations in the Loan in such amounts, and make such
other adjustments from time to time as shall be equitable, to the end that all
Lenders shall share ratably the benefit of such payment. To such end Lenders
shall make appropriate adjustments among themselves (by the resale of
Participations sold or otherwise) if such payment is rescinded or must otherwise
be restored.

 

Possession of Documents

 

Each Lender shall maintain possession of its own Note. Administrative Agent
shall hold all other Loan Documents and related documents in its possession and
maintain separate records and accounts with respect to the Loan, reflecting the
interests of Lenders in the Loan, and shall permit Lenders and their
representatives access at all reasonable times to inspect such Loan Documents,
related documents, records and accounts.

 

Effect of a Lender's Failure to Make an Advance

 

In the event any Lender fails for any reason to fund the portion it is required
to fund of any advance of Loan proceeds by 3:00 p.m. (New York time) on the
second Business Day after the date established by Administrative Agent as the
date such advance is to be made, such Lender shall be a "Delinquent Lender" for
all purposes hereunder until and unless such delinquency is cured in accordance
with the terms of and by the time permitted under Section 7.17, and the
following provisions shall apply:





•    Administrative Agent shall notify (such notice being referred to as the
"Delinquency Notice") each Lender and Borrower of any Lender's failure to fund.
Each Non-Delinquent Lender shall have the right, but in no event or under any
circumstance the obligation, to fund such Delinquent Lender's portion of such
advance, provided that, within twenty (20) days of the date of the Delinquency
Notice (the "Election Period"), such Non-Delinquent Lender or Lenders (each such
Lender, an "Electing Lender") irrevocably commit(s) by notice in writing (an
"Election Notice") to Administrative Agent, the other Lenders and Borrower to
fund the Delinquent Lender's portion of the advance that is the subject of the
delinquency and to assume the Delinquent Lender's obligations with respect to
the advancing of the entire undisbursed portion of the Delinquent Lender's
Individual Loan Commitment (such entire undisbursed portion of the Delinquent
Lender's Individual Loan Commitment, including its portion of the advance that
is the subject of the delinquency, the "Delinquency Amount"). It shall be a
condition to a Lender's right to become an Electing Lender that it concurrently
commits to assume the Delinquent Lender's obligations with respect to the
unadvanced portion of the Other Loan. If Administrative Agent receives more than
one Election Notice within the Election Period, then the Electing Lenders
sending such notices shall be deemed to have committed to fund ratable shares of
the Delinquency Amount based upon the amounts of their respective Individual
Loan Commitments. If there are one or more Electing Lenders and the Delinquent
Lender fails to cure during the Election Period as provided in Section 7.17,
then upon the expiration of the Election Period, each Electing Lender's
Individual Loan Commitment shall be automatically increased by the Delinquency
Amount (if there is only one Electing Lender) or such Electing Lender's ratable
share, determined as aforesaid, of the Delinquency Amount (if there are two or
more Electing Lenders), and the Delinquent Lender's Individual Loan Commitment
shall automatically be reduced by the Delinquency Amount. Administrative Agent
shall thereupon notify Borrower and each Lender of (i) the adjusted amounts of
the Individual Loan Commitments and (ii) if the advance that was the subject of
the delinquency was not made pursuant to Section 7.12 or was refunded by
Borrower pursuant to paragraph (e) of this Section, the rescheduled date of such
advance (which shall be no sooner than three (3) Business Days after such
notice). In the event Administrative Agent shall have funded, pursuant to
Section 7.12, the entire advance that was the subject of the delinquency
(including the Delinquent Lender's portion), and Borrower shall not have
refunded such advance pursuant to paragraph (e) of this Section, the Electing
Lender(s) shall remit to Administrative Agent (or if Borrower has refunded such
advance pursuant to said paragraph (e), to Borrower) the Delinquent Lender's
portion of the advance, or their ratable shares thereof, as the case may be,
within three (3) Business Days of the notice provided for in the immediately
preceding sentence, and Administrative Agent (or Borrower, as applicable) shall
reimburse itself from such funds for making the Delinquent Lender's portion of
the advance. Notwithstanding anything to the contrary contained herein, if
Administrative Agent advances its own funds in respect of a Delinquent Lender's
portion of an advance, Administrative Agent shall be entitled to the interest on
the portion of the Principal Amount represented thereby, from the date
Administrative Agent makes such advance until the date it is reimbursed
therefor.

•    In connection with the adjustment of the amounts of the Individual Loan
Commitments of the Delinquent Lender and Electing Lender(s) upon the expiration
of the Election Period as aforesaid, Borrower covenants that it shall, promptly
following the request of the Electing Lender(s), execute and deliver to each
Electing Lender and the Delinquent Lender substitute notes substantially in the
form of Exhibit E and stating: "This Note is a substitute note as contemplated
by Section 7.16 of the Loan Agreement; it replaces and is in lieu of that
certain note made by Maker dated [date of Note] to the order of [Lender] in the
principal sum of [Lender's original Individual Loan Commitment]." Such
substitute notes shall be in amounts equal to such Lenders' respective
Individual Loan Commitments, as adjusted. All such substitute notes shall
constitute "Notes" and the obligations evidenced by such substitute notes shall
be secured by the Mortgage. In connection with Borrower's execution of
substitute notes as aforesaid, Borrower shall deliver to Administrative Agent
such evidence of the due authorization, execution and delivery of the substitute
notes and any related documents as Administrative Agent may reasonably request.
The execution and delivery of substitute notes as required above shall be a
condition precedent to any further advances of Loan proceeds. Upon receipt of
its substitute note, the Electing Lender and the Delinquent Lender will return
to Borrower their notes that were replaced, provided that the delivery of a
substitute note to the Delinquent Lender pursuant to this Section 7.16 shall
operate to void and replace the note(s) previously held by the Delinquent Lender
regardless of whether or not the Delinquent Lender returns the same as required
hereby. Borrower, Administrative Agent and Lenders shall execute such
modifications to the Loan Documents as shall, in the reasonable judgment of
Administrative Agent, be necessary or desirable in connection with the
adjustment of the amounts of Individual Loan Commitments in accordance with the
foregoing provisions of this Section.

•    In the event that no Lender elects to commit to fund the Delinquency Amount
within the Election Period as provided in paragraph (a) of this Section,
Administrative Agent shall, upon the expiration of the Election Period, so
notify Borrower and each Lender and the provisions of Section 2.09 shall apply.





•    Subject to a Delinquent Lender's right to cure as provided in Section 7.17,
but notwithstanding anything else to the contrary contained in this Agreement,
the Delinquent Lender's interest in, and any and all amounts due to a Delinquent
Lender under, the Loan Documents (including, without limitation, all principal,
interest, fees and expenses) shall be subordinate in lien priority and to the
repayment of all amounts (including, without limitation, interest) then or
thereafter due or to become due to the Non-Delinquent Lenders under the Loan
Documents (including future advances), and the Delinquent Lender thereafter
shall have no right to participate in any discussions among and/or decisions by
Lenders hereunder and/or under the other Loan Documents. Further, subject to
Section 7.17, any Delinquent Lender shall be bound by any amendment to, or
waiver of, any provision of, or any action taken or omitted to be taken by
Administrative Agent and/or the Non-Delinquent Lenders under, any Loan Document
which is made subsequent to the Delinquent Lender's becoming a Delinquent
Lender.

•    If, pursuant to the operation of Section 7.12, an advance of Loan proceeds
is made without Administrative Agent's receipt of a Delinquent Lender's portion
thereof and Borrower has not then complied with its obligations under Section
2.09, in addition to Borrower's obligations under Section 7.12, Borrower shall,
upon demand of Administrative Agent, refund the entire such advance to
Administrative Agent. Borrower's failure to do so within ten (10) days of such
demand shall, notwithstanding anything to the contrary contained herein or in
the Mortgage, constitute an Event of Default under the Mortgage. Upon its
receipt of such funds from Borrower, Administrative Agent shall promptly remit
to each Non-Delinquent Lender its appropriate share thereof.

 

Cure by Delinquent Lender.

 

A Delinquent Lender may cure a delinquency arising out of its failure to fund
its required portion of any advance if, within the Election Period, it remits to
Administrative Agent its required portion of such advance (together with
interest thereon at the Default Rate from the date such advance was to have been
made if such advance was made by Administrative Agent and not refunded by
Borrower pursuant to either Section 7.12 or paragraph (e) of Section 7.16), in
which event Administrative Agent shall so notify Borrower and the Non-Delinquent
Lenders (i) of its receipt of such funds and (ii)(A) if the advance that was the
subject of the delinquency shall not have been made (or shall have been refunded
by Borrower pursuant to paragraph (e) of Section 7.16), of the rescheduled date
of the advance (which shall be no sooner then three (3) Business Days after such
notice) or (B) if Administrative Agent shall have funded the entire advance that
was the subject of the delinquency (including the Delinquent Lender's portion)
and Borrower shall not have refunded such advance pursuant to paragraph (e) of
Section 7.16, of its intention to reimburse itself from funds received from the
Delinquent Lender (which reimbursement is hereby authorized) for funding the
Delinquent Lender's required portion of the advance. In the event any Delinquent
Lender cures a delinquency prior to the expiration of the Election Period (or
thereafter with the consent of all of the Non-Delinquent Lenders), such
Delinquent Lender nonetheless shall be bound by any amendment to or waiver of
any provision of, or any action taken or omitted to be taken by Administrative
Agent and/or the Non-Delinquent Lenders under, any Loan Document which is made
subsequent to that Lender's becoming a Delinquent Lender and prior to its curing
the delinquency as provided in this Section, provided that such amendment or
waiver of action was taken in accordance with the provisions of this Agreement.
A Delinquent Lender shall have absolutely no right to cure any delinquency after
the expiration of the Election Period unless all Non-Delinquent Lenders and
Borrower, in their sole discretion, elect to permit such cure.

 

Delinquent Lender Not Excused.

 

Nothing contained in Sections 7.16 or 7.17 shall release or in any way limit a
Delinquent Lender's obligations as a Lender hereunder and/or under any other of
the Loan Documents. Further, a Delinquent Lender shall indemnify and hold
harmless Administrative Agent, each of the Non-Delinquent Lenders and Borrower
from any claim, loss, or costs incurred by Administrative Agent and/or the
Non-Delinquent Lenders or Borrower as a result of a Delinquent Lender's failure
to comply with the requirements of this Agreement, including, without
limitation, any and all additional losses, damages, costs and expenses
(including, without limitation, attorneys' fees) incurred by Administrative
Agent and any Lender or Borrower as a result of and/or in connection with (i) a
Non-Delinquent Lender's acting as an Electing Lender, (ii) any enforcement
action brought by Administrative Agent against a Delinquent Lender, (iii) any
action brought against Administrative Agent and/or Lenders and (iv) any action
brought by Borrower against a Delinquent Lender. The indemnification provided
above shall survive any termination of this Agreement.



Notices Regarding Delinquent Lender

 

Notices by Administrative Agent or Lenders pursuant to Sections 7.16 or 7.17 may
be by telephone (to be promptly confirmed in writing).

 

Replacement Lender.

 

If any Lender becomes a Delinquent Lender and none of the other Lenders elects
to be an Electing Lender pursuant to Section 7.16, Borrower shall have the
right, provided there exists no Event of Default, to cause an Eligible Assignee
or another financial institution reasonably acceptable to Administrative Agent
to assume the Delinquent Lender's obligations with respect to the Delinquency
Amount on the then-existing terms and conditions of the Loan Documents (such
replacement institution, a "Replacement Lender"). It shall be a condition to
such assumption that the Replacement Lender concurrently assumes the obligations
of the Delinquent Lender with respect to the unfunded portion of the Other Loan.
Such assumption shall be pursuant to an Assignment and Assumption Agreement or,
if the Delinquent Lender fails or refuses to execute an Assignment and
Assumption Agreement, a written instrument reasonably satisfactory to
Administrative Agent. Upon such assumption and the payment by the Replacement
Lender to Administrative Agent of a fee, for Administrative Agent's own account,
in the amount of $3,500, the Replacement Lender shall become a "Lender" for all
purposes hereunder, with an Individual Loan Commitment in an amount equal to the
Delinquency Amount, and the Delinquent Lender's Individual Loan Commitment shall
automatically be reduced by the Delinquency Amount. In connection with the
foregoing, Borrower shall execute and deliver to the Replacement Lender and the
Delinquent Lender replacement notes substantially in the form of Exhibit E and
stating: "This Note is a replacement note as contemplated by Section 7.20 of the
Loan Agreement; it replaces and is in lieu of that certain note made by Maker
dated [date of Note] to the order of [Delinquent Lender] in the principal sum of
[Delinquent Lender's original Individual Loan Commitment]." Such replacement
notes shall be in amounts equal to, in the case of the Replacement Lender's
note, the Delinquency Amount and, in the case of the Delinquent Lender's note,
its Individual Loan Commitment, as reduced as aforesaid. Such replacement notes
shall constitute "Notes" and the obligations evidenced thereby shall be secured
by the Mortgage. In connection with Borrower's execution of replacement notes as
aforesaid, Borrower shall deliver to Administrative Agent such evidence of the
due authorization, execution and delivery of the replacement notes and any
related documents as Administrative Agent may reasonably request. The
Replacement Lender shall, prior to the first date on which interest or fees are
payable hereunder for its account, deliver to Borrower and Administrative Agent
certification as to exemption from deduction, backup withholding and withholding
of any United States federal income taxes in accordance with Section 7.13 and
otherwise (i.e., even if such Replacement Lender is a United States Person)
furnish to Borrower and Administrative Agent such forms, certifications,
statements and other documents as either of them may reasonably request from
time to time to evidence that such Replacement Lender is entitled to receive any
payments to be made to it hereunder without the withholding of any tax. The
execution and delivery of replacement notes as required above shall be a
condition precedent to any further advances of Loan proceeds. Upon receipt of
its replacement note, the Delinquent Lender will return to Borrower its note(s)
that was replaced, provided that the delivery of a replacement note to the
Delinquent Lender pursuant to this Section 7.20 shall operate to void and
replace the note(s) previously held by the Delinquent Lender regardless of
whether or not the Delinquent Lender returns same as required hereby.

Borrower, Administrative Agent and Lenders shall execute such modifications to
the Loan Documents as shall, in the reasonable judgment of Administrative Agent,
be necessary or desirable in connection with the substitution of Lenders in
accordance with the foregoing provisions of this Section.

Lenders shall reasonably cooperate with Borrower's attempts to obtain a
Replacement Lender, but they shall not be obligated to modify the Loan Documents
in connection therewith, other than modifications pursuant to the immediately
preceding paragraph. As part of the first advance of Loan proceeds following the
admission of the Replacement Lender, the Replacement Lender shall advance to
Borrower, subject to the satisfaction of all conditions of this Agreement, an
amount equal to the Hard and Soft Costs paid by Borrower pursuant to clause (ii)
of Section 2.09.

 

Borrower Matters.

 

Except as may be expressly set forth in this Article VII, nothing in this
Article VII shall affect Borrower's or Guarantor's obligations hereunder or
under the other Loan Documents.

Co-Arrangers.

Notwithstanding anything to the contrary contained herein, the Co-Arrangers
named on the cover page of this Agreement shall not have any duties,
responsibilities or liabilities under this Agreement in their capacities as the
Co-Arrangers.



ARTICLE VIII

GENERAL CONDITIONS AND PROVISIONS

Loan Balancing.

 

Subject to Borrower's rights under Sections 2.06 and 2.07, if at any time
Administrative Agent notifies Borrower that, in Administrative Agent's
reasonable judgment, the undisbursed balance of the Loan is insufficient to pay
the remaining Hard and Soft Costs, Borrower shall, at its option, either (i)
within twenty (20) days of Administrative Agent's notification as aforesaid,
deposit with Administrative Agent an amount equal to such deficiency, which
Administrative Agent shall from time to time apply, or allow Borrower to apply,
to such Hard and Soft Costs, (ii) pay for such Hard and Soft Costs, as incurred,
in the amount of such deficiency so that the amount of the Loan which remains to
be disbursed shall be sufficient to pay all remaining Hard and Soft Costs, and
Borrower shall furnish Administrative Agent with such evidence thereof as
Administrative Agent shall reasonably require or (iii) within twenty (20) days
of Administrative Agent's notification as aforesaid, deliver to Administrative
Agent an irrevocable unconditional letter of credit in the amount of such
deficiency issued by a money center bank headquartered in the United States
which has total assets of at least $100,000,000,000, whose commercial paper is
rated at least "A-1/P-1" and whose long-term senior unsecured debt is rated at
least "A-" and is otherwise reasonably acceptable to Administrative Agent (any
such bank, an "Approved LC Bank"), which letter of credit shall name
Administrative Agent as the beneficiary thereof, shall be available at sight,
shall otherwise be in form and substance reasonably acceptable to Administrative
Agent and can be presented for payment in the Borough of Manhattan, New York
(the "Loan Balancing LC"), which Administrative Agent shall from time to time
draw on and apply to such Hard and Soft Costs. Borrower hereby agrees that
Administrative Agent shall have a lien on and security interest in, for the
benefit of Lenders, any sums deposited pursuant to clause (i) above and that
Borrower shall have no right to withdraw any such sums except for the payment of
the aforesaid Hard and Soft Costs as approved by Administrative Agent (such
approval not to be unreasonably withheld, conditioned or delayed). Lenders shall
have no obligation to make any further advances of proceeds of the Loan in
respect of such Hard and Soft Cost budget lines which were deemed by
Administrative Agent to be deficient until (a) the sums required to be deposited
pursuant to clause (i) above have been exhausted, (b) Borrower has actually paid
such Hard and Soft Costs pursuant to clause (ii) above or (c) the sums available
to be drawn under any Loan Balancing LC have been exhausted, as the case may be,
and, in any such case, the Loan is back "in balance". Any such sums not used as
provided in said clause (i) shall be released to Borrower or any Loan Balancing
LC shall be returned to Borrower when and to the extent that Administrative
Agent reasonably determines that the total remaining Hard and Soft Costs of
completion of the Improvements is less than or equal to the undisbursed balance
of the Loan; provided, however, that should an Event of Default occur and be
continuing, Administrative Agent shall, at the option of the Required Lenders,
apply such amounts on deposit or available under the Loan Balancing LC either to
the Hard and Soft Costs of completion of the Improvements or to the immediate
reduction of outstanding principal and/or interest under the Notes.

 

Advance Not Waiver.

 

Any advance of Loan proceeds hereunder made prior to or without the fulfillment
by Borrower of all of the conditions precedent thereto, whether or not known to
Administrative Agent or Lenders, shall not constitute a waiver by Administrative
Agent or Lenders of the requirement that all conditions, including the
non-performed conditions, shall be required with respect to all future advances.

 

No Third-Party Beneficiaries.

 

This Agreement is solely for the benefit of Lenders, Administrative Agent and
Borrower. All conditions of the obligations of Lenders to make advances
hereunder are imposed solely and exclusively for the benefit of Lenders and may
be freely waived or modified in whole or in part by Lenders at any time if in
their sole discretion they deem it advisable to do so, and no Person other than
Borrower (provided, however, that all conditions have been satisfied) shall have
standing to require Lenders to make any Loan advances or to be a beneficiary of
this Agreement or any advances to be made hereunder.

 

Authorization to Make Direct Advances

 

During the existence of any Event of Default, Borrower hereby irrevocably
authorizes Lenders to advance any undisbursed Loan proceeds directly to the
Construction Manager, Trade Contractors and other Persons to pay for completion
of the Improvements to the extent such Persons are owed monies. All such direct
advances to the extent such Persons are owed



monies shall satisfy pro tanto the obligations of Lenders to Borrower hereunder
regardless of the disposition thereof by the Construction Manager, any Trade
Contractors or other Person.

 

Authorization to Advance for Interest and Fees.

 

Borrower hereby requests that Lenders make an advance on each Interest Payment
Date to pay interest on the Notes due at such time and to pay fees in accordance
with the Loan Documents that are then due, and hereby irrevocably authorizes
Lenders to disburse proceeds of the Loan to pay interest accrued on the Notes as
it comes due, to pay fees in accordance with the Loan Documents as they become
due, to pay expenses required to be paid by Borrower under the Loan Documents or
to satisfy any of the conditions hereof, including, without limitation, the
payment of the fees and expenses of Lenders' Counsel and the Construction
Consultant.

 

•

Letters of Credit.

•    Borrower, with the consent of the Required Lenders (such consent not to be
unreasonably withheld, conditioned or delayed), may request, in lieu of advances
of proceeds of the Loan, that Administrative Agent issue unconditional,
irrevocable standby letters of credit (each, a "Letter of Credit") for the
account of Borrower. Promptly upon Borrower's request for, and then upon
issuance of, a Letter of Credit, Administrative Agent shall notify each Lender.

•    The amount of any Letter of Credit shall be limited to the amount of
proceeds of the Loan available to be advanced hereunder, it being understood
that the amount of each Letter of Credit issued and outstanding shall effect a
reduction, by an equal amount, of proceeds available to Borrower under the Loan
and shall be allocated by Administrative Agent to the Loan Budget Amount(s) it
deems most appropriate in its reasonable discretion. Administrative Agent's
issuance of each Letter of Credit shall be subject to Administrative Agent's
determination that Borrower has satisfied all conditions precedent to its
entitlement to an advance of Loan proceeds in accordance with the Loan
Documents. Each Letter of Credit shall expire no later than one (1) month prior
to the Maturity Date. Borrower may surrender or cause the surrender of any
Letter of Credit, in which case the undrawn amount thereof shall be available as
Loan proceeds.

•    In connection with, and as a further condition to the issuance of, each
Letter of Credit, Borrower shall execute and deliver to Administrative Agent an
application for the Letter of Credit on Administrative Agent's standard form
therefor, together with such other documents, opinions and assurances as
Administrative Agent shall reasonably require, and shall pay to Administrative
Agent for the account of each Lender in accordance with its ratable share a
letter of credit fee for each Letter of Credit equal to (i) 1.20% per annum
times (ii) the daily maximum amount available to be drawn under such Letter of
Credit. Such letter of credit fees shall be computed on a quarterly basis in
arrears and shall be due and payable on the first Business Day after the end of
each calendar quarter, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the expiration date of such Letter of
Credit and thereafter on demand. Concurrent with the issuance of such Letter of
Credit, Borrower shall pay directly to Administrative Agent for its own account
a fronting fee with respect to the applicable Letter of Credit in an amount
equal to its then customary fronting fee. In addition, Borrower shall pay
directly to Administrative Agent for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of Administrative Agent relating to letters of credit as from time to
time are in effect. Such customary fees and standard costs and charges shall be
due and payable on demand and nonrefundable.

•    The parties hereto acknowledge and agree that, immediately upon notice from
Administrative Agent of any drawing under a Letter of Credit, each Lender shall,
notwithstanding the existence of a Default or Event of Default or the
non-satisfaction of any conditions precedent to the making of an advance of the
Loan, advance proceeds of the Loan, in an amount equal to its ratable share
(based upon the undisbursed amounts of Lenders' respective Individual Loan
Commitments) of such drawing, which advance shall be made to Administrative
Agent to reimburse Administrative Agent, for its own account, for such drawing.
Borrower hereby irrevocably authorizes Lenders to make such advances. Each
Lender further acknowledges that its obligation to fund its share of drawings
under Letters of Credit as aforesaid shall survive Lenders' termination of this
Agreement or enforcement of remedies hereunder or under the other Loan
Documents. In the event that any advance cannot for any reason be made on the
date otherwise required above (including, without limitation, as a result of the
commencement of a proceeding under any applicable bankruptcy or insolvency Law
with respect to Borrower), then each Lender shall purchase (on or as of the date
such advance would otherwise have been made) from Administrative Agent a
participation interest in any unreimbursed drawing in an amount equal to its Pro
Rata Share of such unreimbursed drawing.

•    Upon the occurrence and during the continuance of an Event of Default and
at the written request of Administrative Agent, Borrower shall (i) deposit with
Administrative Agent cash collateral in the amount of all the outstanding
Letters of Credit, which cash collateral shall be held by Administrative Agent
as security for Borrower's obligations in connection with the Letters of Credit
and (ii) execute and deliver to Administrative Agent such documents as



Administrative Agent reasonably requests to confirm and perfect the assignment
of such cash collateral to Administrative Agent.

 

Concerning Irrevocable Authorizations.

 

Any and all advances made at any time by Lenders pursuant to the irrevocable
authorizations granted by Sections 8.04, 8.05 and 8.06 shall require no further
direction, authorization or request for disbursement from Borrower and, except
in the case of advances under Section 8.04, may be made whether or not there
exists a Default or Event of Default. Any and all such disbursements shall be
added to the outstanding principal balance evidenced by the Notes and shall be
secured by the Mortgage. The aforesaid authorizations shall (i) not prevent
Borrower from paying the contractors and other Persons, from paying the
interest, or from satisfying the conditions and obligations referred to in said
Sections, out of its own funds, (ii) in no event be construed so as to relieve
Borrower or others from their obligations to pay such contractors or other
Persons, to pay interest as and when due under the Notes, or to satisfy such
conditions and obligations and (iii) except in the case of advances pursuant to
Section 8.06, in no event obligate Lenders to disburse proceeds of the Loan for
any such purposes.

 

•

Intentionally Omitted.

 

•

Intentionally Omitted.

 

•

Intentionally Omitted.

 

Notices

 

Except as expressly provided otherwise, all notices, demands, consents,
approvals and statements required or permitted hereunder shall be in writing and
shall be deemed to have been sufficiently given or served for all purposes when
presented personally, three (3) Business Days after mailing by registered or
certified mail, postage prepaid, or one (1) Business Day after delivery to a
nationally recognized overnight courier service for next-day delivery providing
evidence of the date of delivery, addressed to a party at its address on the
signature page hereof or of the applicable Assignment and Assumption Agreement,
or at such other address of which a party shall have notified the party giving
such notice in writing in accordance with the foregoing requirements.

 

Amendments and Waivers

 

No amendment or material waiver of any provision of this Agreement or any other
Loan Document, nor consent to any material departure by Borrower or any
Guarantor therefrom, shall in any event be effective unless the same shall be in
writing and signed by the party against whom such amendment, waiver or consent
is sought to be enforced (it being understood, however, that the signatures of
the Required Lenders and, solely for purposes of its acknowledgement thereof,
Administrative Agent, shall be sufficient to bind Lenders to any such amendment,
waiver or consent), and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that the foregoing shall not limit or otherwise affect a provision
hereof or any other Loan Document pursuant to which Administrative Agent is
authorized to consent to or approve of any matter without the need for any
Lender approval; provided further, that no amendment, waiver or consent shall,
unless in writing and signed by all Lenders (subject, however, to the provisions
of Section 7.16(d) and Section 7.20), do any of the following: (i) reduce the
principal of, or interest on, the Notes or any fees due hereunder or any other
amount due hereunder or under any other Loan Document; (ii) postpone any date
fixed for any payment of principal of, or interest on, the Notes or any fees due
hereunder or under any other Loan Document; (iii) change the definition of
Required Lenders; (iv) release any material portion of the Mortgaged Property or
other collateral for the Loan other than in accordance with the Loan Documents;
(v) amend this Section or any other provision requiring the consent of all
Lenders; (vi) release, in whole or in part, any Guarantor other than in
accordance with the Loan Documents; or (vii) increase the Loan Amount. Without
limiting the foregoing, acceptance by Administrative Agent or Lenders of any sum
required to be paid pursuant hereto or any other Loan Document, after its due
date, or in an amount less than the sum then due, shall not constitute a waiver
by Administrative Agent or Lenders of their right to require prompt payment when
due of all other such sums or to declare a default or to exercise such other
rights provided herein or in the other Loan Documents for such late or reduced
payment.

All communications from Administrative Agent to Lenders requesting Lenders'
determination, consent, approval or disapproval (i) shall be given in the form
of a written notice to each Lender, (ii) shall be accompanied by or include a
description or copy of the matter or thing as to which such determination,
approval, consent or disapproval is requested and



(iii) shall include Administrative Agent's recommended course of action or
determination in respect thereof. Each Lender shall reply promptly, but in any
event within ten (10) Business Days (or five (5) Business Days with respect to
any decision to accelerate or stop acceleration of the Loan) after receipt of
the request therefor by Administrative Agent (the "Lender Reply Period"). Unless
a Lender shall give written notice to Administrative Agent that it objects to
the recommendation or determination of Administrative Agent (together with a
written explanation of the reasons behind such objection) within the Lender
Reply Period, such Lender shall be deemed to have approved or consented to such
recommendation or determination.

 

Assignment; Participation.

 

Any Non-Delinquent Lender may at any time grant to one or more banks or other
institutions not affiliated with Borrower or Guarantor (each a "Participant")
participating interests in its Pro Rata Share of the Loan (the
"Participations"). In the event of any such grant by a Lender of a Participation
to a Participant, such Lender shall remain responsible for the performance of
its obligations hereunder, and Borrower and Administrative Agent shall continue
to deal solely and directly with such Lender in connection with such Lender's
rights and obligations hereunder. Each Lender agrees for the benefit of Borrower
that any agreement pursuant to which any Lender may grant a Participation shall
provide that such Lender shall retain the sole right and responsibility to
enforce the obligations of Borrower hereunder and under any other Loan Document,
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement or any other Loan Document;
provided, however, that such participation agreement may provide that such
Lender will not agree to any modification, amendment or waiver described in
clauses (i) through (vii) of Section 8.12 without the consent of the
Participant.

Upon request by Borrower, each Lender agrees to provide Borrower with notice of
all Participations sold by such Lender, which shall acknowledge and represent
compliance with the above terms of this Section 8.13. Subject to the provisions
of Section 8.19, Borrower agrees to provide all assistance reasonably requested
by a Lender to enable such Lender to sell Participations as aforesaid, or make
assignments of its interest in the Loan as hereinafter provided in this Section.

A Lender may at any time assign to any financial institution not an Affiliate of
Borrower or Guarantor with the consent of Administrative Agent and if to a
financial institution which is not an Eligible Lender and provided there exists
no Event of Default, with the consent of Borrower, which consents shall not be
unreasonably withheld or delayed (such assignee, an "Assignee") all or a
proportionate part of all of its rights and obligations under this Agreement and
its Note, and such Assignee shall assume rights and obligations, pursuant to an
Assignment and Assumption Agreement executed by such Assignee and the assigning
Lender, provided no Assignee shall be an Affiliate of Borrower or Guarantor,
provided, further, that, (i) concurrently with such assignment, the assigning
Lender also assigns, and the Assignee assumes, a proportionate part of the
assigning Lender's rights and obligations under the Other Loan and (ii) after
giving effect to such assignment (and the related assignment with respect to the
Other Loan), in each case, the Assignee's aggregate portion of the Loan and the
Other Loan and, in the case of a partial assignment of a Lender's interest, the
assigning Lender's aggregate portion of the Loan and the Other Loan will each be
equal to or greater than $5,000,000. Upon (i) execution and delivery of such
instrument, (ii) payment by such Assignee to the assigning Lender of an amount
equal to the purchase price agreed between such Lender and such Assignee and
(iii) payment by such Assignee to Administrative Agent of a fee, for
Administrative Agent's own account, in the amount of $3,500, such Assignee shall
be a party to this Agreement and shall have all the rights and obligations of a
Lender as set forth in such Assignment and Assumption Agreement, and the
assigning Lender shall be released from its obligations hereunder to a
corresponding extent, and no further consent or action by any party shall be
required. Upon the consummation of any assignment pursuant to this paragraph,
substitute notes, in the form of Exhibit E, shall be issued to the assigning
Lender (in the case of a partial assignment) and Assignee by Borrower, in
exchange for the return of the assigning Lender's original Note. All such
substitute notes shall constitute "Notes" and the obligations evidenced by such
substitute notes shall constitute obligations secured by the Mortgage. In
connection with Borrower's execution of substitute notes as aforesaid, Borrower
shall deliver to Administrative Agent such evidence of the due authorization,
execution and delivery of the substitute notes and any related documents as
Administrative Agent may reasonably request. Assignee shall, prior to the first
date on which interest or fees are payable hereunder for its account, deliver to
Borrower and Administrative Agent certification as to exemption from deduction,
backup withholding and withholding of any United States federal income taxes in
accordance with Section 7.13 and otherwise furnish to Borrower and
Administrative Agent such forms, certifications, statements and other documents
as either of them may reasonably request from time to time to evidence that such
Assignee is entitled to receive any payments to be made to it hereunder without
the withholding of any tax or increased liability for any Additional Costs.

 

Borrower, Administrative Agent and Lenders shall execute such modifications to
the Loan Documents as shall, in the reasonable judgment of Administrative Agent,
be necessary or desirable in connection with assignments in accordance with the
foregoing provisions of this Section.



Any Lender may at any time freely assign all or any portion of its rights under
this Agreement and its Note to a Federal Reserve Bank. No such assignment shall
release the transferor Lender from its obligations hereunder.

Borrower recognizes that in connection with a Lender's selling of Participations
or making of assignments, any or all documentation, financial statements,
appraisals and other data, or copies thereof, relevant to Borrower, Guarantor or
the Loan may be exhibited to and retained by any such Participant or Assignee or
prospective Participant or Assignee. A Lender's delivery of any financial
statements and appraisals to any such Participant or Assignee or prospective
Participant or Assignee shall be done on a confidential basis.

 

Setoff.

 

In addition to (and without limitation of) any right of setoff, bankers' lien or
counterclaim Administrative Agent or any Lender may otherwise have,
Administrative Agent and each Lender shall be entitled, but only with the prior
consent of the Required Lenders, to offset balances (general or special, time or
demand, provisional or final) held by it for the account of Borrower at any of
Administrative Agent's or such Lender's offices against any amount payable by
Borrower to Administrative Agent or such Lender hereunder or under any other
Loan Document which is not paid when due (regardless of whether such balances
are then due to Borrower), in which case it shall promptly notify Borrower and
(in the case of a Lender) Administrative Agent thereof; provided, however, that
Administrative Agent's or such Lender's failure to give such notice shall not
affect the validity thereof.

 

Successors and Assigns.

 

Except as herein provided, this Agreement shall be binding upon and inure to the
benefit of Borrower, Administrative Agent and Lenders and their respective
heirs, personal representatives, successors and assigns. Notwithstanding the
foregoing, Borrower may not assign, transfer or set over to another, in whole or
in part, all or any part of its benefits, rights, duties and obligations
hereunder, including, but not limited to, performance of and compliance with
conditions hereof and the right to receive the proceeds of current or future
advances without the prior written consent of each Lender, which consent may be
granted or denied in the sole and absolute discretion of each such Lender.

 

Severability.

 

The provisions hereof are intended to be severable. Any provisions hereof, or
the application thereof to any Person or circumstance, which, for any reason, in
whole or in part, is prohibited or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof (or the
remaining portions of such provision) or the application thereof to any other
Person or circumstance, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision (or
portion thereof) or the application thereof to any Person or circumstance in any
other jurisdiction.

 

Non-Waiver; Remedies Cumulative.

 

No failure or delay on Administrative Agent's or any Lender's part in exercising
any right, remedy, power or privilege hereunder or under any of the other Loan
Documents or provided by law (hereinafter in this Section, each a "Remedy")
shall operate as a waiver of any such Remedy or shall be deemed to constitute
Administrative Agent's or any Lender's acquiescence in any default by Borrower
or Guarantor under any of said documents. A waiver by Administrative Agent or
any Lender of any Remedy on any one occasion shall not be construed as a bar to
any other or future exercise thereof or of any other Remedy. The Remedies are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other Remedies.

 

Certain Waivers.

Borrower hereby irrevocably and unconditionally waives (i) promptness and
diligence (except to the extent otherwise provided herein or in the other Loan
Documents), (ii) notice of any actions taken by Administrative Agent or any
Lender hereunder or under any other Loan Document or any other agreement or
instrument relating hereto or thereto except to the extent otherwise provided
herein or such other Loan Documents, (iii) except to the extent otherwise
provided herein or in the other Loan Documents, all other notices, demands and
protests, and all other formalities of every kind in connection with the
enforcement of Borrower's obligations hereunder and under the other Loan
Documents, the omission of or delay in which,



but for the provisions of this Section, might constitute grounds for relieving
Borrower of any of its obligations hereunder or under the other Loan Documents,
(iv) any requirement that Administrative Agent or any Lender protect, secure,
perfect or insure any lien on any collateral for the Loan or exhaust any right
or take any action against Borrower, Guarantor or any other Person or against
any collateral for the Loan, (v) any right or claim of right to cause a
marshalling of Borrower's assets and (vi) all rights of subrogation or
contribution, whether arising by contract or operation of law or otherwise by
reason of payment by Borrower pursuant hereto or to any other Loan Document.
BORROWER, LENDERS AND ADMINISTRATIVE AGENT FURTHER HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE, IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING BROUGHT
BY OR ON BEHALF OF ADMINISTRATIVE AGENT OR LENDERS OR BORROWER WITH RESPECT TO
THIS AGREEMENT, THE NOTES OR OTHERWISE IN RESPECT OF THE LOAN, ANY AND EVERY
RIGHT TO A TRIAL BY JURY.

 

Expenses; Indemnification.

 

Borrower covenants and agrees to pay all (i) reasonable actual, out-of-pocket
costs, expenses and charges (including, without limitation, all fees and charges
of engineers, appraisers, the Construction Consultant and Lenders' Counsel)
incurred by Administrative Agent or any Lender in connection with (x) the
preparation for and consummation of the transactions contemplated hereby or for
the performance hereof and of the other Loan Documents, and for any services
which may be required in addition to those normally and reasonably contemplated
hereby and (y) the enforcement hereof or of any or all of the other Loan
Documents and (ii) the reasonable actual out-of-pocket costs and expenses
incurred by PB Capital, NordLB and Administrative Agent in connection with the
syndication of the Loan and the Other Loan; provided, however, that Borrower
shall not be responsible for (1) the fees and expenses of legal counsel for
Lenders other than Lenders' Counsel incurred in connection with said counsel's
review of this Agreement, the other Loan Documents and the loan documents
evidencing or securing the Other Loan (the "Other Loan Documents"), (2) costs,
expenses and charges incurred by Administrative Agent in connection with the
administration of the Loan (other than the administration fee required by
Section 6.19 and the reasonable fees and expenses of Lenders' Counsel and the
Construction Consultant) and (3) for an amount in excess of $50,000 for the
syndication of the Loan and the Other Loan, including, without limitation, the
fees and expenses of Lenders' Counsel in connection therewith. In connection
with the foregoing and the below provisions of this Section 8.19 (and without
limiting the express limitations with respect to Lenders' Counsel above with
respect to syndication of the Loan and the Other Loan), Lenders agree, to the
extent practicable, to appoint a single counsel and local counsel, selected by
Administrative Agent, to act on behalf of all Lenders in connection with the
enforcement of the Loan Documents and the Other Loan Documents. If Borrower
fails to pay within ten (10) Business Days after demand (together with
reasonably detailed supporting documentation) any costs, charges or expense
required to be paid by it as aforesaid, and Administrative Agent or any Lender
pays such costs, charges or expenses, Borrower shall reimburse Administrative
Agent or such Lender, as appropriate, on demand for the amounts so paid,
together with interest thereon at the Default Rate. Borrower further agrees to
indemnify Administrative Agent and each Lender and their respective directors,
officers, employees and agents from, and hold each of them harmless against, (x)
any and all losses arising out of or by reason of any governmental investigation
or litigation or other proceedings (including any threatened governmental
investigation or litigation or other proceedings) relating to any actual or
proposed use by Borrower of the proceeds of the Loan, including, without
limitation, the reasonable fees and disbursements of counsel incurred in
connection with any such investigation, litigation or other proceedings and (y)
any and all claims, actions, suits, proceedings, costs, expenses, losses,
damages and liabilities of any kind, including in tort, penalties and interest,
brought or asserted by a third party, arising out or by reason of any matter
relating, directly or indirectly, to the ownership, condition, development,
construction, sale, rental or financing of the Premises or Improvements or any
part thereof (but excluding any such losses, liabilities, claims, damages or
expenses incurred solely by reason of any default by Administrative Agent or any
Lender hereunder or under any of the other Loan Documents or the gross
negligence or willful misconduct of the party to be indemnified). In addition to
the foregoing, Borrower shall pay any civil penalty or fine assessed by OFAC
against, and all reasonable costs and expenses (including reasonable counsel
fees and disbursements) incurred in connection with defense thereof by
Administrative Agent or any Lender as a result of the funding of the Loan, the
issuance of any Letters of Credit or the acceptance of payments or of collateral
under the Loan Documents. The obligations of Borrower under this Section and
under Sections 3.01, 3.03 and 6.07 shall survive the repayment of all amounts
due under or in connection with any of the Loan Documents and the termination of
the Individual Loan Commitments.

Counterparts.

 

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument, and any party hereto may
execute this Agreement by signing any such counterpart.



Lenders' Right to Terminate

 

In the event the Initial Advance is not made within ninety (90) days of the date
hereof, the Required Lenders shall have the absolute right, at their option, to
terminate Lenders' obligations to Borrower under this Agreement and the loan
commitment represented hereby. In the event of such termination, the Required
Lenders shall direct Administrative Agent to send notice thereof to the other
Lenders and Borrower.

 

Trust Fund.

 

This Agreement is subject to the trust fund provisions of the Lien Law,
including, without limitation, Section 13 thereof.

 

Governing Law; Jurisdiction.

 

This Agreement and the rights and obligations of the parties hereunder shall in
all respects be governed by, and construed and enforced in accordance with, the
Laws of the State of New York (without giving effect to New York's principles of
conflicts of law). Borrower, Administrative Agent and each Lender hereby
irrevocably submit to the non-exclusive jurisdiction of any New York State or
United States federal court sitting in The City of New York (or any county in
New York State where any portion of the Mortgaged Property is located) over any
suit, action or proceeding arising out of or relating to this Agreement, and
Borrower hereby agrees and consents that, in addition to any methods of service
of process provided for under applicable Law, all service of process in any such
suit, action or proceeding in any New York State or United States federal court
sitting in The City of New York (or such other county in New York State) may be
made by certified or registered mail, return receipt requested, directed to
Borrower at the address indicated on the signature page hereof, and service so
made shall be complete five (5) days after the same shall have been so mailed.

 

Integration.

 

The Loan Documents and the Supplemental Fee Letter constitute the entire
agreement among Administrative Agent, Borrower and Lenders relating to the
transactions contemplated thereby (except with respect to agreements among
Lenders or with Administrative Agent relating solely to compensation,
consideration and the syndication of the Loan) and supersede any prior oral or
written statements or agreements with respect to such transactions.

 

Gross-Up for Taxes.

 

All payments made by Borrower under this Agreement and the Notes shall be made
free and clear of, and without deduction or withholding for or on account of,
any United States future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, hereafter imposed, levied, collected,
withheld or assessed by any United States Governmental Authority, excluding
income taxes, branch profits tax and franchise or other taxes (imposed in lieu
of income taxes) imposed on a Lender as a result of a present or former
connection between such Lender and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from such
Lender having executed, delivered or performed its obligations or received a
payment under, or enforced, this Agreement or its Note). If any such
non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings ("Non-Excluded Taxes") are required to be withheld from any amounts
payable to such Lender hereunder or under its Note, the amounts so payable to
such Lender shall be increased to the extent necessary to yield to such Lender
(after payment of all Non-Excluded Taxes) interest or any such other amounts
payable with respect to the Loan at the rates or in the amounts specified in
this Agreement and its Note; provided, however, notwithstanding anything to the
contrary contained in this Agreement, that Borrower shall not be required to
increase any such amounts payable to such Lender if (A) such Lender fails to
comply with the requirements of Section 7.13 or (B) to the extent any increase
in such amounts required to be withheld is not a result of a change in Law or
treaty. With respect to any Participant or Assignee under Section 8.13, "change
in Law or treaty" shall be compared to the Law at the time such Participant or
Assignee became a party to this Agreement, and not based on the Law as of the
date hereof; provided further, solely for the avoidance of doubt, Borrower may
avail itself of its rights to substitute a Lender pursuant to Section 3.05 to
the extent of any tax gross-ups as described in this Section 8.25. Whenever any
Non-Excluded Taxes are payable by Borrower (for which Borrower is obligated to
pay additional amounts), as promptly as possible after payment thereof Borrower
shall send to Administrative Agent for the account of such Lender a certified
copy of an original official receipt received by Borrower showing payment
thereof. If Borrower fails to pay any such Non-Excluded Taxes when due to the
appropriate taxing authority or fails to remit



to Administrative Agent the required receipts or other required documentary
evidence, Borrower shall indemnify such Lender for any incremental taxes,
interest or penalties that may become payable by such Lender as a result of any
such failure. The agreements in this Section shall survive the termination of
this Agreement and the payment of the Notes and all other amounts payable
hereunder.

 

Patriot Act Notice.

 

To help fight the funding of terrorism and money laundering activities, United
States federal law requires all financial institutions to obtain, verify and
record information that identifies each person who opens an account. For
purposes of this section, "account" shall be understood to include account(s)
opened in connection with the Loan, including, without limitation, the Building
Loan Trust Account.

 

Limitation on Liability.

 

Each of Borrower, Administrative Agent and Lenders waives any right to assert or
make any claim against the other (or to sue the other upon any claim for) any
special, indirect, incidental, punitive or consequential damages in respect of
any breach or wrongful conduct (whether the claim is based on contract, tort or
duty imposed by law) in connection with, arising out of or in any way related to
this Agreement, the other Loan Documents or the transactions contemplated hereby
and/or thereby, or any act, omission or event in connection therewith.

 

ARTICLE IX

PARTICULAR PROVISIONS

The foregoing Articles of this Agreement are subject to the following further
provisions:

Subordination.

Provided there exists no Event of Default or monetary or bankruptcy-related
Default, Administrative Agent shall, on Borrower's written request, subordinate
the liens of the Mortgage and the Other Mortgage to the Declaration and shall
execute the appropriate instruments (reasonably satisfactory to Administrative
Agent in all respects) in recordable form to effect such subordination, upon the
satisfaction of the following conditions:

(a)  Administrative Agent shall have received a copy of the Declaration and Tax
Lot Drawings, which shall be in proper form for recording or filing, as
necessary, in the Office of the City Register of the City of New York, together
with (i) a copy of a "no-action letter" issued by the New York State Department
of Law or (ii) an offering plan that has been accepted for filing by the New
York Department of Law, as same may be amended from time to time;

(b)  the title policy or policies insuring the Mortgage and the Other Mortgage
shall have been endorsed to (i) provide affirmative insurance to the effect that
the Premises and Improvements and the improvements comprising the Residential
Unit and the Retail Unit constitute a condominium validly created under the
Condominium Act, (ii) amend the legal description of the Premises to accurately
describe the Retail Unit and the Residential Unit and (iii) provide a standard
condominium endorsement to such title policy or policies indicating that
Administrative Agent still has a first priority lien which encumbers the Retail
Unit and Residential Unit in form and substance reasonably satisfactory to
Administrative Agent;

(c)  Borrower shall have caused to be duly executed and delivered to Lender (i)
an Assignment of Developer's Rights in the form of Exhibit G, (ii) conditional
resignations of the officers and members of the Board of Directors of the
applicable condominium association appointed or elected by Borrower as owner of
the Retail Unit in the form of Exhibits H-1 and H-2, respectively and (iii) an
Agreement regarding Management Agreement in the form of Exhibit I;

(d)  Administrative Agent shall have received one or more opinions from
Borrower's counsel to the effects that (i) the Condominium Documents satisfy all
applicable requirements of Governmental Authorities and have been duly executed
and, where necessary, duly recorded or filed pursuant to the Condominium Act,
(ii) all requirements of any applicable Law relating to the formation of or
conversion to, as the case may be, a Condominium have been duly satisfied and
the Condominium has been duly created and no filing, registration or other
compliance with any United States federal or state securities or other Law will
be required in connection with the sale of Units, or if such filing is
necessary, that the applicable Law governing the same has been fully complied



with and (iii) the documents referred to in paragraph (c) of this Section have
each been duly authorized, executed and delivered by the respective parties
thereto and are enforceable against said parties in accordance with their
respective terms; and

(e)  the board of managers of the Condominium which shall be created by the
Condominium Documents shall have furnished to Administrative Agent at no cost or
expense to Administrative Agent, evidence of the property insurance required by
the Mortgage naming Administrative Agent as Mortgagee, Borrower, the Residential
Unit owner (and its mortgagee, if any) and said board of managers of the
Condominium as loss payees.

Release of Residential Unit.

Provided there exists no Default or Event of Default, Administrative Agent shall
release the Residential Unit from the liens of the Mortgage and the Other
Mortgage upon the satisfaction of the following conditions: (a) Borrower shall
have complied in all material respects with the provisions of Section 9.01, (b)
Administrative Agent shall have received not less than fifteen (15) Business
Days' prior written notice of the proposed release, (c) if in connection with
such release, there is to be a sale or transfer of the Residential Unit such
that Borrower shall no longer be the owner thereof, a notice (the "RU Transfer
Notice") from Borrower to Administrative Agent as to whether such owner of the
Residential Unit is an Affiliate of Borrower or is not an Affiliate of Borrower,
(d) if the RU Transfer Notice indicates such owner will not be an Affiliate of
Borrower, Home Depot, Century 21 and Kohl's shall each have (x) taken possession
of its space under its respective lease, (y) begun paying rent under its
respective lease and (z) be open for business to the public, (e) if the RU
Transfer Notice indicates the owner will be an Affiliate of Borrower or if
Borrower will continue as owner of the Residential Unit, an undertaking
reasonably satisfactory in form and substance to Administrative Agent from such
Affiliate or Borrower, as applicable, that the Residential Unit will not be
transferred to a Person which is not an Affiliate of Borrower until such time as
requirements of clauses (x), (y) and (z) of the immediately preceding clause (d)
have been satisfied with respect to each of Home Depot, Century 21 and Kohl's;
(f) liability and property insurance reasonably required by Administrative Agent
shall be in place for the benefit of the Condominium, Borrower, Lenders and
Administrative Agent in connection with the construction of the Residential
Unit; (g) Administrative Agent shall have received evidence reasonably
satisfactory to it that adequate safeguards and protections are in place for any
tenants of the Retail Unit, their customers and the public, including, if
necessary, appropriate covered walkways, that construction of the Residential
Unit will not unreasonably interfere with the use and enjoyment of the Retail
Unit during construction of the Residential Unit, that adequate pedestrian and
vehicular ingress and egress exists for the use and operation of the Retail Unit
and that adequate parking is available; (h) the Condominium, Borrower, Lenders
and Administrative Agent shall each be indemnified by Guarantor against claims
by any third Person for defects in construction or deviations from plans and
specifications for the Residential Unit; and (i) to the extent not already
contained in the Condominium Documents, reasonable and customary reciprocal
easements are in place between the Residential Unit and the Retail Unit. From
and after the date Administrative Agent releases the Residential Unit in
accordance with the terms of this Agreement, the term "Premises" for purposes of
this Agreement, shall be deemed to mean the premises then encumbered by the
Mortgage, including the Retail Unit, in which the ownership thereof is retained
by Borrower after the Declaration and Tax Lot Drawings are recorded in the
Office of the City Register of the City of New York.

Special Purpose Entity.

Borrower represents that it is a Single-Purpose Entity, except that, prior to
the date hereof Borrower has provided certain guaranties, indemnities and
undertakings more particularly described in (a) the Amended and Restated
Management and Development Agreement dated as of July 3, 2002 between Guarantor
and Vornado Management Corp. and (b) the Reimbursement Agreement dated as of
July 3, 2002 by and among Guarantor, 731 Commercial LLC, 731 Residential LLC and
Vornado Realty L.P., and covenants and agrees that it shall maintain such status
and shall not: (i) engage in any business other than that arising out of the
ownership, operation and development of the Mortgaged Property; (ii) commingle
its assets with the assets of any other person or entity; (iii) incur
indebtedness other than as contemplated by this Agreement (including Permitted
Debt); (iv) guarantee the obligations of any person or entity; or (v) except as
contemplated by this Agreement, partition, or cause to be partitioned, the
Mortgaged Property.

(a) Maturity Date Extension.Provided there exists no Event of Default, monetary
Default or non-monetary material Default, Borrower shall have the option, once
only, to extend the maturity date of the Loan and the Other Loan (collectively,
the "Total Loan") for up to twelve (12) months so long as (i) the Improvements
have been substantially completed as contemplated in Section 6.08, (ii)
Administrative Agent shall have received a notice of the request for extension
within thirty (30) to one hundred twenty (120) days prior to the scheduled
Maturity Date, (iii) Administrative Agent shall have received on behalf of
Lenders on or prior to the Maturity Date an extension fee in an amount equal to
0.10% (ten basis points) of the sum of the aggregate Principal Amount of the
Total Loan and the aggregate unadvanced portion of the Total Loan (such sum, the
"Total Commitment"), (iv) the ratio of the Total Commitment to the current
market value of the Mortgaged Property remaining subject to the Mortgage as
determined by an appraisal ordered and received by Administrative Agent in
conjunction with the request for extension shall not exceed 70% (provided
Borrower may unilaterally reduce the



Total Commitment to the extent then undrawn pursuant to documentation reasonably
satisfactory in form and substance to Administrative Agent), (v) the Debt
Service Coverage Ratio (which for purposes of this Section 9.04 shall be
calculated based on the tenants in possession of their space under Leases
approved or deemed approved in accordance with this Agreement and who are then
actually paying rent (i.e., not in a free rent period) as of the Maturity Date
to be extended and without regard to the length of the period for which any such
tenant shall have been paying rent) for the four (4) Measurement Periods to
follow shall not be less than 1.05 to 1.0, (vi) any interest rate hedging
product then in effect pursuant to Section 6.23 has been extended for the
extension term for the Total Commitment (as the same may be reduced as
contemplated above and based on the then outstanding principal balance of the
Loan and the Other Loan and the contemplated draw schedule then in effect with
respect to the remaining unfunded Total Commitment (as the same may have been so
reduced)), unless the LIBO Rate with an Interest Period of one (1) month has
been less than 6.25% for the two (2) consecutive weeks prior to the maturity
date to be extended, (vii) Borrower shall have delivered to Administrative Agent
with the extension notice a certificate (which shall be deemed remade as of the
maturity date to be extended), that the representations and warranties (other
than those made as of a specific date) made to Administrative Agent and/or
Lenders herein, in the other Loan Documents and in any other document,
certificate or statement executed or delivered to Administrative Agent and/or
Lenders in connection with the Loan or the Other Loan shall be true and correct
on and as of the date of the maturity date with the same effect as if made on
such date except for Certain Changes, (viii) Borrower executes and delivers an
extension agreement with respect to the Notes and the Other Note and Guarantor
reaffirms its obligations under the Guaranty pursuant to documentation
reasonably satisfactory in form and substance to Administrative Agent, (ix)
Administrative Agent shall have received evidence reasonably satisfactory to it
that the financial covenants set forth in paragraph 12 of the Guaranty continue
to be satisfied and (x) Borrower shall have paid all reasonable actual,
out-of-pocket costs and expenses (including reasonable attorneys' fees and
expenses) of Administrative Agent in connection with such extension. Any such
notice of extension by Borrower may be withdrawn by Borrower in a notice to
Administrative Agent on or prior to the maturity date, so long as, in connection
with such withdrawal, the amounts owed pursuant to clause (x) above are paid
within ten (10) days after Administrative Agent's demand therefor but in any
event on or prior to the Maturity Date (provided Borrower receives at least one
(1) Business Day's notice thereof). If Borrower is unable to extend due solely
to the failure to meet the Debt Service Coverage Ratio test set forth in clause
(v) above, Borrower may on or prior to the maturity date to be extended either
(x) (subject to the prepayment provisions set forth in this Agreement) prepay
the Total Loan by an amount such that upon recomputation of such Debt Service
Coverage Ratio test the condition set forth in clause (v) above is then
satisfied or (y) deposit cash collateral in an account under the sole dominion
and control of Administrative Agent which is assigned, pledged and/or delivered
to Administrative Agent pursuant to documentation in form and substance
reasonably satisfactory to Administrative Agent in an amount (the "Reduction
Amount") which if it were to be applied in prepayment of the Total Loan would
result in the Debt Service Coverage Ratio test set forth in clause (v) above
being satisfied or (z) deliver to Administrative Agent an irrevocable
unconditional letter of credit issued by an Approved LC Bank in the Reduction
Amount, which letter of credit shall name Administrative Agent as the
beneficiary thereof, shall be available at sight and shall otherwise be in form
and substance reasonably acceptable to Administrative Agent and can be presented
for payment in the Borough of Manhattan, New York (any such letter of credit,
the "Extension LC"). If an Event of Default shall occur and is continuing,
Administrative Agent shall at the option of the Required Lenders, apply the
amounts on deposit pursuant to clause (y) above or which are available under the
Extension LC in reduction of the principal and/or interest under the Loan and
the Other Loan as Administrative Agent shall elect.

(b) Completion Date Extension.Provided there exists no Event of Default,
monetary Default or non-monetary material Default, Borrower shall have the
option, once only, to extend the Completion Date for up to ninety (90) days so
long as (i) Administrative Agent's has received a notice of the request for
extension not later than ten (10) days prior to the scheduled Completion Date
and (ii) Administrative Agent has received evidence reasonably satisfactory to
it that no Lease then contains a completion or delivery date (the failure to
meet would allow the tenant under such Lease to terminate such Lease) on or
prior to the date to which the Completion Date is to be extended.

 

Severance.

 

Administrative Agent shall have the right to modify the Total Loan in order to
create one or more notes of equal or varying priority and interest rates
provided that (a) the total principal balance of the Total Loan as of the
effective date of such modification equals the outstanding principal balance of
the Total Loan immediately prior to such modification, (b) the weighted average
stated interest rate of all such notes on the date created shall equal the
stated interest rates that were applicable to the Total Loan immediately prior
to the modification of Total Loan and (c) principal shall be paid in such a
manner that one note is not paid down before or at a quicker rate than another
such that the weighted average stated interest rate of all such notes increases
due to the manner in which the notes are paid off relative to one another.
Borrower, Administrative Agent and Lenders shall promptly execute an amendment
to this Agreement, the Note, and the Loan Documents to evidence such
modification and such document shall be reasonably satisfactory to Borrower.
Borrower shall cooperate with all reasonable requests of Administrative Agent in
order to establish the "component" notes and shall execute and deliver such
documents as shall reasonably be required by Administrative Agent.



Bridge.

 

Administrative Agent and Lenders acknowledge receipt and approval of the current
draft (version 6) of an Agreement, Deed of Cession, Grant of Easements and
Amendment to 1987 Agreement among Guarantor, Borrower, Alexander's Rego Shopping
Center, Inc. and The City of New York (the "Draft Mapping Agreement"). Borrower
hereby covenants and agrees to promptly cause the Draft Mapping Agreement to be
recorded after the date hereof with the Office of the City Register, Queens
County, when the same has been duly authorized, executed and delivered. In
connection therewith, the liens of the Mortgage and the Other Mortgage will need
to be subordinated. Administrative Agent agrees to execute appropriate
instruments (reasonably satisfactory to Administrative Agent in all respects) in
recordable form to effect such subordination, upon satisfaction of the following
conditions:

•    Administrative Agent shall have received a copy of the mapping agreement to
be recorded with any material changes to the Draft Mapping Agreement to be
subject to the approval of Administrative Agent, which approval shall not be
unreasonably conditioned, withheld or delayed;

•    Borrower shall execute and deliver to Administrative Agent a mortgage
spreader agreement for each of the mortgages comprising the Mortgage and the
Other Mortgage pursuant to which the liens of each such mortgage are spread to
encumber the easements, rights and benefits inuring to Borrower and the "Air
Volume" (as defined in the Draft Mapping Agreement) in which the pedestrian and
vehicular bridge is to be constructed, together with Section 255 Affidavits;

•    an endorsement to each of the title policies insuring the Mortgage and the
Other Mortgage which shall insure the liens thereof as spread pursuant to the
mortgage spreader agreements referred to above; and

•    an opinion of counsel with respect to Borrower's due authorization,
execution and delivery of the mortgage spreader agreements referred to above,
which shall be reasonably satisfactory in form and substance to Administrative
Agent.





IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the day and year first above written.

 

ALEXANDER’S OF REGO PARK II, INC.

a Delaware corporation

 

 

 

 

 

By:

/s/ Alan J. Rice

 

Alan J. Rice
Secretary

 

Address for notices:

 

c/o Alexander’s, In
210 Route 4 East
Paramus, New Jersey 07652
Attention:  Chief Finacial Officerc

 

and to:

 

Vornado Realty Trust
888 Seventh Avenue
New York, New York 10019
Attention:  Executive Vice President – Capital Markets

 

with a copy to:

 

Vornado Realty Trust
888 Seventh Avenue
New York, New York 10019
Attention:  Corporation Counsel

 

and to:

 

Sullivan & Cromwell, LLP
125 Broad Street
New York, New York 10004
Attention:  Arthur S. Adler, Esq.

 



SIGNATURES

 

 

PB CAPITAL CORPORATION

(as Lender and as Administrative Agent)

 

 

 

 

 

By:

/s/ Ann S. Wilhelm

 

Ann S. Wilhelm
Senior Director

 

 

By:

/s/ Daniel T. Cerulli

 

Daniel T. Cerulli
Senior Director

 

 

 

 

Address for notices and Applicable Lending Office:

 

PB Capital Corporation
230 Park Avenue
New York, New York 10169
Attention:  Real Estate Finance

 



SIGNATURES

 

 

NORDDEUTSCHE LANDESBANK
GIROZENTRALE, NEW YORK BRANCH

(as Lender)

 

 

 

 

 

By:

/s/ J. Malte Stoeckhert

 

J. Malte Stoeckhert
Senior Director and Manager

 

 

By:

/s/ Dirk Ziemer

 

Dirk Ziemer
Vice President

 

 

 

 

Address for notices and Applicable Lending Office:

 

Norddeutsche Landesbank Girozentrale,
New York Branch
1114 Avenue of the Americas, 37th Floor
New York, New York 10036
Attention:  Real Estate Finance / Lita Kot

 



SIGNATURES

 

 

WELLS FARGO BANK,
NATIONAL ASSOCIATION

(as Lender)

 

 

 

 

 

By:

/s/ Yorick Starr

 

Yorick Starr
Vice President

 

 

 

 

Address for notices and Applicable Lending Office:

 

Wells Fargo Bank, National Association
40 West 57th Street
New York, New York 10019
Attention:  Yorick Starr

 



SIGNATURES

 

 

LANDESBANK BADEN-WURTTEMBERG,
NEW YORK BRANCH

(as Lender)

 

 

 

 

 

By:

/s/ Leonard J. Crann

 

Leonard J. Crann
Head of Real Estate Finance Department

 

 

By:

/s/ Robert Dowling

 

Robert Dowling
Vice President

 

 

 

 

Address for notices and Applicable Lending Office:

 

Landesbank Baden-Wurremberg,
New York Branch
280 Park Avenue
31st Floor, West Building
New York, New York 10017
Attention:  Mr. Leonard J. Crann

 



SIGNATURES

 

 

BANK OF IRELAND,
CONNECTICUT BRANCH

(as Lender)

 

 

 

 

 

By:

/s/ Conor Linehan

 

Conor Linehan
Director

 

 

By:

/s/ Declan Meagher

 

Declan Meagher
Managing Director

 

 

 

 

Address for notices and Applicable Lending Office:

 

Bank of Ireland, Connecticut Branch
300 First Stamford Place
Stamford, Connecticut 06902
Attention:  Mr. Conor Linehan

Mr. Declan Meagher

 



[Borrower]

STATE OF NEW YORK

)

 

:

ss.:

COUNTY OF NEW YORK

)

On the 19th day of December in the year 2007, before me, the undersigned, a
notary public in and for said state, personally appeared Alan J. Rice,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

 

 

By:

/s/ Ilona Jacqueline Williams

 

Ilona Jacqueline Williams
Notary Public

 

 

 

My Commission Expires:  July 3, 2010

 



[PB Capital]

STATE OF NEW YORK

)

 

:

ss.:

COUNTY OF NEW YORK

)

On the 20th day of December in the year 2007, before me, the undersigned, a
notary public in and for said state, personally appeared Ann S. Wilhelm and
Daniel T. Cerulli, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies), and that by his/her/their signature(s) on
the instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

 

 

 

By:

/s/ Elizabeth Cava

 

Elizabeth Cava
Notary Public, State of New York

 

 

 

My Commission Expires:  February 28, 2011

 



[NordLB]

STATE OF NEW YORK

)

 

:

ss.:

COUNTY OF NEW YORK

)

On the day of December in the year 2007, before me, the undersigned, a notary
public in and for said state, personally appeared J. Malte Stoeckhert and Dirk
Ziemer, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual(s) whose name(s) is (are) subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their capacity(ies), and that by his/her/their signature(s) on the
instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

 

 

 

By:

/s/ Elizabeth Cava

 

Elizabeth Cava
Notary Public, State of New York

 

 

 

My Commission Expires:  February 28, 2011

 



[Wells Fargo]

STATE OF NEW YORK

)

 

:

ss.:

COUNTY OF NEW YORK

)

On the 18th day of December in the year 2007, before me, the undersigned, a
notary public in and for said state, personally appeared Yorick Starr,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

 

 

By:

/s/ Kimberly Di Stefano

 

Kimberly Di Stefano
Notary Public, State of New York

 

 

 

My Commission Expires:  December 4, 2010

 



[LBBW]

STATE OF NEW YORK

)

 

:

ss.:

COUNTY OF NEW YORK

)

On the 18th day of December in the year 2007, before me, the undersigned, a
notary public in and for said state, personally appeared Leonard J. Crann and
Robert Dowling, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies), and that by his/her/their signature(s) on
the instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

 

 

 

By:

/s/ Anna Berdan

 

Anna Berdan
Notary Public, State of New York

 

 

 

My Commission Expires:  January 16, 2011

 



[Bank of Ireland]

STATE OF CONNECTICUT

)

 

:

ss.:

COUNTY OF FAIRFIELD

)

On the 19thday of December in the year 2007, before me, the undersigned, a
notary public in and for said state, personally appeared Conor Linehan and
Declan Meagher, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies), and that by his/her/their signature(s) on
the instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

 

 

 

By:

/s/ Susan Crawford

 

Susan Crawford
Notary Public, State of Connecticut

 

 

 

My Commission Expires:  

 

 



TABLE OF CONTENTS

Page

ARTICLE I

PARTICULAR TERMS, DEFINITIONS AND RULES OF CONSTRUCTION

1

 

Section 1.01.

Particular Terms

1

 

Section 1.02.

Definitions

2

 

Section 1.03.

Rules of Construction

23

ARTICLE II

LOAN ADVANCES

23

 

Section 2.01.

Advances Generally

23

 

Section 2.02.

Certification and Verification of Costs

24

 

Section 2.03.

Procedures for Advances

25

 

Section 2.04.

Held-Back Amounts; Advances for Soft Costs After Completion

26

 

Section 2.05.

Stored Materials

27

 

Section 2.06.

Contingency Advances

29

 

Section 2.07.

Reallocation of Amounts on Construction Cost Statement

29

 

Section 2.08.

Certain Limitations on Advances

30

 

Section 2.09.

Nature of Lenders' Obligations; Borrower's Rights and Obligations in Event a
Lender Fails to Make an Advance30

 

Section 2.10.

Notes

30

 

Section 2.11.

Payments and Distributions; Certain Consequences of Delinquent Lender Status

31

 

Section 2.12.

Interest

32

 

Section 2.13.

Elections, Conversions and Continuations of Interest Rate

32

 

Section 2.14.

Minimum Amounts and Maximum Number of Tranches

33

 

Section 2.15.

Inapplicability of LIBOR Loans

34

 

Section 2.16.

Late Payment Premium

34

 

Section 2.17.

Voluntary Prepayments

34

 

Section 2.18.

Acceleration of Advances

35

 

Section 2.19.

LIBOR Margin Reduction

35

ARTICLE III

YIELD MAINTENANCE ETC

35

 

Section 3.01.

Additional Costs and Other Effects of Regulatory Changes; Taxes

35

 

Section 3.02.

Limitations on Availability of LIBOR Loans

37

 

Section 3.03.

Certain Compensation

37

 

Section 3.04.

"Lender" to Include Participants

38

 

Section 3.05.

Substitution of Lenders

38

ARTICLE IV

CONDITIONS PRECEDENT

40

 

Section 4.01.

Conditions Precedent to Initial Advance

40

 

Section 4.02.

Conditions to Advances After the Initial Advance

48

 

Section 4.03.

Conditions to Last Hard Costs Advance

50

ARTICLE V

REPRESENTATIONS AND WARRANTIES

51

 

Section 5.01.

Due Formation, Power and Authority

51

 

Section 5.02.

Legally Enforceable Agreements

52

 

Section 5.03.

Financial Statements

52

 

Section 5.04.

Compliance With Laws; Payment of Taxes

52

 

Section 5.05.

Litigation

52

 

Section 5.06.

No Conflicts or Defaults

52

 

Section 5.07.

Solvency

53

 

Section 5.08.

Governmental Regulation

53

 

Section 5.09.

Insurance

53

 

Section 5.10.

ERISA

53

 

(i)



Page

 

 

Section 5.11.

Other Documents

53

 

Section 5.12.

No Default

53

 

Section 5.13.

Accuracy of Information; Full Disclosure

54

 

Section 5.14.

Separate Tax and Zoning Lot

54

 

Section 5.15.

Requisition as Reaffirmation

54

 

Section 5.16.

Plans and Specifications and Improvements

54

 

Section 5.17.

Utility Services

54

 

Section 5.18.

Creation of Liens

55

 

Section 5.19.

Roads

55

 

Section 5.20.

Construction Prior to Closing

55

 

Section 5.21.

Lien Law Statement

55

 

Section 5.22.

Anti-Money Laundering; OFAC; Patriot Act

55

ARTICLE VI

COVENANTS OF BORROWER

56

 

Section 6.01.

Compliance with Laws; Payment of Taxes

56

 

Section 6.02.

Leases and Premises Documents

56

 

Section 6.03.

Continuing Accuracy of Representations and Warranties

58

 

Section 6.04.

Covenants, Restrictions and Easements

58

 

Section 6.05.

Inspection and Cooperation

58

 

Section 6.06.

Payment of Costs

58

 

Section 6.07.

Brokers

59

 

Section 6.08.

Construction of Improvements

59

 

Section 6.09.

Project Sign

61

 

Section 6.10.

Building Loan Trust Account

61

 

Section 6.11.

Certain Materials to be Submitted

61

 

Section 6.12.

Correction of Defects and Departures from Plans and Specifications

61

 

Section 6.13.

Change Orders

61

 

Section 6.14.

Regarding Construction Contracts

62

 

Section 6.15.

Security of Site

62

 

Section 6.16.

Intentionally Omitted

62

 

Section 6.17.

Development, Management and Leasing of Premises

62

 

Section 6.18.

Maintenance, Management, Service and Leasing Contracts

63

 

Section 6.19.

Administration Fee

64

 

Section 6.20.

Fees Required by Supplemental Fee Letter

64

 

Section 6.21.

Reporting Requirements

64

 

Section 6.22.

Condominium Covenants

66

 

Section 6.23.

Hedging Product

67

 

Section 6.24.

Lockbox

67

 

Section 6.25.

Transfers

67

 

Section 6.26.

Financial Covenants

67

 

Section 6.27.

ICIP

68

 

Section 6.28.

Security Deposits

68

 

Section 6.29.

Distributions

70

ARTICLE VII

ADMINISTRATIVE AGENT; RELATIONS AMONG LENDERS

70

 

Section 7.01.

Appointment, Powers and Immunities of Administrative Agent

70

 

Section 7.02.

Reliance by Administrative Agent

71

 

Section 7.03.

Defaults

71

 

Section 7.04.

Rights of Administrative Agent as Lender

72

 

Section 7.05.

Sharing of Costs by Lenders; Indemnification of Administrative Agent

72

 

(ii)



Page

 

 

Section 7.06.

Non-Reliance on Administrative Agent and Other Lenders

73

 

Section 7.07.

Failure of Administrative Agent to Act

73

 

Section 7.08.

Resignation or Removal of Administrative Agent

73

 

Section 7.09.

Amendments Concerning Agency Function

74

 

Section 7.10.

Liability of Administrative Agent

74

 

Section 7.11.

Transfer of Agency Function

74

 

Section 7.12.

Non-Receipt of Funds by Administrative Agent; Adjustments

74

 

Section 7.13.

Withholding Taxes

75

 

Section 7.14.

Sharing of Payments among Lenders

76

 

Section 7.15.

Possession of Documents

76

 

Section 7.16.

Effect of a Lender's Failure to Make an Advance

76

 

Section 7.17.

Cure by Delinquent Lender

79

 

Section 7.18.

Delinquent Lender Not Excused

79

 

Section 7.19.

Notices Regarding Delinquent Lender

79

 

Section 7.20.

Replacement Lender

80

 

Section 7.21.

Borrower Matters

81

 

Section 7.22.

Co-Arrangers

81

ARTICLE VIII

GENERAL CONDITIONS AND PROVISIONS

81

 

Section 8.01.

Loan Balancing

81

 

Section 8.02.

Advance Not Waiver

82

 

Section 8.03.

No Third-Party Beneficiaries

82

 

Section 8.04.

Authorization to Make Direct Advances

82

 

Section 8.05.

Authorization to Advance for Interest and Fees

82

 

Section 8.06.

Letters of Credit

83

 

Section 8.07.

Concerning Irrevocable Authorizations

84

 

Section 8.08.

Intentionally Omitted

84

 

Section 8.09.

Intentionally Omitted

85

 

Section 8.10.

Intentionally Omitted

85

 

Section 8.11.

Notices

85

 

Section 8.12.

Amendments and Waivers

85

 

Section 8.13.

Assignment; Participation

86

 

Section 8.14.

Setoff

87

 

Section 8.15.

Successors and Assigns

88

 

Section 8.16.

Severability

88

 

Section 8.17.

Non-Waiver; Remedies Cumulative

88

 

Section 8.18.

Certain Waivers

88

 

Section 8.19.

Expenses; Indemnification

89

 

Section 8.20.

Counterparts

90

 

Section 8.21.

Lenders' Right to Terminate

90

 

Section 8.22.

Trust Fund

90

 

Section 8.23.

Governing Law; Jurisdiction

90

 

Section 8.24.

Integration

91

 

Section 8.25.

Gross-Up for Taxes

91

 

Section 8.26.

Patriot Act Notice

92

 

Section 8.27.

Limitation on Liability

92

ARTICLE IX

PARTICULAR PROVISIONS

92

 

Section 9.01.

Subordination

92

 

Section 9.02.

Release of Residential Unit

93

 

(iv)



Page

 

 

Section 9.03.

Special Purpose Entity

94

 

Section 9.04.

(a) Maturity Date Extension

94

 

(b) Completion Date Extension

94

 

Section 9.05.

Severance

96

 

Section 9.06.

Bridge

96

End of TOC - Do not delete this paragraph!

EXHIBITS

 

A

Lien Law Statement

 

B

Assignment and Assumption Agreement

 

C

Lease Assignment Letter

 

D

Pending Disbursements Clause

 

E

Note

 

F

Requisition Authorization Statement

 

G

Assignment of Developer's Rights

 

H-1

Conditional Resignation of Officers

 

H-2

Conditional Resignation of Directors

 

I

Agreement Regarding Management Agreement

 

(iv)

 

 